Execution Copy

 



 
LOAN AGREEMENT Dated as of June 8, 2012 Between ARC LCROWTX001, LLC, as Borrower
and UBS REAL ESTATE SECURITIES INC., as Lender
 

 

 

 

 

TABLE OF CONTENTS   Page

 

I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION 1   Section 1.1 Definitions 1  
Section 1.2 Principles of Construction 28 II. THE LOAN   28   Section 2.1 The
Loan 28   Section 2.2 Interest Rate 29   Section 2.3 Loan Payments 32   Section
2.4 Prepayments 33   Section 2.5 Interest Rate Cap 34   Section 2.6 Release of
Property 36   Section 2.7 Clearing Account/Cash Management Account 37 III.
REPRESENTATIONS AND WARRANTIES 39   Section 3.1 Borrower Representations 40  
Section 3.2 Survival of Representations 56 IV. BORROWER COVENANTS 57   Section
4.1 Borrower Affirmative Covenants 57   Section 4.2 Borrower Negative Covenants
69 V. INSURANCE, CASUALTY AND CONDEMNATION 72   Section 5.1 Insurance 72  
Section 5.2 Casualty and Condemnation 77   Section 5.3 Delivery of Net Proceeds
78 VI. RESERVE FUNDS AND CASH MANAGEMENT 83   Section 6.1 Required Repairs 83  
Section 6.2 Tax Funds 83   Section 6.3 Insurance Funds 84   Section 6.4 Capital
Expenditure Funds 85   Section 6.5 Liberty Mutual Funds 87   Section 6.6
Intentionally Omitted 88   Section 6.7 Excess Cash Flow Funds 88   Section 6.8
Reserve Funds 88   Section 6.9 Provisions Regarding Letters of Credit 89

 

 

 

 

VII. PROPERTY MANAGEMENT 90   Section 7.1 Management Agreement 90   Section 7.2
Prohibition Against Termination or Modification 90   Section 7.3 Replacement of
Manager 91   Section 7.4 Matters Concerning Manager 91 VIII. TRANSFERS   92  
Section 8.1 Transfer or Encumbrance of Property 92   Section 8.2 Permitted
Transfers of Interests in Borrower 93   Section 8.3 Insolvency Opinion 94 IX.
SALE AND SECURITIZATION OF MORTGAGE 94   Section 9.1 Sale of Mortgage and
Securitization 95   Section 9.2 Securitization Indemnification 99 X. DEFAULTS  
102   Section 10.1 Event of Default 102   Section 10.2 Remedies 105   Section
10.3 Right to Cure Defaults 106   Section 10.4 Remedies Cumulative 107 XI.
MISCELLANEOUS 107   Section 11.1 Successors and Assigns 107   Section 11.2
Lender’s Discretion 107   Section 11.3 Governing Law 107   Section 11.4
Modification, Waiver in Writing 109   Section 11.5 Delay Not a Waiver 109  
Section 11.6 Notices 109   Section 11.7 Trial by Jury 110   Section 11.8
Headings 111   Section 11.9 Severability 111   Section 11.10 Preferences 111  
Section 11.11 Waiver of Notice 111   Section 11.12 Remedies of Borrower 111  
Section 11.13 Expenses; Indemnity 112   Section 11.14 Schedules Incorporated 113
  Section 11.15 Offsets, Counterclaims and Defenses 113   Section 11.16 No Joint
Venture or Partnership 113

 

 

 

 

  Section 11.17 Publicity 113   Section 11.18 Waiver of Marshalling of Assets
114   Section 11.19 Waiver of Offsets/Defenses/Counterclaims 114   Section 11.20
Conflict; Construction of Documents; Reliance 114   Section 11.21 Brokers and
Financial Advisors 114   Section 11.22 Exculpation 115   Section 11.23 Prior
Agreements 118   Section 11.24 Servicer 118   Section 11.25 Joint and Several
Liability 118   Section 11.26 Creation of Security Interest 118   Section 11.27
Intentionally Omitted 119   Section 11.28 Set-Off 119   Section 11.29 Component
Notes 119   Section 11.30 Mezzanine Loan 120   Section 11.31 Approvals; Third
Parties; Conditions 121   Section 11.32 Limitation on Liability of Lender’s
Officers, Employees, etc 121   Section 11.33 Certain Additional Rights of Lender
(VCOC) 122

 

SCHEDULES       Schedule I – Rent Roll Schedule II – Required Repairs Schedule
III – Organizational Chart Schedule IV – Description of REA Schedule V – Updated
Information Schedule VI – Amortization Schedule

 

 

EXHIBITS       Exhibit A – Form of Assignment of Protection Agreement Exhibit
B-1 – Form of Cash Management Activation Notice Exhibit B-2 – Form of Cash
Management De-Activation Notice Exhibit C – Form of Tenant Direction Letter

 

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of June 8, 2012 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
UBS REAL ESTATE SECURITIES INC., a Delaware corporation, having an address at
1285 Avenue of the Americas, New York, New York 10019 (together with its
successors and assigns, collectively, “Lender”), and ARC LCROWTX001, LLC, a
Delaware limited liability company, having an address at 106 York Road,
Jenkintown, Pennsylvania 19046 (together with its permitted successors and
assigns, collectively, “Borrower”).

 

All capitalized terms used herein shall have the respective meanings set forth
in Article I hereof.

 

WITNESSETH:

 

WHEREAS, Borrower desires to obtain the Loan from Lender; and

 

WHEREAS, subject to and in accordance with the terms and conditions of this
Agreement and the other Loan Documents and based upon the representations,
warranties, covenants and undertakings of Borrower herein and therein contained,
Lender is willing to make the Loan to Borrower.

 

NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:

 

I.DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1 Definitions.

 

For all purposes of this Agreement, except as otherwise expressly provided:

 

“Act” shall have the meaning set forth in Section 3.1.24 (s) hereof.

 

“Affiliate” shall mean, as to any Person, any other Person that (i) directly or
indirectly, owns ten percent (10%) or more of legal, beneficial or economic
interests in such Person, (ii) is in control of, is controlled by or is under
common ownership or control with such Person, (iii) is a director or officer of
such Person or of an Affiliate of such Person and/or (iv) is the spouse, issue
or parent of such Person or of an Affiliate of such Person. As used in this
definition, the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management, policies or
activities of a Person, whether through ownership of voting securities, by
contract or otherwise and the terms “controlled” and “controlling” shall have
correlative meanings.

 

“Affiliated Manager” shall mean any Manager that is an Affiliate of Borrower,
Sole Member or Guarantor.

 

 

 

“Agreement” shall have the meaning set forth in the introductory paragraph
hereto.

 

“ALTA” shall mean American Land Title Association or any successor thereto.

 

“Alteration Threshold” shall mean $500,000.

 

“Annual Budget” shall mean the operating and capital budget for the Property
prepared by Borrower in accordance with Section 4.1.6(h) hereof for the
applicable period or Fiscal Year.

 

“Applicable Interest Rate” shall mean 5.50% per annum for the initial Interest
Period and thereafter either (i) the LIBOR Interest Rate plus the Spread with
respect to any period when the Loan is a LIBOR Loan or (ii) the Prime Rate plus
the Prime Rate Spread with respect to any period when the Loan is a Prime Rate
Loan.

 

“Appraisal” shall mean an appraisal of the Property in its then “as is”
condition, prepared not more than ninety (90) days prior to the Closing Date (or
other relevant date with respect to an updated Appraisal or an Appraisal) by a
member of the American Institute of Real Estate Appraisers selected by Lender,
which appraisal (i) shall meet the minimum appraisal standards for national
banks promulgated by the Comptroller of the Currency pursuant to Title XI of the
Financial Institutions Reform, Recovery, and Enforcement Act of 1989, as amended
(FIRREA), and (ii) otherwise shall be in form and substance reasonably
satisfactory to Lender.

 

“Approved Annual Budget” shall have the meaning set forth in Section 4.1.6(h)
hereof.

 

“ARCROP Transfer” shall have the meaning set forth in Section 8.2(a) hereof.

 

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees, dated as of the date
hereof, among Lender, Borrower and Manager, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Assignment of Protection Agreement” shall have the meaning set forth in Section
2.5(a) hereof.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation.

 

“Bankruptcy Action” shall mean, with respect to any Person, (i) such Person
filing a voluntary petition under the Bankruptcy Law; (ii) the filing of an
involuntary petition against such Person under the Bankruptcy Law, or soliciting
or causing to be solicited petitioning creditors for any involuntary petition
against such Person by a party other than Lender; (iii) such Person filing an
answer consenting to or otherwise acquiescing in or joining in any involuntary
petition filed against it, by any other Person under the Bankruptcy Law;
(iv) such Person consenting to or acquiescing in or joining in an application
for the appointment of a custodian, receiver, trustee, or examiner for such
Person or any portion of the Property; or (v) such Person making an assignment
for the benefit of creditors, or admitting, in writing or in any legal
proceeding, its insolvency or inability to pay its debts as they become due.

 

2

 

“Bankruptcy Law” shall mean the U.S. Bankruptcy Code, any other federal, state
or foreign bankruptcy or insolvency law and any comparable foreign laws relating
to bankruptcy, insolvency or creditors’ rights.

 

“Basic Carrying Costs” shall mean the sum of the following costs associated with
the Property for the applicable period or Fiscal Year: (i) Taxes, (ii) Other
Charges and (iii) Insurance Premiums.

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto.

 

“Borrower’s Actual Knowledge” shall mean Borrower’s actual, current knowledge
after commercially reasonable inquiry and investigation similar to that
ordinarily undertaken and performed by purchasers of commercial real estate
similar to the Property.

 

“Borrower’s Recourse Liabilities” shall have the meaning set forth in
Section 11.22 hereof.

 

“Breakage Costs” shall have the meaning set forth in Section 2.2.3(h).

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks are not open for general business in (i) the
State of New York, (ii) the state where the corporate trust office of the
Trustee is located, or (iii) the state where the servicing offices of the
Servicer are located.

 

“Capital Expenditure Account” shall have the meaning set forth in Section 6.4.1
hereof.

 

“Capital Expenditure Funds” shall have the meaning set forth in Section 6.4.1
hereof.

 

“Capital Expenditure Work” shall mean any labor performed or materials provided
or installed in connection with any Capital Expenditures.

 

“Capital Expenditures” shall mean, for any period, the amounts expended for
items required to be capitalized under GAAP (including expenditures for
replacements, building improvements, major repairs, alterations, tenant
improvements and leasing commissions).

 

“Capped LIBOR Rate” shall mean 3.00%.

 

3

 

“Cash Management Account” shall have the meaning set forth in Section 2.7.2
hereof.

 

“Cash Management Activation Notice” shall mean a written notice from Lender or
Servicer to Clearing Bank in substantially the form of Exhibit B-1 attached
hereto after the occurrence of a Cash Management Trigger Event stating that a
Cash Management Trigger Event has occurred and instructing Clearing Bank to
transfer all available funds in the Clearing Account to the Cash Management
Account in accordance with the Clearing Account Agreement.

 

“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, among Lender, Borrower, Manager and Cash Management
Bank, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

 

“Cash Management Bank” shall mean Wells Fargo Bank, N.A. or any successor
Eligible Institution acting as Cash Management Bank under the Cash Management
Agreement.

 

“Cash Management De-Activation Notice” shall mean a written notice from Lender
or Servicer to Clearing Bank in substantially the form of Exhibit B-2 attached
hereto stating that a Cash Management Trigger Event no longer exists and
instructing Clearing Bank to transfer all available funds in the Clearing
Account to an account designated by Borrower in accordance with the Clearing
Account Agreement.

 

“Cash Management DSCR Trigger Event” shall mean that, as of any date on which
Lender determines the Debt Service Coverage Ratio, the Debt Service Coverage
Ratio based on the trailing twelve (12) month period immediately preceding the
date of such determination is less than 1.15 to 1.00.

 

“Cash Management Trigger Event” shall mean the occurrence of:

 

(i)an Event of Default;

 

(ii)any Bankruptcy Action of Borrower;

 

(iii)any Bankruptcy Action of Guarantor;

 

(iv)any Bankruptcy Action of Manager; or

 

(v)a Cash Management DSCR Trigger Event.

 

“Cash Management Trigger Event Cure” shall mean:

 

(i)if the Cash Management Trigger Event is caused solely by the occurrence of
clause (i) in the definition of “Cash Management Trigger Event,” a cure of the
Event of Default which is accepted or waived in writing by Lender which gave
rise to such Cash Management Trigger Event; provided that Lender shall not have
exercised any of its rights under Section 10.2 hereof to accelerate the Loan,
move to appoint a receiver or commence a foreclosure action;

 

4

 

(ii)if the Cash Management Trigger Event is caused solely by the occurrence of
clause (ii) in the definition of “Cash Management Trigger Event,” if such Cash
Management Trigger Event is as a result of the filing of an involuntary petition
against Borrower with respect to which neither Borrower, Guarantor nor any
Affiliate of Borrower or Guarantor solicited or caused to be solicited
petitioning creditors or consented to or otherwise acquiesced in or joined in
such involuntary petition, upon the same being discharged, stayed or dismissed
within sixty (60) days of such filing; provided that (A) in Lender’s reasonable
opinion, such filing (after dismissal or discharge) does not materially increase
Borrower’s monetary obligations and (B) Borrower is not in Default of the
provisions set forth in Section 3.1.24 hereof or Section 8.1 hereof;

 

(iii)if the Cash Management Trigger Event is caused solely by the occurrence of
clause (iii) in the definition of “Cash Management Trigger Event,” if such Cash
Management Trigger Event is as a result of the filing of an involuntary petition
against Guarantor with respect to which neither Guarantor nor any Affiliate of
Guarantor solicited or caused to be solicited petitioning creditors or consented
to or otherwise acquiesced in or joined in such involuntary petition, upon the
same being discharged, stayed or dismissed within sixty (60) days of such
filing; provided that, in Lender’s reasonable opinion, such filing (after
dismissal or discharge) does not (A) materially increase Guarantor’s monetary
obligations or (B) materially and adversely affect Guarantor’s ability to
perform its obligations under the Loan Documents to which it is a party;

 

(iv)if the Cash Management Trigger Event is caused solely by the occurrence of
clause (iv) in the definition of “Cash Management Trigger Event,” (A) if
Borrower replaces Manager with a Qualified Manager pursuant to a Replacement
Management Agreement, or (B) if such Cash Management Trigger Event is as a
result of the filing of an involuntary petition against Manager with respect to
which neither Manager nor any Affiliate of Manager solicited or caused to be
solicited petitioning creditors or consented to or otherwise acquiesced in or
joined in such involuntary petition, upon the same being discharged, stayed or
dismissed within one hundred twenty (120) days of such filing; provided that, in
Lender’s reasonable opinion, such filing (after dismissal or discharge) does not
(1) materially increase Manager’s monetary obligations or (2) materially and
adversely affect Manager’s ability to perform its obligations under the
Management Agreement; and

 

(v)if the Cash Management Trigger Event is caused solely by the occurrence of
clause (v) in the definition of “Cash Management Trigger Event,” (x) with
respect to the first such occurrence, once the Debt Service Coverage Ratio based
upon the trailing twelve (12) month period immediately preceding the date of
such determination is greater than 1.15 to 1.00 for two (2) consecutive
quarters, and (y) with respect to all subsequent occurrences, once the Debt
Service Coverage Ratio based upon the trailing twelve (12) month period
immediately preceding the date of such determination is greater than 1.20 to
1.00 for two (2) consecutive quarters,

 

5

 

provided that each Cash Management Trigger Event Cure set forth above shall be
subject to the following conditions: (1) after giving effect to such Cash
Management Trigger Event Cure, no Cash Management Trigger Event shall have
occurred and remain outstanding, (2) Borrower shall have notified Lender in
writing of its election to cure the applicable Cash Management Trigger Event,
(3) a Cash Management Trigger Event Cure may occur no more than two (2) times
during any calendar year during the term of the Loan, and (4) Borrower shall
have paid all of Lender’s reasonable costs and expenses incurred in connection
with such Cash Management Trigger Event Cure (including reasonable attorneys’
fees and expenses).

 

“Cash Management Trigger Event Period” shall mean any period commencing on the
occurrence of a Cash Management Trigger Event and continuing until the earlier
of (i) the first Business Day following the occurrence of the applicable Cash
Management Trigger Event Cure or (ii) the payment in full of all principal and
interest on the Loan and all other amounts payable under the Loan Documents in
accordance with the terms and provisions of the Loan Documents.

 

“Cash Sweep DSCR Trigger Event” shall mean that, as of any date on which Lender
determines the Debt Service Coverage Ratio, the Debt Service Coverage Ratio
based on the trailing twelve (12) month period immediately preceding the date of
such determination is less than 1.10 to 1.00.

 

“Cash Sweep Event” shall mean the occurrence of:

 

(i)an Event of Default;

 

(ii)any Bankruptcy Action of Borrower;

 

(iii)any Bankruptcy Action of Guarantor;

 

(iv)any Bankruptcy Action of Manager; or

 

(v)a Cash Sweep DSCR Trigger Event.

 

“Cash Sweep Event Cure” shall mean:

 

(i)if the Cash Sweep Event is caused solely by the occurrence of clause (i) in
the definition of “Cash Sweep Event,” a cure of the Event of Default which is
accepted or waived in writing by Lender which gave rise to such Cash Sweep
Event; provided that Lender shall not have exercised any of its rights under
Section 10.2 hereof to accelerate the Loan, move to appoint a receiver or
commence a foreclosure action;

 

6

 

(ii)if the Cash Sweep Event is caused solely by the occurrence of clause (ii) in
the definition of “Cash Sweep Event,” if such Cash Sweep Event is as a result of
the filing of an involuntary petition against Borrower with respect to which
neither Borrower, Guarantor nor any Affiliate of Borrower or Guarantor solicited
or caused to be solicited petitioning creditors or consented to or otherwise
acquiesced in or joined in such involuntary petition, upon the same being
discharged, stayed or dismissed within sixty (60) days of such filing; provided
that (A) in Lender’s reasonable opinion, such filing (after dismissal or
discharge) does not materially increase Borrower’s monetary obligations and (B)
Borrower is not in Default of the provisions set forth in Section 3.1.24 hereof
or Section 8.1 hereof;

 

(iii)if the Cash Sweep Event is caused solely by the occurrence of clause (iii)
in the definition of “Cash Sweep Event,” if such Cash Sweep Event is as a result
of the filing of an involuntary petition against Guarantor with respect to which
neither Guarantor nor any Affiliate of Guarantor solicited or caused to be
solicited petitioning creditors or consented to or otherwise acquiesced in or
joined in such involuntary petition, upon the same being discharged, stayed or
dismissed within sixty (60) days of such filing; provided that, in Lender’s
reasonable opinion, such filing (after dismissal or discharge) does not (A)
materially increase Guarantor’s monetary obligations or (B) materially and
adversely affect Guarantor’s ability to perform its obligations under the Loan
Documents to which it is a party;

 

(iv)if the Cash Sweep Event is caused solely by the occurrence of clause (iv) in
the definition of “Cash Sweep Event,” (A) if Borrower replaces Manager with a
Qualified Manager pursuant to a Replacement Management Agreement, or (B) if such
Cash Sweep Event is as a result of the filing of an involuntary petition against
Manager to which Manager did not consent, upon the same being discharged, stayed
or dismissed within one hundred twenty (120) days of such filing; provided that,
in Lender’s reasonable opinion, such filing (after dismissal or discharge) does
not (1) materially increase Manager’s monetary obligations or (2) materially and
adversely affect Manager’s ability to perform its obligations under the
Management Agreement; and

 

(v)if the Cash Sweep Event is caused solely by the occurrence of clause (v) in
the definition of “Cash Sweep Event,” (x) with respect to the first such
occurrence, once the Debt Service Coverage Ratio based upon the trailing
twelve (12) month period immediately preceding the date of such determination is
greater than 1.10 to 1.00 for two (2) consecutive quarters, and (y) with respect
to all subsequent occurrences, once the Debt Service Coverage Ratio based upon
the trailing twelve (12) month period immediately preceding the date of such
determination is greater than 1.15 to 1.00 for two (2) consecutive quarters,

 

7

 

provided that each Cash Sweep Event Cure set forth above shall be subject to the
following conditions: (1) after giving effect to such Cash Sweep Event Cure, no
Cash Sweep Event shall have occurred and remain outstanding, (2) Borrower shall
have notified Lender in writing of its election to cure the applicable Cash
Sweep Event, and (3) Borrower shall have paid all of Lender’s reasonable costs
and expenses incurred in connection with such Cash Sweep Event Cure (including
reasonable attorneys’ fees and expenses).

 

“Cash Sweep Event Period” shall mean any period commencing on the occurrence of
a Cash Sweep Event and continuing until the earlier of (i) the first Business
Day following the occurrence of the applicable Cash Sweep Event Cure or (ii) the
payment in full of all principal and interest on the Loan and all other amounts
payable under the Loan Documents in accordance with the terms and provisions of
the Loan Documents.

 

“Casualty” shall mean any casualty, damage or injury, by fire or otherwise, to
the Property or any part thereof.

 

“Casualty Consultant” shall have the meaning set forth in Section 5.3.2(c)
hereof.

 

“Casualty Retainage” shall have the meaning set forth in Section 5.3.2(d)
hereof.

 

“Cause” shall mean, with respect to an Independent Director, (i) any acts or
omissions by such Independent Director that constitute systematic, persistent or
willful disregard of such Independent Director’s duties, or (ii) such
Independent Director has been indicted or convicted for any crime or crimes of
moral turpitude or dishonesty or for any violation of any Legal Requirements.

 

“Clearing Account” shall have the meaning set forth in Section 2.7.1 hereof.

 

“Clearing Account Address” shall mean the following address to which Tenants
shall pay directly all sums due under such Tenant’s Lease pursuant to this
Agreement and the Cash Management Agreement:

 

If USPS:

ARC LCROWTX001, LLC

P.O. Box 203845

Dallas, TX 75320-3845

 

If Overnight Delivery:

Lockbox Services - 203845

ARC LCROWTX001, LLC

2975 Regent Blvd

Irving, TX 75063

 

“Clearing Account Agreement” shall mean that certain Deposit Account Control
Agreement, dated as of the date hereof, among Lender, Borrower, Manager and
Clearing Bank, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

8

 

“Clearing Bank” shall mean Wells Fargo Bank, National Association, or any
successor Eligible Institution acting as Clearing Account Bank under the
Clearing Account Agreement.

 

“Closing Date” shall mean the date hereof.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

 

“Counterparty” shall mean (a) the counterparty under the Interest Rate
Protection Agreement and (b) a Person that guarantees such counterparty’s
obligations under the Interest Rate Protection Agreement or otherwise provides
to such counterparty credit support acceptable to Lender or, after a
Securitization, the Rating Agencies (as evidenced by a Rating Agency
Confirmation), provided, however, that such guarantor shall be deemed the
“Counterparty” for so long as the long-term credit rating and short-term credit
rating issued by the Rating Agencies to such guarantor is better than the
long-term credit rating and short-term credit rating of the actual counterparty
under the Interest Rate Protection Agreement.

 

“Debt” shall mean the Outstanding Principal Balance, together with all interest
accrued and unpaid thereon, and all other sums due to Lender in respect of the
Loan under the Note, this Agreement or any other Loan Document.

 

“Debt Service” shall mean, with respect to any particular period of time, the
aggregate amount of scheduled principal and interest payments due and payable
under the Note.

 

“Debt Service Coverage Ratio” shall mean the ratio, as determined by Lender for
the applicable period, in which:

 

(i)the numerator is the Net Operating Income (excluding interest on credit
accounts and using annualized operating expenses for any recurring expenses not
paid monthly) for such period as set forth in financial statements required
hereunder, without deduction for (a) actual management fees incurred in
connection with the operation of the Property or (b) actual amounts paid to the
Reserve Funds, less (1) management fees equal to the greater of (A) assumed
management fees of four percent (4%) of Gross Income from Operations and (B) the
actual management fees incurred, (2) Capital Expenditure Fund contributions for
such period based on an assumed annual amount equal to $0.15 per square foot of
gross leasable area at the Property, (3) tenant improvements and leasing
commissions for such period based on an assumed annual amount equal to $0.75 per
square foot of gross leasable area at the Property and (4) vacancy allowance
based on the greater of (A) an assumed vacancy rate of 7.7% and (B) the actual
vacancy at the Property; and

 

9

 

(ii)the denominator is the aggregate amount of principal and interest due and
payable on the Loan during such period based upon an assumed constant interest
rate for such period equal to six and one-half percent (6.5%).

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate or (ii) five percent (5%) above the
Applicable Interest Rate.

 

“Determination Date” shall mean, with respect to any Interest Period, the date
that is two (2) London Business Days prior to the fifteenth (15th) day of the
month in which such Interest Period commences; provided, however, that Lender
shall have the right to change the Determination Date to any other day upon
notice to Borrower (in which event such change shall then be deemed effective)
and, if requested by Lender, Borrower shall promptly execute an amendment to
this Agreement to evidence such change.

 

“Disclosure Documents” shall mean, collectively, any written materials used or
provided to any prospective investors and/or NRSROs in connection with any
public offering or private placement in connection with a Securitization
(including, without limitation, a prospectus, prospectus supplement, private
placement memorandum, offering memorandum, offering circular, term sheet, road
show presentation materials or other offering documents, marketing materials or
information provided to prospective investors), in each case in preliminary or
final form and including any amendments, supplements, exhibits, annexes and
other attachments thereto.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (i) an account or accounts
(or subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution or (ii) a segregated trust account or accounts (or subaccounts
thereof) maintained with a federal or state chartered depository institution or
trust company acting in its fiduciary capacity that has a Moody’s rating of at
least “Baa3” and that, in the case of a state chartered depository institution
or trust company, is subject to regulations substantially similar to
12 C.F.R. §9.10(b), having in either case a combined capital and surplus of at
least $50,000,000 and subject to supervision or examination by federal and state
authority. An Eligible Account shall not be evidenced by a certificate of
deposit, passbook or other instrument.

 

“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least “A-1” by S&P,
“P-1” by Moody’s, and “F-1” by Fitch in the case of accounts in which funds are
held for thirty (30) days or less or, in the case of Letters of Credit or
accounts in which funds are held for more than thirty (30) days, the long term
unsecured debt obligations of which are rated at least “A+” by S&P, “A2” by
Moody’s and “AA-” by Fitch.

 

10

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Environmental Law” shall have the meaning set forth in the Environmental
Indemnity.

 

“Equipment” shall have the meaning set forth in the granting clause of the
Security Instrument.

 

“ERISA” shall have the meaning set forth in Section 4.2.10 hereof.

 

“ESA” shall have the meaning set forth in Section 3.1.50(d) hereof.

 

“Event of Default” shall have the meaning set forth in Section 10.1 hereof.

 

“Excess Cash Flow” shall have the meaning set forth in Section 2.7.2 hereof.

 

“Excess Cash Flow Account” shall have the meaning set forth in Section 6.7.1
hereof.

 

“Excess Cash Flow Funds” shall have the meaning set forth in Section 6.7.1
hereof.

 

“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Exchange Act Filing” shall mean a filing pursuant to the Exchange Act in
connection with or relating to a Securitization.

 

“Executive Order” shall mean an Executive Order of the President of the United
States of America.

 

“Exit Fee” shall mean an amount equal to two percent (2%) of the Loan or portion
thereof to be repaid or prepaid.

 

“Extraordinary Expense” shall have the meaning set forth in Section 4.1.6(h)
hereof.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the Term.

 

“Fitch” shall mean Fitch, Inc.

 

11

 

“Force Majeure Event” shall mean any event or condition beyond the control of
Borrower, including, without limitation, strikes, labor disputes, acts of God,
the elements, governmental restrictions, orders, injunctions, regulations or
controls (in each case, except to the extent caused by acts or omissions of
Borrower, its agents, Affiliates or principals), enemy action, acts of
terrorism, civil commotion, fire, casualty, accidents, weather related delays,
unavailability of utilities, mechanical breakdowns, labor disturbances or
shortages of, or inability to obtain, labor, utilities or materials, which
causes delay; provided, however, that any lack of funds shall not be deemed to
be a condition beyond the control of Borrower.

 

“Foreign Taxes” shall have the meaning set forth in Section 2.2.3(d).

 

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.

 

“Government Lists” shall mean, collectively, (i) the Specially Designated
Nationals and Blocked Persons Lists maintained by OFAC, (ii) any other list of
terrorists, terrorist organizations or narcotics traffickers maintained pursuant
to any of the Rules and Regulations of OFAC, and (iii) any similar lists
maintained by the United States Department of State, the United States
Department of Commerce or any other Governmental Authority or pursuant to any
Executive Order.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any court, agency, board, bureau, commission,
department, office or other authority of any nature whatsoever of any
governmental unit (foreign, federal, state, county, district, municipal, city or
otherwise) whether now or hereafter in existence.

 

“Grantor Trust” shall mean a grantor trust under Subpart E of Part 1 of
Subchapter J of the Code.

 

“Gross Income from Operations” shall mean, for any period, all sustainable
income, computed in accordance with GAAP, derived from the ownership and
operation of the Property from whatever source during such period, including,
but not limited to, Rents, business or rental interruption or other loss of
income insurance, utility charges, escalations, forfeited security deposits,
interest on credit accounts, service fees or charges, license fees, parking
fees, rent concessions or credits, and other pass-through or reimbursements paid
by tenants under the Leases of any nature, but excluding Rents from
month-to-month tenants, tenants that are included in any Bankruptcy Action or
tenants whose lease guarantors are included in any Bankruptcy Action unless (i)
the related Lease has been affirmed in the applicable bankruptcy proceeding and
(ii) such tenant shall be actually paying rents and other amounts due under the
related Lease, sales, use and occupancy or other taxes on receipts required to
be accounted for by Borrower to any Governmental Authority, refunds and
uncollectible accounts, sales of furniture, fixtures and equipment, Net Proceeds
(other than business or rental interruption or other loss of income insurance),
unforfeited security deposits, utility and other similar deposits and any
disbursements to Borrower from the Reserve Funds, if any.

 

12

 

“Guarantor” shall mean (a) American Realty Capital Retail Operating Partnership,
L.P., a Delaware limited partnership, and (b) AR Capital, LLC, a Delaware
limited liability company. All references to Guarantor shall be deemed to refer
to each Person constituting a Guarantor from time to time.

 

“Guaranty” shall mean that certain Guaranty of Recourse Obligations, dated as of
the date hereof, executed by Guarantor in connection with the Loan for the
benefit of Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

 

“Hazardous Substances” shall have the meaning set forth in the Environmental
Indemnity.

 

“Improvements” shall have the meaning set forth in the granting clause of the
Security Instrument.

 

“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness or liability of such Person (including, without limitation, for
borrowed money, for amounts drawn under a letter of credit, or for deferred
purchase price of property or services (including trade obligations) for which
such Person or its assets is liable), (ii) all unfunded amounts under a loan
agreement, letter of credit, or other credit facility for which such Person
would be liable if such amounts were advanced thereunder, (iii) all amounts
required to be paid by such Person pursuant to any agreement to purchase, to
provide funds for payment, to supply funds, or to invest in any Person, (iv) all
indebtedness or liabilities guaranteed by such Person, directly or indirectly,
(v) all obligations under leases that constitute capital leases for which such
Person is liable, and (vi) all obligations of such Person under interest rate
swaps, caps, floors, collars and other interest hedge agreements, in each case
whether such Person is liable contingently or otherwise, as obligor, guarantor
or otherwise, or in respect of which obligations such Person otherwise assures
any other Person against loss.

 

“Indemnified Liabilities” shall have the meaning set forth in Section 11.13(b)
hereof.

 

“Independent Director” shall have the meaning set forth in Section 3.1.24(o)
hereof.

 

“Insolvency Opinion” shall mean any bankruptcy non-consolidation opinion
delivered to Lender in connection with the Loan (including any bankruptcy
non-consolidation opinion delivered to Lender subsequent to the closing of the
Loan in accordance with the Loan Documents).

 

“Insurance Account” shall have the meaning set forth in Section 6.3.1 hereof.

 

“Insurance Funds” shall have the meaning set forth in Section 6.3.1 hereof.

 

13

 

“Insurance Premiums” shall have the meaning set forth in Section 5.1.1(b)
hereof.

 

“Insurance Proceeds” shall mean the amount of all insurance proceeds paid under
the Policies.

 

“Interest Period” shall mean, with respect to any Monthly Payment Date, the
period commencing on the fifteenth (15th) day of the preceding calendar month
and terminating on the fourteenth (14th) day of the calendar month in which such
Monthly Payment Date occurs; provided, however, that the initial Interest Period
shall begin on the Closing Date and shall end on the immediately following
fourteenth (14th) day of the calendar month.

 

“Interest Rate Protection Agreement” shall mean one or more interest rate caps
(together with the schedules relating thereto) in form and substance
satisfactory to Lender, together with the confirmation thereto, between Borrower
and, subject to Section 4.1.11, a Counterparty reasonably acceptable to Lender
with a Minimum Counterparty Rating, and all amendments, restatements,
replacements, supplements and modifications thereto.

 

“Key Principal” shall mean American Realty Capital – Retail Centers of America,
Inc.

 

“Land” shall have the meaning set forth in the granting clause of the Security
Instrument.

 

“Lease” shall mean any lease, sublease, subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property, and every modification, amendment or other agreement relating to such
lease, sublease, subsublease, letting, license, concession or other agreement
and every guarantee of the performance and observance of the covenants,
conditions and agreements to be performed and observed by the other party
thereto.

 

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees, demands and injunctions of Governmental Authorities affecting the Loan,
Borrower, Guarantor or the Property or any part thereof or the ownership,
construction, alteration, use, management or operation of the Property or any
part thereof, whether now or hereafter enacted and in force, including, without
limitation, the Securities Act, the Exchange Act, Regulation AB, the rules and
regulations promulgated pursuant to the Dodd-Frank Wall Street Reform and
Consumer Protection Act, zoning and land use laws and the Americans with
Disabilities Act of 1990, and all permits, licenses and authorizations and
regulations relating thereto, and all landmark preservation requirements,
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting Borrower, Guarantor or the Property or any part thereof, including,
without limitation, any which may (i) require repairs, modifications or
alterations in or to the Property or any part thereof or (ii) in any way limit
the use and enjoyment thereof.

 

“Lender” shall have the meaning set forth in the introductory paragraph hereto.

 

14

 

“Lender Indemnitees” shall mean (i) Lender and any designee of Lender, (ii) any
Affiliate of Lender that has filed any registration statement relating to a
Securitization or has acted as the sponsor or depositor in connection with such
Securitization, (iii) any Affiliate of Lender that acts as an underwriter,
placement agent or initial purchaser in connection with a Securitization,
(iv) any other co-underwriters, co-placement agents or co-initial purchasers in
connection with a Securitization, (v) each Person who controls (within the
meaning of Section 15 of the Exchange Act) any Person described in any of the
foregoing clauses, (vi) any Person who is or will have been involved in the
origination of the Loan, (vii) any Person who is or will have been involved in
the servicing of the Loan, (viii) any Person in whose name the Lien created by
the Security Instrument and the other Loan Documents are or will be recorded or
filed, (ix) any Person who may hold or acquire or will have held a full or
partial interest in the Loan (including, but not limited to, investors or
prospective investors in the Securities, as well as custodians, trustees and
other fiduciaries who hold or have held a full or partial interest in the Loan
evidenced for the benefit of third parties), (x) any Person who holds or
acquires or will have held a participation or other full or partial interest in
the Loan, whether during the term of the Loan or as a part of or following a
foreclosure of the Loan, (xi) any successors by merger, consolidation or
acquisition of all or a substantial portion of Lender’s assets and business and
(xii) the respective officers, directors, shareholders, partners, members,
employees, agents, representatives, contractors, subcontractors, Affiliates,
participants, successors and assigns of any Person described in any of the
foregoing clauses.

 

“Letter of Credit” shall mean an irrevocable, unconditional, transferable
(without payment of any transfer fee), clean sight draft letter of credit
acceptable to Lender and the Rating Agencies (either an evergreen letter of
credit or one which does not expire until at least thirty (30) days after (i)
the Maturity Date or (ii) such earlier date as such Letter of Credit is no
longer required pursuant to the terms of this Agreement and the other Loan
Documents) in favor of Lender and entitling Lender to draw thereon in New York,
New York based solely on a statement purportedly executed by an officer of
Lender stating that it has the right to draw thereon, issued by a domestic
Eligible Institution or the U.S. agency or branch of a foreign Eligible
Institution. If at any time the bank issuing any such Letter of Credit shall
cease to be an Eligible Institution, Lender shall have the right immediately to
draw down the same in full and hold the proceeds of such draw in accordance with
the applicable provisions of this Agreement.

 

“Liberty Mutual Account” shall have the meaning set forth in Section 6.5.1
hereof.

 

“Liberty Mutual Funds” shall have the meaning set forth in Section 6.5.1 hereof.

 

“LIBOR” shall mean, for each Interest Period, the rate (expressed as a
percentage per annum and rounded upward, if necessary, to the next nearest 1/100
of 1%) for deposits in U.S. dollars, for a one-month period, that appears on
Reuters Screen LIBOR01 Page (or the successor thereto) as of 11:00 a.m., London
time, on the related Determination Date. If such rate does not appear on Reuters
Screen LIBOR01 Page as of 11:00 a.m., London time, on such Determination Date,
LIBOR shall be the arithmetic mean of the offered rates (expressed as a
percentage per annum) for deposits in U.S. dollars for a one-month period that
appear on the Reuters Screen Libor Page as of 11:00 a.m., London time, on such
Determination Date, if at least two such offered rates so appear. If fewer than
two such offered rates appear on the Reuters Screen Libor Page as of 11:00 a.m.,
London time, on such Determination Date, Lender shall request the principal
London office of any four major reference banks in the London interbank market
selected by Lender to provide such bank’s offered quotation (expressed as a
percentage per annum) to prime banks in the London interbank market for deposits
in U.S. dollars for a one-month period as of 11:00 a.m., London time, on such
Determination Date for the amounts of not less than U.S. $1,000,000. If at least
two such offered quotations are so provided, LIBOR shall be the arithmetic mean
of such quotations. If fewer than two such quotations are so provided, Lender
shall request any three major banks in New York City selected by Lender to
provide such bank’s rate (expressed as a percentage per annum) for loans in U.S.
dollars to leading European banks for a one-month period as of approximately
11:00 a.m., New York City time on the applicable Determination Date for amounts
of not less than U.S. $1,000,000. If at least two such rates are so provided,
LIBOR shall be the arithmetic mean of such rates.

 

15

 

“LIBOR Interest Rate” shall mean with respect to each Interest Period, the
greater of (i) one-half percent (0.5%), and (ii) the quotient of (A) LIBOR
applicable to the Interest Period divided by (B) a percentage equal to one
hundred percent (100%) minus the Reserve Requirement applicable to the Interest
Period.

 

“LIBOR Loan” shall mean the Loan at any time in which the Applicable Interest
Rate is calculated at LIBOR Interest Rate plus the Spread in accordance with the
provisions of Article II hereof.

 

“Lien” shall mean any mortgage, deed of trust, deed to secure debt, indemnity
deed of trust, lien (statutory or otherwise), pledge, hypothecation, assignment,
security interest, easement, restrictive covenant, preference, or any other
encumbrance, charge or transfer of, or any agreement to enter into or create any
of the foregoing affecting (i) all or any portion of the Property or any
interest therein or (ii) any direct or indirect interest in Borrower or Sole
Member, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialman’s and other similar liens and encumbrances.

 

“Loan” shall mean the loan in the original principal amount of Sixteen Million
Two Hundred Thousand and No/100 Dollars ($16,200,000.00) made by Lender to
Borrower pursuant to this Agreement.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Assignment of Leases, the Guaranty, the Environmental
Indemnity, the Assignment of Management Agreement, the Cash Management
Agreement, the Clearing Account Agreement, the Assignment of Protection
Agreement and all other documents, agreements, certificates and instruments now
or hereafter executed and/or delivered in connection with the Loan.

 

“Loan-to-Value Ratio” shall mean a ratio, as reasonably determined by Lender as
of a particular date, in which: (i) the numerator is equal to the Outstanding
Principal Balance and (ii) the denominator is equal to the appraised value of
the Property based on an Appraisal.

 

16

 

“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England or New York, New York are
not open for business.

 

“Major Lease” shall mean any Lease which (i) either individually or when taken
together with any other Lease with the same Tenant or any Affiliate of such
Tenant, and assuming the exercise of all expansion rights and preferential
rights to lease additional space contained in such Lease or Leases, (a) covers
or is expected to cover more than 5,000 square feet at the Property or (b)
requires the payment of base rent in an amount equal to or exceeding ten percent
(10%) of the Gross Income from Operations, (ii) contains an option or
preferential right to purchase all or any portion of the Property, (iii) is with
an Affiliate of Borrower, Guarantor or Manager as Tenant, or (iv) is entered
into during the continuation of an Event of Default.

 

“Management Agreement” shall mean that certain Property Management Agreement,
dated as of June 8, 2012, between Borrower and Manager, pursuant to which
Manager is to provide management and other services with respect to the
Property, as the same may be amended, supplemented or otherwise modified from
time to time in accordance with the terms and provisions of this Agreement, or,
if the context requires, the Replacement Management Agreement executed in
accordance with the terms and provisions of this Agreement.

 

“Manager” shall mean Lincoln Retail Reit Services, LLC, a Delaware limited
liability company or, if the context requires, a Qualified Manager that manages
the Property in accordance with the terms and provisions of this Agreement and
the other Loan Documents pursuant to a Replacement Management Agreement.

 

“Material Adverse Effect” shall mean any material adverse effect upon (i) the
business operations, economic performance, assets, condition (financial or
otherwise), equity, contingent liabilities, prospects, Material Agreements or
results of operations of Borrower, Guarantor or the Property, (ii) the ability
of Borrower or Guarantor to perform its obligations under any Loan Document to
which it is a party, (iii) the enforceability or validity of any Loan Document,
the perfection or priority of any Lien created under any Loan Document or the
rights, interests and remedies of Lender under any Loan Document or (iv) the
value, use or operation of the Property or the cash flows from the Property.

 

“Material Agreements” shall mean (i) each management, brokerage or leasing
agreement (other than the Management Agreement), and (ii) any cleaning,
maintenance, service or other contract or agreement of any kind (other than the
Leases) of a material nature (materiality for purposes of this definition shall
include, without limitation, any contract with a term longer than one year or
any contract that is not cancelable on thirty (30) days’ or less notice without
the payment of any termination fee or payments of any kind), in either case
relating to the ownership, development, leasing, management, use, operation,
maintenance, repair, improvement or restoration of the Property, whether written
or oral.

 

“Maturity Date” shall mean December 9, 2013 or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

 

17

 

“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or in the other Loan Documents, under the laws of such Governmental
Authorities whose laws are held by any court of competent jurisdiction to govern
the interest rate provisions of the Loan.

 

“Minimum Counterparty Rating” shall mean (i) a long-term unsecured debt rating
of not less than “A” by S&P and Fitch and “A2” by Moody’s, and (ii) short-term
unsecured debt obligations or commercial paper which are rated at least “A-1” by
S&P and Fitch and the equivalent thereof by Moody’s, which ratings shall not
include a “t” or otherwise reflect a termination risk, or (b) if such
counterparty does not have a short-term rating from S&P, Fitch or Moody’s, a
long-term unsecured debt rating of not less than “A+” by S&P and Fitch (if such
counterparty does not have a short-term unsecured debt rating from S&P or Fitch,
as applicable) and/or “A1” by Moody’s (if such counterparty does not have a
short-term unsecured debt rating from Moody’s), which ratings shall not include
a “t” or otherwise reflect a termination. If S&P, Moody’s or Fitch withdraws or
downgrades the credit rating of the Counterparty below the ratings required by
this definition, Borrower shall replace the Interest Rate Protection Agreement
not later than fifteen (15) Business Days following such downgrade or withdrawal
with an Interest Rate Protection Agreement in form and substance satisfactory to
Lender (and meeting the requirements set forth in Section 2.5 of this Agreement)
from a Counterparty acceptable to Lender having a Minimum Counterparty Rating.

 

“Minimum Disbursement Amount” shall mean Twenty-Five Thousand and No/100
Dollars ($25,000).

 

“Monthly Capital Expenditure Deposit” shall have the meaning set forth in
Section 6.4.1 hereof.

 

“Monthly Insurance Deposit” shall have the meaning set forth in Section 6.3.1
hereof.

 

“Monthly Payment Date” shall mean the ninth (9th) day of every calendar month
occurring during the term of the Loan commencing with July 9, 2012; provided,
however, that Lender shall have the right to change the Monthly Payment Date to
any other day of a calendar month selected by Lender, in its sole and absolute
discretion, in connection with a Securitization upon written notice to Borrower
(in which event such change shall then be deemed effective) and, if requested by
Lender, Borrower shall promptly execute an amendment to this Agreement to
evidence such change; provided that if Lender shall have elected to change the
Monthly Payment Date as aforesaid, Lender shall have the option, but not the
obligation, to adjust the Interest Period accordingly.

 

“Monthly Tax Deposit” shall have the meaning set forth in Section 6.2.1 hereof.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Net Cash Flow” shall mean, for any period, the amount obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Income
from Operations for such period.

 

18

 

“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses for such period from Gross Income from Operations
for such period.

 

“Net Proceeds” shall mean: (i) the net amount of all Insurance Proceeds, after
deduction of reasonable costs and expenses (including, but not limited to,
reasonable attorneys’ fees), if any, in collecting such Insurance Proceeds;
provided that, for purposes of Section 5.3 hereof, “Net Proceeds” shall mean
such net amount of Insurance Proceeds to the extent received by Lender pursuant
to the Policies required under Sections 5.1.1(a)(i), (iv), (vi), (xi) and (xii)
as a result of the applicable Casualty, or (ii) the net amount of the Award,
after deduction of reasonable costs and expenses (including, but not limited to,
reasonable attorneys’ fees), if any, in collecting such Award.

 

“Net Proceeds Deficiency” shall have the meaning set forth in Section 5.3.2(f)
hereof.

 

“Note” shall mean that certain Promissory Note, dated the date hereof, in the
stated principal amount of Sixteen Million Two Hundred Thousand and 00/100
Dollars ($16,200,000.00), made by Borrower in favor of Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Notice” shall have the meaning set forth in Section 11.6 hereof.

 

“NRSRO” shall mean any credit rating agency that has elected to be treated as a
nationally recognized statistical rating organization for purposes of Section
15E of the Exchange Act, without regard to whether or not such credit rating
agency has been engaged by Lender or other Securitization Indemnified Parties in
connection with, or in anticipation of, a Securitization.

 

“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations.

 

“OFAC” shall mean the Office of Foreign Assets Control or, if the context
requires, any successor Governmental Authority.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Sole Member.

 

“Operating Agreements” shall mean, collectively, the REA and any other
covenants, restrictions or agreements of record relating to the construction,
operation or use of the Property.

 

“Operating Expenses” shall mean, for any period, the total of all expenditures,
computed on an accrual basis in accordance with GAAP or other sound accounting
principles consistently applied that are approved by Lender (which approval
shall not be unreasonably withheld), of whatever kind during such period
relating to the operation, maintenance and management of the Property that are
incurred on a regular monthly or other periodic basis, including, without
limitation, utilities, ordinary repairs and maintenance, insurance, license
fees, property taxes and assessments, advertising expenses, management fees,
payroll and related taxes, computer processing charges, operational equipment or
other lease payments as approved by Lender, and other similar costs, but
excluding depreciation and amortization, income taxes, Debt Service, Capital
Expenditures, contributions to the Reserve Funds, and any item of expense which
would otherwise by treated as an Operating Expense but is paid directly by any
Tenant (except for the purposes of calculating Debt Service Coverage Ratio or
Net Operating Income, to the extent the related expenditure is treated as Gross
Income From Operations).

 

19

 

“Organizational Documents” shall mean, as to any Person, the organizational or
governing documents of such Person, including the certificate of incorporation
and by-laws with respect to a corporation; the certificate of formation or
organization and operating agreement with respect to a limited liability
company; and the certificate of limited partnership and partnership agreement
with respect to a limited partnership.

 

“Other Charges” shall mean all ground rents, maintenance charges, impositions
(other than Taxes), and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.

 

“Other Obligations” shall mean: (i) all obligations of Borrower contained in
this Agreement, the Note or any other Loan Document, and (ii) all obligations of
Borrower contained in any renewal, extension, amendment, restatement,
modification, consolidation, change of, or substitution or replacement for all
or any part of this Agreement, the Note or any other Loan Document, excluding,
in each case, Borrower’s obligation for the payment of the Debt.

 

“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.

 

“Patriot Act” shall mean, collectively, all laws relating to terrorism or money
laundering, including Executive Order No. 13224 on Terrorist Financing
(effective September 24, 2001) and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56), as the same may be amended, replaced, supplemented or
otherwise modified from time to time.

 

“Patriot Act Offense” shall mean (i) any violation of the laws of the United
States of America or of any of the several states, or any act or omission that
would constitute a violation of such laws if committed within the jurisdiction
of the United States of America or any of the several states, relating to
terrorism or money laundering, including any offense under (a) the laws against
terrorism; (b) the laws against money laundering, (c) the Bank Secrecy Act, as
amended, (d) the Money Laundering Control Act of 1986, as amended, or (e) the
Patriot Act, or (ii) the conspiracy to commit, or aiding and abetting another to
commit, any violation of any such laws.

 

“Permitted Encumbrances” shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents, (ii) all Liens, encumbrances and other
matters expressly set forth on Schedule A or Schedule B of the Title Insurance
Policy, (iii) Liens, if any, for Taxes imposed by any Governmental Authority not
yet due or delinquent, and (iv) such other title and survey exceptions as Lender
has approved or may approve in writing in Lender’s sole discretion.

 

20

 

“Permitted Investments” shall have the meaning set forth in the Cash Management
Agreement.

 

“Permitted Transfer” shall mean any of the following: (i) any transfer, directly
as a result of the death of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by the
decedent in question to the Person or Persons lawfully entitled thereto,
(ii) any transfer, directly as a result of the legal incapacity of a natural
person, of stock, membership interests, partnership interests or other ownership
interests previously held by such natural person to the Person or Persons
lawfully entitled thereto, (iii) any Lease of space in the Improvements to
Tenants in accordance with the terms and provisions of Section 4.1.9 hereof and
(iv) any Transfer permitted without Lender’s prior consent in accordance with
the terms and provisions of Section 8.2 hereof.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.

 

“Policies” or “Policy” shall have the meaning set forth in Section 5.1.1(b)
hereof.

 

“Prepayment Date” shall mean the date on which the Loan is prepaid in accordance
with the terms hereof.

 

“Prime Rate” shall mean the rate of interest published in The Wall Street
Journal from time to time as the “Prime Rate.” If The Wall Street Journal ceases
to publish the “Prime Rate,” the Lender shall select an equivalent publication
that publishes such “Prime Rate,” and if such “Prime Rates” are no longer
generally published or are limited, regulated or administered by a governmental
or quasi-governmental body, then Lender shall select a reasonably comparable
interest rate index.

 

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate plus the Prime Rate Spread.

 

“Prime Rate Spread” shall mean the Lender’s then customary spread, taking into
account the size of the Loan and the creditworthiness of Borrower, above a
published index used for variable rate loans as reasonably determined by Lender.

 

“Prohibited Person” shall mean any Person:

 

(i)listed in the Annex to, or is otherwise subject to the prohibitions of,
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism or any other similar
prohibitions contained in the rules and regulations of OFAC or in any enabling
legislation or other Executive Orders;

 

21

 

(ii)that is owned or controlled by, or acting for or on behalf of, any Person
that is listed in the Annex to, or is otherwise subject to the prohibitions of,
Executive Order No. 13224;

 

(iii)with whom Lender is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or money laundering law, including Executive Order
No. 13224;

 

(iv)who commits, threatens, conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224;

 

(v)that is named as a “specially designated national and blocked person” on the
most current list published by OFAC at its official website or at any
replacement website or other replacement official publication of such list;

 

(vi)that is subject to trade restrictions under United States law, including,
without limitation, the Patriot Act, the International Emergency Economic Powers
Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1
et seq., and any Executive Orders or regulations promulgated thereunder;

 

(vii)that is listed on any Government List;

 

(viii)that has been previously indicted for or convicted of any felony involving
a crime or crimes of moral turpitude or for any Patriot Act Offense;

 

(ix)that is currently under investigation by any Governmental Authority for
alleged criminal activity; or

 

(x)who is an Affiliate of any Person that is described by or that satisfies any
of clauses (i) through (ix) above.

 

“Property” shall mean the parcel of real property, the Improvements now or
hereafter erected, situated or installed thereon and all personal property owned
by Borrower and encumbered by the Security Instrument, together with all rights
pertaining to such property (real and personal) and the Improvements, all as
more particularly described in the granting clauses of the Security Instrument.

 

“Qualified Equityholder” shall mean (i) REIT, or (ii) a bank, savings and loan
association, investment bank, insurance company, trust company, commercial
credit corporation, pension plan, pension fund or pension advisory firm, mutual
fund, government entity or plan, real estate company, investment fund or an
institution substantially similar to any of the foregoing, provided in each case
under this clause (ii) that such Person (x) has total assets (in name or under
management) in excess of $250,000,000 and (except with respect to a pension
advisory firm or similar fiduciary) capital/statutory surplus or shareholder's
equity in excess of $50,000,000 (in both cases, exclusive of the Property), and
(y) is regularly engaged in the business of owning and operating comparable
properties in major metropolitan areas and/or (iii) any other Person approved by
Lender.

 

22

 

“Qualified Manager” shall mean (i) Manager or (ii) a reputable and experienced
manager (which may be an Affiliate of Borrower) which, in the reasonable
judgment of Lender, possesses experience in managing properties similar in
location, size, class, use, operation and value as the Property.

 

“Rating Agencies” shall mean, prior to the final Securitization of the Loan,
each of S&P, Moody’s, Fitch, Morningstar Credit Ratings, LLC and DBRS, Inc. or
any other nationally-recognized statistical rating agency which has been
designated by Lender and, after the final Securitization of the Loan, shall mean
any of the foregoing that has been designated by Lender or any issuer or
underwriter of any Securities to rate any of such Securities.

 

“Rating Agency Confirmation” shall mean, collectively, a written affirmation
from each of the Rating Agencies that the rating of the Securities (or any class
thereof) by such Rating Agency immediately prior to the occurrence of the event
with respect to which such Rating Agency Confirmation is sought will not be
qualified, downgraded or withdrawn as a result of the occurrence of such event,
which affirmation may be granted or withheld in such Rating Agency’s sole and
absolute discretion. In the event that any Rating Agency declines to consider
whether to grant or withhold such an affirmation, such Rating Agency shall be
deemed to have granted such an affirmation, provided, however that if no Rating
Agency has elected to consider whether to grant or withhold such an affirmation,
then the term “Rating Agency Confirmation” shall be deemed instead to require
the written approval of Lender based on its good faith determination of whether
the Rating Agencies would issue a Rating Agency Confirmation; provided, further,
that the foregoing shall be inapplicable in any case in which Lender has an
independent approval right in respect of the matter at issue pursuant to the
terms of this Agreement.

 

“REA” shall mean that certain Operation and Easement Agreement more specifically
described on Schedule IV hereto, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the terms and provisions
of this Agreement.

 

“Refinancing Loan” shall have the meaning set forth in Section 2.3.2(b) hereof.

 

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such regulation may be amended from time to time.

 

“Regulation S-K” means Regulation S-K of the Securities Act, as such regulation
may be amended from time to time.

 

“Regulation S-X” means Regulation S-X of the Securities Act, as such regulation
may be amended from time to time.

 

“Regulatory Change” means any change effective after the date of this Agreement
in any statute, treaty, rule, regulation, ordinance, executive order or
administrative or judicial precedents or authorities (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve System
of the United States (or any successor)) or the adoption or making after such
date of any interpretation, directive or request applying to a class of banks,
including any Lender, of or under any statute, treaty, rule, regulation,
ordinance, executive order or administrative or judicial precedents or
authorities (whether or not having the force of law and whether or not failure
to comply therewith would be unlawful) by any Governmental Authority or monetary
authority charged with the interpretation or administration thereof or
compliance by Lender with any request or directive regarding capital adequacy.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.

 

23

 

“REIT” shall mean American Realty Capital – Retail Centers of America, Inc., a
Maryland corporation.

 

“Related Loan” shall mean (i) a loan made to an Affiliate of Borrower or
Guarantor or secured by a Related Property that is included in a Securitization
with the Loan or any portion thereof or interest therein or (ii) any loan that
is cross-collateralized or cross-defaulted with the Loan.

 

“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of “Significant Obligor” to the Property.

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note or any interest therein.

 

“Rents” shall mean all rents (including, without limitation, percentage rents),
rent equivalents, moneys payable as damages (including payments by reason of the
rejection of a Lease in a Bankruptcy Action) or in lieu of rent or rent
equivalents, royalties (including, without limitation, all oil and gas or other
mineral royalties and bonuses), income, fees, receivables, receipts, revenues,
deposits (including, without limitation, security, utility and other deposits),
accounts, cash, issues, profits, charges for services rendered, and other
payment and consideration of whatever form or nature received by or paid to or
for the account of or the benefit of Borrower, Manager or any of their
respective agents or employees from any and all sources arising from or
attributable to the Property, including all receivables, customer obligations,
installment payment obligations and other obligations now existing or hereafter
arising or created out of the sale, lease, sublease, license, concession or
other grant of the right of the use and occupancy of the Property or rendering
of services by Borrower, Manager or any of their respective agents or employees,
and the Insurance Proceeds, if any, from business or rental interruption or
other loss of income insurance, but only to the extent Lender elects to treat
such Insurance Proceeds as business or rental interruption Insurance Proceeds in
accordance with Section 5.2.3 hereof.

 

24

 

“Replacement Guaranties” shall mean an assumption agreement in form and
substance acceptable to Lender pursuant to which Replacement Guarantor assumes
all of Guarantor’s obligations and liability under the Guaranty and
Environmental Indemnity as of the date hereof.

 

“Replacement Guarantor” shall mean such Person that has satisfied the Financial
Covenants (as defined in the Guaranty) applicable as of the date hereof and is
otherwise reasonably acceptable to Lender.

 

“Replacement Management Agreement” shall mean, collectively, (a) a management
agreement with a Qualified Manager substantially in the same form and substance
as the Management Agreement, or (b) a management agreement with a Qualified
Manager, which management agreement shall be in form and substance reasonably
acceptable to Lender; provided, that, with respect to this clause (b), Lender,
at its option, may require that Borrower shall have obtained an assignment of
management agreement and subordination of management fees substantially in the
form then used by Lender (or in such other form and substance reasonably
acceptable to Lender), executed and delivered to Lender by Borrower and such
Qualified Manager.

 

“Required Repairs” shall have the meaning set forth in Section 6.1.1 hereof.

 

“Reserve Funds” shall mean, collectively, the Tax Funds, the Insurance Funds,
the Capital Expenditure Funds, the Liberty Mutual Funds, the Excess Cash Flow
Funds and any other escrow or reserve fund established by the Loan Documents.

 

“Reserve Requirements” means with respect to any Interest Period, the maximum
rate of all reserve requirements (including, without limitation, all basic,
marginal, emergency, supplemental, special or other reserves and taking into
account any transitional adjustments or other schedule changes in reserve
requirements during the Interest Period) which are imposed under Regulation D on
eurocurrency liabilities (or against any other category of liabilities which
includes deposits by reference to which LIBOR is determined or against any
category of extensions of credit or other assets which includes loans by a
non-United States office of a depository institution to United States residents
or loans which charge interest at a rate determined by reference to such
deposits) during the Interest Period and which are applicable to member banks of
the Federal Reserve System with deposits exceeding one billion dollars, but
without benefit or credit of proration, exemptions or offsets that might
otherwise be available from time to time under Regulation D. The determination
of the Reserve Requirements shall be based on the assumption that Lender funded
100% of the Loan in the interbank eurodollar market. In the event of any change
in the rate of such Reserve Requirements under Regulation D during the Interest
Period, or any variation in such requirements based upon amounts or kinds of
assets or liabilities, or other factors, including, without limitation, the
imposition of Reserve Requirements, or differing Reserve Requirements, on one or
more but not all of the holders of the Loan or any participation therein, Lender
may use any reasonable averaging and/or attribution methods which it deems
appropriate and practical for determining the rate of such Reserve Requirements
which shall be used in the computation of the Reserve Requirements. Lender’s
computation of same shall be final absent manifest error.

 

25

 

“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be reasonably approved by Lender.

 

“Restoration Threshold” shall mean $800,000.

 

“Restricted Party” shall mean, collectively, (i) Borrower, Sole Member,
Guarantor, and any Affiliated Manager, and (ii) any shareholder, partner,
member, non-member manager or any other direct or indirect legal or beneficial
owner of Borrower, Sole Member, Guarantor, any Affiliated Manager, or any
non-member manager.

 

“S&P” shall mean Standard & Poor’s Ratings Services.

 

“Secondary Market Transaction” shall have the meaning set forth in
Section 9.1(a) hereof.

 

“Securities” shall have the meaning set forth in Section 9.1(a) hereof.

 

“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Securitization” shall have the meaning set forth in Section 9.1(a) hereof.

 

“Securitization Indemnification Liabilities” shall have the meaning set forth in
Section 9.2(b) hereof.

 

“Securitization Indemnified Parties” shall have the meaning set forth in
Section 9.2(b) hereof.

 

“Securitization Vehicle” means each REMIC Trust or Grantor Trust into which all
or a portion of the Loan or an interest therein has been transferred.

 

“Security Instrument” shall mean that certain first priority Deed of Trust and
Security Agreement, dated as of the date hereof, executed and delivered by
Borrower as security for the Loan and encumbering the Property, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Seller” shall mean NWC Liberty Grove & SH 66, Ltd., a Texas limited
partnership.

 

“Servicer” shall have the meaning set forth in Section 11.24(a) hereof.

 

“Servicing Agreement” shall have the meaning set forth in Section 11.24(a)
hereof.

 

“Severed Loan Documents” shall have the meaning set forth in Section 10.2(c)
hereof.

 

26

 

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

 

“Sole Member” shall mean American Realty Capital Retail Operating Partnership,
L.P., a Delaware limited partnership, the sole member of Borrower.

 

“Special Member” shall have the meaning set forth in Section 3.1.24(q) hereof.

 

“Spread” shall mean 500 basis points.

 

“Springing Recourse Event” shall have the meaning set forth in Section 11.22
hereof.

 

“State” shall mean the State or Commonwealth in which the Property or any part
thereof is located.

 

“Survey” shall mean a current land survey for the Property, certified to the
title insurance company and Lender and its successors and assigns, in form and
substance satisfactory to Lender and prepared by a professional and properly
licensed land surveyor satisfactory to Lender in accordance with the most
current Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys
together with the surveyor’s seal affixed to the Survey and a certification from
the surveyor in form and substance acceptable to Lender.

 

“Tax Account” shall have the meaning set forth in Section 6.2.1 hereof.

 

“Tax Funds” shall have the meaning set forth in Section 6.2.1 hereof.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or any part thereof, together with all interest and
penalties thereon.

 

“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of the Property.

 

“Term” shall mean the term of the Loan.

 

“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy in
the form acceptable to Lender (or, if the Property is in a State which does not
permit the issuance of such ALTA policy, such form as shall be permitted in such
State and acceptable to Lender) issued with respect to the Property and insuring
the Lien of the Security Instrument, together with such endorsements and
affirmative coverages as Lender may require.

 

“Transfer” shall have the meaning set forth in Section 8.1(a) hereof.

 

“Trustee” shall mean any trustee of a Securitization Vehicle.

 

27

 

“UBSRESI” shall mean UBS Real Estate Securities Inc., a Delaware corporation,
and its successors in interest.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State or, if the context requires, in the State of New York.

 

“Updated Information” shall have the meaning set forth in Section 9.1(b)(i)
hereof.

 

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder.

 

“U.S. Obligations” shall mean (i) direct full faith and credit obligations of
the United States of America that are not subject to prepayment, call or early
redemption or (ii) to the extent acceptable to the Rating Agencies, other
“government securities” within the meaning of Treasury Regulations Section
1.860G-2(a)(8)(ii).

 

“Utility Easements” shall have the meaning set forth in Section 8.2(c) hereof.

 

“Zoning Report” shall mean that certain PZR Report for Liberty Crossing dated
May 29, 2012, prepared by The Planning & Zoning Resource Corporation for the
benefit of Lender.

 

Section 1.2 Principles of Construction.

 

All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified. All uses of the word “including”
shall mean “including, without limitation,” unless the context shall indicate
otherwise. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

 

II.THE LOAN

 

Section 2.1 The Loan.

 

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender shall make the Loan to Borrower and Borrower shall
accept the Loan from Lender on the Closing Date.

 

2.1.2 Single Disbursement to Borrower. Borrower shall receive only one (1)
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.

 

2.1.3 The Note. The Loan shall be evidenced by the Note and shall be repaid in
accordance with the terms of this Agreement and the Note.

 

28

 

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to
(a) acquire the Property and/or repay and discharge any existing loans relating
to the Property, (b) pay all past-due Basic Carrying Costs, if any, in respect
of the Property, (c) deposit the Reserve Funds, (d) pay costs and expenses
incurred in connection with the closing of the Loan, as approved by Lender,
(e) fund any working capital requirements of the Property, as approved by
Lender, and (f) distribute the balance of the proceeds, if any, to Borrower.

 

Section 2.2 Interest Rate.

 

2.2.1 Applicable Interest Rate. Except as herein provided with respect to
interest accruing at the Default Rate, interest on the principal balance of the
Loan outstanding from time to time shall accrue from (and including) the Closing
Date up to and including the end of the last Interest Period at the Applicable
Interest Rate.

 

2.2.2 Interest Calculation. Interest on the Outstanding Principal Balance of the
Loan shall be calculated by multiplying (a) the actual number of days elapsed in
the period for which the calculation is being made by (b) a daily rate based on
a three hundred sixty (360) day year by (c) the Outstanding Principal Balance

 

2.2.3 Determination of Interest Rate.

 

(a) Any change in the rate of interest hereunder due to a change in the
Applicable Interest Rate shall become effective as of the first day of the new
Interest Period. Each determination by Lender of the Applicable Interest Rate
shall be conclusive and binding for all purposes, absent manifest error.

 

(b) In the event that Lender shall have determined (which determination shall be
conclusive and binding upon Borrower absent manifest error) that by reason of
circumstances affecting the interbank eurodollar market, adequate and reasonable
means do not exist for ascertaining LIBOR, then Lender shall forthwith give
notice by telephone of such fact, confirmed in writing, to Borrower at least one
(1) Business Day prior to the last day of the Interest Period in which such fact
shall be determined. If such notice is given, the Loan shall be converted, from
and after the first day of the next succeeding Interest Period, to a Prime Rate
Loan.

 

(c) If, pursuant to the terms of this Agreement, the Loan has been converted to
a Prime Rate Loan and Lender shall determine (which determination shall be
conclusive and binding upon Borrower absent manifest error) that the event(s) or
circumstance(s) which resulted in such conversion shall no longer be applicable,
Lender shall give notice thereof to Borrower, and the Prime Rate Loan shall
automatically convert to a LIBOR Loan on the first day of the Interest Period
next following the effective date set forth in such notice. Notwithstanding any
provision of this Agreement to the contrary, in no event shall Borrower have the
right to elect to convert a LIBOR Loan to a Prime Rate Loan.

 

(d) With respect to a LIBOR Loan, all payments made by Borrower hereunder shall
be made free and clear of, and without reduction for or on account of, income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions,
reserves or withholdings imposed, levied, collected, withheld or assessed by any
Governmental Authority, which are imposed, enacted or become effective after the
date hereof (such non-excluded taxes being referred to collectively as “Foreign
Taxes”), excluding income and franchise taxes of the United States of America or
any political subdivision or taxing authority thereof or therein (excluding
Puerto Rico). If any Foreign Taxes are required to be withheld from any amounts
payable to Lender hereunder, the amounts so payable to Lender shall be increased
to the extent necessary to yield to Lender (after payment of all Foreign Taxes)
interest or any such other amounts payable hereunder at the rate or in the
amounts specified hereunder. Whenever any Foreign Tax is payable pursuant to
applicable law by Borrower, as promptly as possible thereafter, Borrower shall
send to Lender an original official receipt, if available, or certified copy
thereof showing payment of such Foreign Tax. Borrower hereby indemnifies Lender
for any incremental taxes, interest or penalties that may become payable by
Lender which may result from any failure by Borrower to pay any such Foreign Tax
when due to the appropriate taxing authority or any failure by Borrower to remit
to Lender the required receipts or other required documentary evidence.

 

29

 

(e) If any Regulatory Change shall hereafter make it unlawful for Lender to make
or maintain a LIBOR Loan as contemplated hereunder, (i) the obligation of Lender
hereunder to make a LIBOR Loan shall be cancelled forthwith and (ii) the Loan
shall be converted automatically to a Prime Rate Loan on the first day of the
next succeeding Interest Period or within such earlier period as required by
law. In the event the condition necessitating the cancellation of Lender’s
obligation to make a LIBOR Loan hereunder shall cease, Lender shall promptly
notify Borrower of such cessation and the Loan shall resume its characteristics
as a LIBOR Loan in accordance with the terms herein from and after the first day
of the Interest Period next following such cessation. Borrower hereby agrees
promptly to pay Lender, upon written demand, any additional amounts necessary to
compensate Lender for any out-of-pocket costs incurred by Lender in making any
conversion in accordance with this Agreement, including, without limitation, any
interest or fees payable by Lender to lenders of funds obtained by it in order
to make or maintain the LIBOR Loan hereunder. Lender’s notice of such costs, as
certified to Borrower, shall be set forth in reasonable detail and Lender’s
calculation shall be conclusive absent manifest error.

 

(f) In the event that any Regulatory Change or in the interpretation or
application of any requirement of law, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:

 

(i)shall hereafter have the effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration Lender’s policies with respect to capital adequacy)
by any amount deemed by Lender to be material;

 

(ii)shall hereafter impose, modify, increase or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, advances or loans by,
or other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of the rate
hereunder; or

 

30

 

(iii)shall hereafter impose on Lender any other condition and the result of any
of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder;

 

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as determined by
Lender. If Lender becomes entitled to claim any additional amounts pursuant to
this Section 2.2.3(f), Borrower shall not be required to pay same unless the
requirement for such additional amount is the result of requirements imposed
generally on lenders similar to Lender and not the result of some specific
reserve or similar requirement imposed on Lender as a result of Lender’s special
circumstances. If Lender becomes entitled to claim any additional amounts
pursuant to this Section 2.2.3(f), Lender shall provide Borrower with not less
than thirty (30) days’ written notice specifying in reasonable detail the event
by reason of which it has become so entitled and the additional amounts required
to fully compensate Lender for such additional costs or reduced amounts. A
certificate as to any additional costs or amounts payable pursuant to the
foregoing sentence, executed by an authorized signatory of Lender and submitted
by Lender to Borrower shall be conclusive in the absence of manifest error. This
provision shall survive payment of the Note and the satisfaction of all other
obligations of Borrower under this Agreement and the Loan Documents.

 

(g) If Lender shall have determined that any Regulatory Change with respect to
any requirement of law regarding capital adequacy or compliance by Lender or any
Person controlling Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on Lender’s or such Person’s capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which Lender or such Person could have achieved but for such
Regulatory Change or compliance (taking into consideration Lender’s or such
Person’s policies with respect to capital adequacy) by an amount deemed by
Lender to be material, then from time to time, after submission by Lender to the
Borrower of a written request therefor, the Borrower shall pay to Lender such
additional amount or amounts as will compensate Lender or such Person for such
reduction.

 

(h) Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss or expense (other than consequential and punitive damages) which Lender
sustains or incurs as a consequence of (i) any default by Borrower in payment of
the principal of or interest on a LIBOR Loan, including, without limitation, any
such loss or expense arising from interest or fees payable by Lender to lenders
of funds obtained by it in order to maintain a LIBOR Loan hereunder, (ii) any
prepayment (whether voluntary or mandatory) of the LIBOR Loan on a day that (A)
is not the Monthly Payment Date or (B) is a Monthly Payment Date if Borrower did
not give the prior written notice of such prepayment required pursuant to the
terms of this Agreement, including, without limitation, such loss or expense
arising from interest or fees payable by Lender to lenders of funds obtained by
it in order to maintain the LIBOR Loan hereunder and (iii) the conversion (for
any reason whatsoever, whether voluntary or involuntary) of the Applicable
Interest Rate to the Prime Rate plus the Prime Rate Spread with respect to any
portion of the outstanding principal amount of the Loan then bearing interest at
a rate other than the Prime Rate plus the Prime Rate Spread on a date other than
the Monthly Payment Date, including, without limitation, such loss or expenses
arising from interest or fees payable by Lender to lenders of funds obtained by
it in order to maintain a LIBOR Loan hereunder (the amounts referred to in
clauses (i), (ii) and (iii) are herein referred to collectively as the “Breakage
Costs”). Whenever in this Section 2.2.3 the term “interest or fees payable by
Lender to lenders of funds obtained by it” is used and no such funds were
actually obtained from such lenders, it shall include interest or fees which
would have been payable by Lender if it had obtained funds from lenders in order
to maintain a LIBOR Loan hereunder. Lender will provide to Borrower a written
statement detailing such Breakage Costs and the calculation thereof.

 

31

 

(i) The provisions of this Section 2.2.3 shall survive payment of the Note in
full and the satisfaction of all other obligations of Borrower under this
Agreement and the other Loan Documents.

 

2.2.4 Usury Savings. This Agreement and the other Loan Documents are subject to
the express condition that at no time shall Borrower be required or obligated to
pay interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If, by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the Applicable Interest Rate or the Default Rate, as the case may be, shall be
deemed to be immediately reduced to the Maximum Legal Rate and all previous
payments in excess of the Maximum Legal Rate shall be deemed to have been
payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan shall, to the extent
permitted by the applicable Legal Requirements, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate from time to time in effect and applicable to the
Loan for so long as the Loan is outstanding.

 

Section 2.3 Loan Payments.

 

2.3.1 Payment Before Maturity Date. Borrower shall make a payment to Lender of
interest only on the Closing Date for the initial Interest Period. On the
Monthly Payment Date occurring in July 2012 and on each Monthly Payment Date
thereafter to and including the Monthly Payment Date occurring in November 2013,
Borrower shall make a payment of interest that has accrued or is scheduled to
accrue on the outstanding principal amount of the Loan through and including the
last day of the Interest Period in which the related Monthly Payment Date
occurs. In addition, on the Monthly Payment Date occurring in June 2013 and on
each Monthly Payment Date thereafter to and including the Monthly Payment Date
occurring in November 2013, Borrower shall make a payment to Lender of principal
in the amount set forth in the amortization schedule attached hereto as Schedule
VI.

 

32

 

2.3.2 Payment on Maturity Date. (a) Borrower shall pay to Lender on the Maturity
Date the outstanding principal balance of the Loan, all accrued and unpaid
interest, the applicable Exit Fee, and all other amounts due hereunder and under
the Note, the Mortgage and the other Loan Documents.

 

(b) Borrower acknowledges and agrees that Lender has the right, but is under no
obligation, to offer a mortgage loan to Borrower to refinance the Loan (a
“Refinancing Loan”). Borrower may, but shall not be obligated to, enter into any
such Refinancing Loan. If Borrower closes a Refinancing Loan with UBS Real
Estate Securities Inc. or its Affiliates, no Exit Fee shall be charged in
connection with the payoff of this Loan. In addition, the loan documents
executed and delivered in connection with the Refinancing Loan shall be in form
substantially the same as the Loan Documents. If Borrower does not close a
Refinancing Loan with UBS Real Estate Securities Inc. or its Affiliates for any
reason (including, without limitation, Lender’s or any of its Affiliates’
failure to offer a Refinancing Loan), the Exit Fee shall be charged and be due
and payable in accordance with the terms of Section 2.3.2(a) above.

 

2.3.3 Interest Rate and Payment after Default. In the event that, and for so
long as, any Event of Default shall have occurred and be continuing, the
outstanding principal balance of the Loan shall accrue interest at the Default
Rate, calculated from the date of the Event of Default.

 

2.3.4 Late Payment Charge. If any principal, interest or any other sum due under
the Loan Documents (other than the Outstanding Principal Balance due and payable
on the Maturity Date) is not paid by Borrower on the date on which it is due,
Borrower shall pay to Lender upon demand an amount equal to the lesser of
(a) five percent (5%) of such unpaid sum or (b) the maximum amount permitted by
applicable law in order to defray the expense incurred by Lender in handling and
processing such delinquent payment and to compensate Lender for the loss of the
use of such delinquent payment. Any such amount shall be secured by the Security
Instrument and the other Loan Documents to the extent permitted by applicable
law.

 

2.3.5 Method and Place of Payment. (a) Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement, the Note and the
other Loan Documents shall be made to Lender not later than 1:00 P.M., New York
City time, on the date when due and shall be made in lawful money of the United
States of America in immediately available funds at Lender’s office or as
otherwise directed by Lender, and any funds received by Lender after such time
shall, for all purposes hereof, be deemed to have been paid on the next
succeeding Business Day.

 

(b) Whenever any payment to be made hereunder or under any other Loan Document
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be the first (1st) Business Day that is immediately preceding such
due date (notwithstanding such adjustment of due dates, Borrower shall not be
entitled to any deduction of interest due under this Agreement, the Note or any
of the other Loan Documents).

 

(c) All payments required to be made by Borrower hereunder or under the Note or
the other Loan Documents shall be made irrespective of, and without deduction
for, any setoff, claim or counterclaim and shall be made irrespective of any
defense thereto.

 

33

 

Section 2.4 Prepayments.

 

2.4.1 Voluntary Prepayments. Borrower may, at its option and upon fifteen (15)
days’ prior notice to Lender, prepay the Debt in whole or in part; provided,
however, any prepayment received by Lender shall be accompanied by (i) the Exit
Fee, (ii) Breakage Costs and (iii) all interest which would have accrued on the
amount of the Loan to be paid through and including the last day of the Interest
Period related to the Monthly Payment Date next occurring following the date of
such prepayment, or, if such prepayment occurs on a Monthly Payment Date,
through and including the last day of the Interest Period related to such
Monthly Payment Date. Upon receipt of Borrower’s notice of prepayment given
pursuant to this Section 2.4.1, Lender shall provide Borrower with the amount of
such Breakage Costs. If a notice of prepayment is given by Borrower to Lender
pursuant to this Section 2.4.1, the amount designated for prepayment and all
other sums required under this Section 2.4 shall be due and payable on the
proposed prepayment date; provided, however, that a notice of prepayment may be
revoked by written notice of revocation to Lender on or prior to the proposed
prepayment date provided Borrower shall reimburse Lender, within five (5)
Business Days of a receipt of an invoice therefore, for all of Lender’s
reasonable out-of-pocket costs and expenses (including reasonable fees and
disbursements of Lender’s counsel) incurred in connection with such anticipated
prepayment. If for any reason Borrower prepays the Loan on a date other than a
Monthly Payment Date, Borrower shall pay Lender, in addition to the Debt, all
interest which would have accrued on the amount of the Loan to be paid through
and including the last day of the Interest Period related to the Monthly Payment
Date next occurring following the date of such prepayment.

 

2.4.2 Mandatory Prepayments. On each date on which Lender actually receives a
distribution of Net Proceeds, and if Lender is not required to or otherwise does
not make such Net Proceeds available to Borrower for a Restoration, Borrower
shall, at Lender’s option, prepay the Outstanding Principal Balance of the Note
using such Net Proceeds (without any prepayment penalty or premium, provided,
however, that the Borrower shall in all instances be obligated to pay the Exit
Fee) in an amount equal to one hundred percent (100%) of such Net Proceeds
together with interest that would have accrued on such amounts through the last
day of the Interest Period related to the Monthly Payment Date next occurring
following the date of such prepayment.

 

Section 2.5 Interest Rate Cap.

 

(a) If at any time during the Term of the Loan, the LIBOR Interest Rate shall
equal or exceed a rate per annum equal to one and one-half percent (1.5%), then
Borrower shall, within fifteen (15) Business Days of Lender’s written request,
enter into an Interest Rate Protection Agreement with a LIBOR strike price equal
to the Capped LIBOR Rate. The Interest Rate Cap Agreement (i) shall at all times
be in a form and substance acceptable to Lender, (ii) shall at all times be with
a Counterparty acceptable to Lender having a Minimum Counterparty Rating, (iii)
shall direct such Counterparty to deposit directly into the Clearing Account any
amounts due Borrower under such Interest Rate Protection Agreement so long as
any portion of the Debt exists, provided that the Debt shall be deemed to exist
if the Property is transferred by judicial or non judicial foreclosure or deed
in lieu thereof, (iv) shall be for a period equal to the term of the Loan and
(v) shall at all times have a notional amount equal to or greater than the
principal balance of the Loan and shall at all times provide for the applicable
Capped LIBOR Rate. Borrower shall collaterally assign to Lender, pursuant to the
Assignment of Protection Agreement substantially in the form attached hereto as
Exhibit A (the “Assignment of Protection Agreement”), all of its right, title
and interest to receive any and all payments under the Interest Rate Protection
Agreement, and shall deliver to Lender an executed counterpart of such Interest
Rate Protection Agreement (which shall, by its terms, authorize the assignment
to Lender and require that payments be deposited directly into the Clearing
Account) and shall notify the Counterparty of such assignment.

 

34

 

(b) Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Protection Agreement. All amounts paid by the
Counterparty under the Interest Rate Protection Agreement to Borrower or Lender
shall be directly deposited immediately into the Clearing Account or, during the
continuance of an Event of Default, into such account as specified by Lender.
Borrower shall take all actions reasonably requested by Lender to enforce
Lender’s rights under the Interest Rate Protection Agreement in the event of a
default by the Counterparty and shall not waive, amend or otherwise modify any
of its rights thereunder.

 

(c) In the event of any downgrade, withdrawal or qualification of the rating of
the Counterparty by any Rating Agency such that such Counterparty no longer
satisfies the Minimum Counterparty Rating, Borrower shall (i) replace the
Interest Rate Protection Agreement with a replacement Interest Rate Protection
Agreement within ten (10) Business Days following such downgrade, withdrawal or
qualification and pledge same to Lender pursuant to an assignment of interest
rate protection agreement in the form of the Assignment of Protection Agreement
or such other commercially reasonable assignment form as is then generally
utilized by Lender or (ii) if provided in such Interest Rate Protection
Agreement, in the case of such downgrade, withdrawal or qualification of the
rating of such Counterparty below the Minimum Counterparty Rating, cause the
Counterparty to deliver collateral to secure Borrower’s exposure under the
Interest Rate Protection Agreement in such amount and pursuant to such terms as
are subject to approval of the Rating Agencies as evidenced by a Rating Agency
Confirmation.

 

(d) In the event that Borrower fails to purchase and deliver to Lender an
Interest Rate Protection Agreement or fails to maintain any such Interest Rate
Protection Agreement in accordance with the terms and provisions of this
Agreement, Lender may purchase such Interest Rate Protection Agreement after
delivering to Borrower written notice of such failure by Borrower and giving
Borrower five (5) Business Days to cure such failure, and the cost incurred by
Lender in purchasing such Interest Rate Protection Agreement shall be paid by
Borrower to Lender with interest thereon at the Default Rate from the date such
cost was incurred by Lender until such cost is reimbursed by Borrower to Lender.

 

(e) In connection with the Interest Rate Protection Agreement, Borrower shall
obtain and deliver to Lender (i) a resolution/consent, as applicable, of the
Counterparty authorizing the delivery of each Interest Rate Protection Agreement
acceptable to Lender, and (ii) an opinion from counsel (which counsel may be in
house counsel for the Counterparty) for the Counterparty (upon which Lender and
its successors and assigns may rely) which shall provide, in relevant part,
that:

 

35

 

(i)the Counterparty is duly organized, validly existing, and in good standing
under the laws of its jurisdiction of incorporation or formation and has the
organizational power and authority to execute and deliver, and to perform its
obligations under, the Interest Rate Protection Agreement;

 

(ii)the execution and delivery of the Interest Rate Protection Agreement by the
Counterparty, and any other agreement which the Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been and remain duly authorized by all necessary action and do not
contravene any provision of its certificate of incorporation or by laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property;

 

(iii)all consents, authorizations and approvals required for the execution and
delivery by the Counterparty of the Interest Rate Protection Agreement, and any
other agreement which the Counterparty has executed and delivered pursuant
thereto, and the performance of its obligations thereunder have been obtained
and remain in full force and effect, all conditions thereof have been duly
complied with, and no other action by, and no notice to or filing with any
governmental authority or regulatory body is required for such execution,
delivery or performance; and

 

(iv)the Interest Rate Protection Agreement, and any other agreement which the
Counterparty has executed and delivered pursuant thereto, has been duly executed
and delivered by the Counterparty and constitutes the legal, valid and binding
obligation of the Counterparty, enforceable against the Counterparty in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

(f) At such time as the Loan is repaid in full, all of Lender’s right, title and
interest in and to the Interest Rate Protection Agreement shall terminate and
Lender shall execute and deliver such documents as may be required to evidence
Lender’s release of the Interest Rate Protection Agreement and to notify
Counterparty of such release.

 

Section 2.6 Release of Property.

 

2.6.1 Release of Property. Except as set forth in this Section 2.6, no repayment
or prepayment of all or any portion of the Loan shall cause, give rise to a
right to require, or otherwise result in, the release of the Lien of the
Security Instrument on the Property.

 

(a) Upon payment in full of all principal and interest due on the Loan and all
other amounts due and payable under the Loan Documents in accordance with the
terms and provisions of the Loan Documents, upon the written request and at the
sole cost and expense of Borrower, Lender shall release the Lien of the Security
Instrument and other loan documents of record. Notwithstanding anything to the
contrary contained in this Agreement, upon repayment of the Loan in full
together with all interest thereon and any other sums due under the Note, this
Agreement, the other Loan Documents, all amounts held in the Reserve Funds shall
be disbursed to Borrower.

 

36

 

 

 

(b) In connection with the release of the Security Instrument, Borrower shall
submit to Lender, concurrently with the request under Section 2.6.1(a), a
release of Lien (and the related Loan Documents) for the Property for execution
by Lender. Such release shall be in a form appropriate in the jurisdiction in
which the Property is located and that would be satisfactory to a prudent lender
and contains standard provisions, if any, protecting the rights of the releasing
lender.

 

Section 2.7 Clearing Account/Cash Management Account.

 

2.7.1 Clearing Account.

 

(a) During the term of the Loan, Borrower shall establish and maintain an
account (the “Clearing Account”) with Clearing Bank in trust for the benefit of
Lender in accordance with the Clearing Account Agreement. The Clearing Account
shall be under the sole dominion and control of Lender. Lender and Servicer
shall have the sole right to make withdrawals from the Clearing Account. All
costs and expenses for establishing and maintaining the Clearing Account shall
be paid by Borrower.

 

(b) Borrower shall cause all Rents to be delivered directly to the Clearing
Account. On or before the date hereof, Borrower shall, or shall cause Manager
to, deliver irrevocable written instructions in the form attached hereto as
Exhibit C (the “Tenant Direction Letter”) to all tenants under Leases to deliver
all Rents payable thereunder directly to the Clearing Account or to the Clearing
Account Address. Notwithstanding anything to the contrary contained herein, in
the event Borrower or Manager shall receive any amounts constituting Rents,
Borrower shall, and shall cause Manager to, deposit all such amounts received by
Borrower or Manager into the Clearing Account within two (2) Business Day after
receipt thereof.

 

(c) Borrower shall obtain from Clearing Bank its agreement to transfer, from and
after such time as Clearing Bank has received a Cash Management Activation
Notice and until such time as Clearing Bank has received a Cash Management
De-Activation Notice, all amounts on deposit in the Clearing Account to the Cash
Management Account in immediately available funds by federal wire transfer once
every Business Day. Upon the occurrence of a Cash Management Trigger Event Cure
and within five (5) days of receipt of Borrower’s notice thereof, so long as no
other Cash Management Trigger Event shall then exist, Lender shall send a Cash
Management De-Activation Notice to Clearing Bank.

 

(d) Upon the occurrence and during the continuation of an Event of Default,
Lender may, in addition to any and all other rights and remedies available to
Lender, apply any amounts then on deposit in the Clearing Account to the payment
of the Debt in any order, proportion and priority as Lender may determine in its
sole and absolute discretion.

 

37

 

(e) The Clearing Account shall not be commingled with other monies held by
Borrower or Clearing Bank.

 

(f) Borrower shall not further pledge, assign or grant any security interest in
the Clearing Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto.

 

(g) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including reasonable attorneys’ fees and
expenses) arising from or in any way connected with the Clearing Account and/or
the Clearing Account Agreement or the performance of the obligations for which
the Clearing Account was established, except to the extent caused by Lender’s
gross negligence or willful misconduct.

 

2.7.2 Cash Management Account.

 

(a) During the term of the Loan, Borrower shall establish and maintain a
segregated Eligible Account (the “Cash Management Account”) to be held by Cash
Management Bank in trust and for the benefit of Lender in accordance with the
Cash Management Agreement. The Cash Management Account shall be under the sole
dominion and control of Lender. Lender and Servicer shall have the sole right to
make withdrawals from the Cash Management Account. All costs and expenses for
establishing and maintaining the Cash Management Account shall be paid by
Borrower.

 

(b) Provided that no Event of Default shall have occurred and remain
outstanding, on each Business Day during a Cash Management Trigger Event Period,
all funds on deposit in the Cash Management Account shall be applied in the
following amounts and order of priority:

 

(i) First, funds sufficient to pay the next monthly deposit to the Tax Funds in
accordance with the terms and conditions of Section 6.2 hereof;

 

(ii) Second, funds sufficient to pay the next monthly deposit to the Insurance
Funds in accordance with the terms and conditions of Section 6.3 hereof;

 

(iii) Third, funds sufficient to pay the fees and expenses of Cash Management
Bank then due and payable to Cash Management Bank in accordance with the Cash
Management Agreement;

 

(iv) Fourth, funds sufficient to pay the next monthly Debt Service payment
pursuant to Section 2.3.1 hereof;

 

38

 

(v) Fifth, funds sufficient to pay the next monthly deposit to the Capital
Expenditure Funds in accordance with the terms and conditions of Section 6.4
hereof;

 

(vi) Sixth, funds sufficient to pay any interest accruing at the Default Rate
(without duplication with clause (iv) above), late payment charges and any other
amounts then due and payable under the Loan Documents;

 

(vii) Seventh, funds sufficient to pay for Operating Expenses for the applicable
period incurred in accordance with an Approved Annual Budget and as set forth in
a request for payment submitted by Borrower to Lender specifying the individual
Operating Expenses in form and substance reasonably acceptable to Lender;

 

(viii) Eighth, funds sufficient to pay for Extraordinary Expenses for the
applicable period approved by Lender, if any;

 

(ix) Ninth, during a Cash Sweep Event Period, the remaining amount (the “Excess
Cash Flow”) shall be deposited into the Excess Cash Flow Account and held and
applied in accordance with the terms and conditions of Sections 6.7 and 6.8
hereof; and

 

(x) Lastly, the remaining amount shall be deposited into an account designated
by Borrower in accordance with the Cash Management Agreement.

 

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Note or the other Loan Documents, upon the occurrence and during the
continuation of an Event of Default, Lender may, in addition to any and all
other rights and remedies available to Lender, apply any amounts then on deposit
in the Cash Management Account to the payment of the Debt in any order,
proportion and priority as Lender may determine in its sole and absolute
discretion.

 

(d) Borrower hereby agrees that Lender may modify the Cash Management Agreement
for the purpose of establishing additional sub-accounts in connection with any
payments otherwise required under this Agreement, the Note and the other Loan
Documents, which sub-accounts shall at all times be Eligible Accounts (and may
be ledger or book entry accounts and not actual accounts). All costs and
expenses for establishing and maintaining such accounts shall be paid by
Borrower.

 

2.7.3 Payments Received Under Cash Management Agreement. The insufficiency of
funds on deposit in the Cash Management Account shall not relieve Borrower from
the obligation to make any payments, as and when due pursuant to this Agreement,
the Note and the other Loan Documents, and such obligation shall be separate and
independent, and not conditioned on any event or circumstance whatsoever.
Notwithstanding anything to the contrary contained in this Agreement, the Note
or the other Loan Documents, and provided that no Event of Default shall have
occurred and remain outstanding, Borrower’s obligations with respect to the
payment of Debt Service pursuant to Section 2.3.1 and amounts required to be
deposited into the Reserve Funds, if any, shall be deemed satisfied to the
extent sufficient amounts are deposited in the Cash Management Account to
satisfy such obligations pursuant to the Cash Management Agreement on the dates
each such payment is required, regardless of whether any of such amounts are so
applied by Lender.

 

39

 

III.REPRESENTATIONS AND WARRANTIES

 

Section 3.1 Borrower Representations.

 

Borrower represents and warrants to Lender that:

 

3.1.1 Organization. (a) Each of Borrower and Sole Member is, and since the date
of its respective formation has been, duly organized, validly existing and in
good standing with full power and authority to own its assets and conduct its
business, and is, and since the date of its respective formation has been, duly
qualified and in good standing in all jurisdictions in which the ownership or
leasing of its property or the conduct of its business requires such
qualification (except where the failure to be so qualified would not have a
Material Adverse Effect) and Borrower has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and the
other Loan Documents by it, and has the power and authority to execute, deliver
and perform under this Agreement, the other Loan Documents and all the
transactions contemplated hereby and thereby.

 

(a) Borrower’s exact legal name is correctly set forth in the first paragraph of
this Agreement. Borrower is an organization of the type specified in the first
paragraph of this Agreement. Borrower is incorporated or organized under the
laws of the state specified in the first paragraph of this Agreement. Borrower’s
principal place of business and chief executive office, and the place where
Borrower keeps its books and records, including recorded data of any kind or
nature, regardless of the medium of recording, including software, writings,
plans, specifications and schematics, has been for the preceding four (4) months
(or, if less than four (4) months, the entire period of the existence of
Borrower) and will continue to be the address of Borrower set forth in the first
paragraph of this Agreement (unless Borrower notifies Lender in writing at least
thirty (30) days prior to the date of such change). Borrower’s organizational
identification number, if any, assigned by the state of its incorporation or
organization is 5131391. Borrower’s federal tax identification number is
30-0729556.

 

3.1.2 Proceedings. This Agreement and the other Loan Documents have been duly
authorized, executed and delivered by or on behalf of Borrower and constitute
legal, valid and binding obligations of Borrower, enforceable against Borrower
in accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law).

 

3.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower will not conflict with or result in a
breach of any of the terms or provisions of, or constitute a default under, or
result in the creation or imposition of any lien, charge or encumbrance (other
than pursuant to the Loan Documents) upon any asset or property of Borrower
pursuant to the terms of any indenture, mortgage, deed of trust, loan agreement,
partnership agreement, management agreement or other agreement or instrument to
which Borrower is a party or by which any of Borrower’s assets or properties is
subject, nor will such action result in any violation of the provisions of any
Legal Requirements of any Governmental Authority having jurisdiction over
Borrower or any of Borrower’s assets or properties.

 

40

 

3.1.4 Litigation. There is no action, suit, proceeding or investigation pending
or, to Borrower’s knowledge, threatened against Borrower, Sole Member,
Guarantor, Manager or the Property in any court or by or before any other
Governmental Authority that could have a Material Adverse Effect.

 

3.1.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which could materially and adversely affect Borrower
or the Property, or Borrower’s business, assets or properties, operations or
condition (financial or otherwise). Borrower is not in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any Permitted Encumbrance or any other
agreement or instrument to which it is a party or by which Borrower or the
Property is bound. Borrower has no material financial obligation (contingent or
otherwise) under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which Borrower is a party or by which Borrower or the
Property is otherwise bound, other than (a) obligations incurred in the ordinary
course of the operation of the Property as permitted under Section 3.1.24(d)
hereof, (b) obligations under the Loan Documents and (c) obligations under
Leases.

 

3.1.6 Consents. Each consent, approval, authorization, order, registration or
qualification of or with any court or any other Governmental Authority required
for the execution, delivery and performance by Borrower of this Agreement and
the other Loan Documents has been obtained and is in full force and effect

 

3.1.7 Title. Borrower has good and indefeasible fee simple title to the real
property comprising part of the Property and good title to the balance of the
Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances. The Security Instrument, together with any Uniform Commercial Code
financing statements required to be filed in connection therewith, when properly
recorded in the appropriate records, will create (a) a valid, perfected first
priority lien on the Property, subject only to Permitted Encumbrances, and
(b) perfected security interests in and to, and perfected collateral assignments
of, all personalty (including the Leases) in which a security interest can be
perfected solely by filing a financing statement under Article IX of the Uniform
Commercial Code, the Security Instrument and/or the Assignment of Leases, all in
accordance with the terms thereof, in each case subject only to the Permitted
Encumbrances. To Borrower’s Actual Knowledge, there are no claims for payment or
mechanic’s, materialman’s or other similar liens or claims which have been filed
for work, labor or materials affecting the Property which are or may become
Liens prior to, or of equal priority with, the Lien of the Security Instrument
and the other Loan Documents. None of the Permitted Encumbrances, individually
or in the aggregate, materially interfere with the benefits of the security
intended to be provided by the Security Instrument and the other Loan Documents,
materially and adversely affect the value of the Property, impair the use or
operation of the Property or impair Borrower’s ability to perform its
Obligations in a timely manner.

 

41

 

3.1.8 No Plan Assets. As of the date hereof and throughout the Term,
(a) Borrower does not sponsor, is not obligated to contribute to and is not
itself and will not be an “employee benefit plan,” as defined in Section 3(3) of
ERISA, subject to Title I of ERISA or Section 4975 of the Code, (b) none of the
assets of Borrower constitutes or will constitute “plan assets” of one or more
such plans within the meaning of 29 C.F.R. Section 2510.3-101, (c) Borrower is
not and will not be a “governmental plan” within the meaning of Section 3(32) of
ERISA, and (d) transactions by or with Borrower are not and will not be subject
to any statute, rule or regulation regulating investments of, or fiduciary
obligations with respect to, “governmental plans” within the meaning of
Section 3(32) of ERISA which is similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code and which prohibit or otherwise restrict the
transactions contemplated by this Agreement (including, but not limited to, the
exercise by Lender of any of its rights under the Loan Documents).

 

3.1.9 Compliance. To Borrower’s Actual Knowledge, except as otherwise
specifically described in the ESA or Zoning Report, Borrower and the Property
and the use thereof comply in all material respects with all applicable Legal
Requirements, including, without limitation, building and zoning ordinances and
codes. In the event that all or any part of the Improvements are destroyed or
damaged, said Improvements can be legally reconstructed to their condition prior
to such damage or destruction, and thereafter exist for the same use without
violating any zoning or other ordinances applicable thereto and without the
necessity of obtaining any variances or special permits. No legal proceedings
are pending or, to the knowledge of Borrower, threatened with respect to the
zoning of the Property. Neither the zoning nor any other right to construct, use
or operate the Property is in any way dependent upon or related to any property
other than the Property. To Borrower’s Actual Knowledge, Borrower is not in
default or violation of any order, regulation, writ, injunction, decree or
demand of any Governmental Authority, the violation of which could have a
Material Adverse Effect. There has not been committed by Borrower or, to
Borrower’s Actual Knowledge, any other Person in occupancy of or involved with
the operation or use of the Property any act or omission affording the federal
government, any state or local government or any other Governmental Authority
the right of forfeiture as against the Property or any part thereof or any
monies paid in performance of Borrower’s Obligations under any of the Loan
Documents.

 

3.1.10 Financial Information. All financial data, including, without limitation,
the statements of cash flow and income and operating expense, that have been
delivered to Lender in respect of the Property or otherwise in connection with
the Loan (i) are true, correct and complete in all material respects,
(ii) accurately represent the financial condition of Borrower and the Property,
as applicable, as of the date of such reports, and (iii) have been prepared in
accordance with GAAP or other sound accounting principles consistently applied
that are approved by Lender (which approval shall not be unreasonably withheld)
throughout the periods covered, except as disclosed therein. Borrower does not
have any contingent liabilities, liabilities for taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments that are known to Borrower and that could have a Material Adverse
Effect. Since the date of such financial statements, there has been no material
adverse change in the financial condition, operation or business of Borrower or
the Property from that set forth in said financial statements.

 

42

 

3.1.11 Condemnation. No Condemnation or other similar proceeding has been
commenced or, to Borrower’s best knowledge, has been threatened or is
contemplated with respect to all or any portion of the Property or for the
relocation of roadways providing access to the Property.

 

3.1.12 Easements; Utilities and Public Access. The Property has rights of access
to public ways and is served by water, sewer, sanitary sewer and storm drain
facilities adequate to service the Property for its intended uses. All public
utilities necessary or convenient to the continued use and enjoyment of the
Property are located either in the public right-of-way abutting the Property
(which are connected so as to serve the Property without passing over any other
property) or in recorded easements serving the Property and such easements are
set forth in and insured by the Title Insurance Policy. All roads necessary for
the use of the Property for its current purposes have been completed and
dedicated to public use and accepted by all applicable Governmental Authorities.

 

3.1.13 Separate Lots. The Property is comprised of one (1) or more parcels which
constitute a separate tax lot or lots and does not constitute a portion of any
other tax lot not a part of the Property.

 

3.1.14 Assessments. There are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated improvements to the Property that may result in such
special or other assessments.

 

3.1.15 Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, Sole Member or
Guarantor, including the defense of usury, nor would the operation of any of the
terms of the Loan Documents, or the exercise of any right thereunder, render the
Loan Documents unenforceable (subject only to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and, as to enforceability, to principles of equity), and neither
Borrower, Sole Member nor Guarantor has asserted any right of rescission,
set-off, counterclaim or defense with respect thereto.

 

3.1.16 Assignment of Leases. The Assignment of Leases creates a valid assignment
of, or a valid security interest in, certain rights under the Leases, subject
only to a license granted to Borrower to exercise certain rights and to perform
certain obligations of the lessor under the Leases, as more particularly set
forth therein. No Person other than Lender has any interest in or assignment of
the Leases or any portion of the Rents due and payable or to become due and
payable thereunder.

 

3.1.17 Insurance. Borrower has obtained and has delivered to Lender original or
certified copies of the Policies, with all premiums prepaid thereunder,
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement. No claims have been made under any of the Policies, and no
Person, including Borrower, has done, by act or omission, anything which would
impair the coverage of any of the Policies.

 

3.1.18 Licenses. To Borrower’s Actual Knowledge and except as disclosed in the
Zoning Report, all approvals, authorizations, certifications, licenses and
permits, including, without limitation, certificates of completion and
occupancy, required by any Governmental Authority or otherwise necessary for the
legal ownership, use, occupancy and operation of the Property in the manner in
which the Property is currently being owned, used, occupied and operated have
been obtained by or on behalf of Borrower and are in full force and effect.

 

43

 

3.1.19 Flood Zone. None of the Improvements on the Property is located in an
area identified by the Federal Emergency Management Agency as a special flood
hazard area (or, if so located, the flood insurance required pursuant to
Section 5.1.1(a)(i) is in full force and effect with respect to the Property).

 

3.1.20 Physical Condition. To Borrower’s Actual Knowledge, the Property,
including, without limitation, all buildings, improvements, parking facilities,
sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and all structural components, are in
good condition, order and repair in all material respects; there exists no
structural or other material defects or damages in the Property, whether latent
or otherwise. Borrower has not received notice from any insurance company or
bonding company of any defects or inadequacies in the Property, or any part
thereof, which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or any termination or
threatened termination of any policy of insurance or bond.

 

3.1.21 Boundaries. Except as shown on the Survey, all of the improvements which
were included in determining the appraised value of the Property lie wholly
within the boundaries and building restriction lines of the Property, and no
improvements on adjoining properties encroach upon the Property. No easements or
other encumbrances affecting the Property encroach upon any of the Improvements
so as to affect the value, marketability, use or operation of the Property
except those which are insured against by the Title Insurance Policy, each of
which, whether or not insured against by the Title Insurance Policy, is shown on
the Survey.

 

3.1.22 Leases. Borrower represents and warrants to Lender with respect to the
Leases that: (a) the rent roll attached hereto as Schedule I is true, correct
and complete in all material respects and the Property is not subject to any
Leases other than the Leases described in Schedule I, (b) except as disclosed by
a tenant estoppel certificate received by Lender prior to the date hereof, the
Leases identified on Schedule I are in full force and effect and there are no
defaults thereunder by any party thereto and there are no conditions that, with
the passage of time or the giving of notice, or both, would constitute defaults
thereunder, (c) except as disclosed by a tenant estoppel certificate received by
Lender prior to the date hereof, the copies of the Leases delivered to Lender
are true, correct and complete, and there are no oral agreements with respect
thereto, (d) no Rent (including security or other deposits) has been paid more
than one (1) month in advance of its due date, (e) except as disclosed by a
tenant estoppel certificate received by Lender prior to the date hereof, all
work to be performed by the landlord under each Lease has been performed as
required and has been accepted by the applicable Tenant, (f) except as disclosed
by a tenant estoppel certificate received by Lender prior to the date hereof,
any payments, free rent, partial rent, rebate of rent or other payments,
credits, allowances or abatements required to be given by the landlord to any
Tenant has already been received by such Tenant, (g) all security or other
deposits are being held in accordance with the applicable Leases and all
applicable Legal Requirements, (h) except as disclosed by a tenant estoppel
certificate received by Lender prior to the date hereof, Borrower has no
knowledge of any notice of termination or default with respect to any Lease;
(i) Borrower has not assigned or pledged any of the Leases, the rents or any
interest therein except to Lender, (j) no Tenant or other Person has an option,
right of first refusal or offer or any other preferential right to purchase all
or any portion of, or interest in, the Property, (k) except as disclosed by a
tenant estoppel certificate received by Lender prior to the date hereof or as
expressly provided in the Lease, no Tenant has any right or option for
additional space in the Improvements, (l) except as disclosed by a tenant
estoppel certificate received by Lender prior to the date hereof, no Tenant has
assigned its Lease or sublet all or any portion of the premises demised thereby,
(m) except as expressly set forth in the Lease, no Tenant has the right to
terminate its Lease prior to expiration of the stated term of such Lease, (n)
except as disclosed by a tenant estoppel certificate or ESA received by Lender
prior to the date hereof and to Borrower’s Actual Knowledge, no Hazardous
Substances have been disposed, stored or treated by any Tenant on, under or
about the Property in violation of Environmental Law and (o) Borrower does not
have any knowledge of any Tenant’s intention to use its leased premises for any
activity which, directly or indirectly, involves the use, generation, treatment,
storage, disposal or transportation of any petroleum product or any other
Hazardous Substances.

 

44

 

3.1.23 Filing, Recording and Other Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid under the applicable Legal Requirements in connection with the transfer of
the Property to Borrower have been paid or are being paid simultaneously
herewith. All mortgage, mortgage recording, stamp, intangible or other similar
taxes required to be paid under the applicable Legal Requirements in connection
with the execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Security Instrument, have been paid or are being paid simultaneously herewith.
All taxes and governmental assessments due and owing in respect of the Property
have been paid, or an escrow of funds in an amount sufficient to cover such
payments has been established under the Loan Documents.

 

3.1.24 Single Purpose.

 

Borrower hereby represents and warrants to, and covenants with, Lender that
since the date of its formation and at all times on and after the date hereof
and until such time as the Debt shall be paid in full:

 

(a) Borrower (i) has been, is, and will be organized solely for the purpose of
acquiring, owning, leasing, managing and operating the Property, entering into
and performing its obligations under the Loan Documents, refinancing the
Property in connection with a permitted repayment of the Loan, and transacting
lawful business that is incident, necessary and appropriate to accomplish the
foregoing, and (ii) has not owned, does not own, and will not own any asset or
property other than (A) the Property, and (B) incidental personal property
necessary for the ownership, leasing, management or operation of the Property.

 

(b) Borrower has not engaged and will not engage in any business or activity
other than the ownership, leasing, management and operation of the Property and
Borrower will conduct and operate its business as presently conducted and
operated.

 

45

 

(c) Borrower has not entered and will not enter into any contract or agreement
with any Affiliate of Borrower, any constituent party of Borrower or any
Affiliate of any constituent party, except upon terms and conditions that are
intrinsically fair, commercially reasonable, and no less favorable to it than
those that would be available on an arm’s-length basis from an unrelated third
party.

 

(d) Borrower has not incurred and will not incur any Indebtedness other than (i)
the Debt and (ii) unsecured trade payables and operational debt not evidenced by
a note and in an aggregate amount not exceeding one percent (1%) of the original
principal amount of the Loan at any one time; provided that any Indebtedness
incurred pursuant to clause (ii) shall be (A) outstanding not more than sixty
(60) days and (B) incurred in the ordinary course of business. No Indebtedness,
other than the Debt, may be secured (senior, subordinate or pari passu) by the
Property.

 

(e) Borrower has not made and will not make any loans or advances to any other
Person (including any Affiliate of Borrower, any constituent party of Borrower
or any Affiliate of any constituent party), and has not acquired and shall not
acquire obligations or securities of its Affiliates.

 

(f) Borrower has been, is, and will remain solvent and Borrower has paid its
debt and liabilities (including, as applicable, shared personnel and overhead
expenses) from its assets as the same became due and will pay its debts and
liabilities (including, as applicable, shared personnel and overhead expenses)
from its assets as the same shall become due.

 

(g) (i) Borrower has done or caused to be done, and will do and cause to be
done, all things necessary to observe its organizational formalities and
preserve its separate existence, (ii) Borrower has not terminated or failed to
comply with and will not terminate or fail to comply with the provisions of its
Organizational Documents, (iii) Borrower has not amended, modified or otherwise
changed its Organizational Documents and (iv) unless Lender has consented in
writing, Borrower will not amend, modify or otherwise change its Organizational
Documents.

 

(h) Borrower has maintained and will maintain all of its books, records,
financial statements and bank accounts separate from those of its Affiliates and
any other Person. Borrower’s assets have not been listed as assets on the
financial statement of any other Person; provided, however, that Borrower’s
assets may have been included in a consolidated financial statement of its
Affiliates; provided that, if applicable, (i) appropriate notation were made on
such consolidated financial statements to indicate the separateness of Borrower
and such Affiliates and to indicate that Borrower’s assets and credit were not
available to satisfy the debts and other obligations of such Affiliates or any
other Person, and (ii) such assets were listed on Borrower’s own separate
balance sheet. Borrower’s assets will not be listed as assets on the financial
statement of any other Person; provided, however, that Borrower’s assets may be
included in a consolidated financial statement of its Affiliates provided that
(A) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of Borrower and such Affiliates and to indicate
that Borrower’s assets and credit are not available to satisfy the debts and
other obligations of such Affiliates or any other Person, and (B) such assets
shall be listed on Borrower’s own separate balance sheet. Borrower has filed and
shall file its own tax returns (except to the extent that Borrower was or is
treated as a “disregarded entity” for tax purposes and was or is not required to
file tax returns under applicable law) and has not filed and shall not file a
consolidated federal income tax return with any other Person (except to the
extent that Borrower was or is treated as a “disregarded entity” for tax
purposes and was or is not required to file tax returns under applicable law).
Borrower has maintained and shall maintain its books, records, resolutions and
agreements as official records.

 

46

 

 

 

(i) Borrower (i) has been, will be, and at all times has held and will hold
itself out to the public as, a legal entity separate and distinct from any other
entity (including any Affiliate of Borrower or any constituent party of
Borrower), (ii) has corrected and shall correct any known misunderstanding
regarding its status as a separate entity, (iii) has conducted and shall conduct
business in its own name, (iv) has not identified and shall not identify itself
or any of its Affiliates as a division or department or part of the other and
(v) has maintained and utilized and shall maintain and utilize separate
stationery and invoices bearing its own name.

 

(j) Borrower has maintained and will maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations.

 

(k) Neither Borrower nor any constituent party of Borrower has sought or will
seek or effect the liquidation, dissolution, winding up, consolidation or
merger, in whole or in part, of Borrower, any sale or other transfer of all or
substantially all of its assets or any sale or other transfer outside the
ordinary course of business.

 

(l) Borrower has not commingled and will not commingle funds or other assets of
Borrower with those of any Affiliate or constituent party or any other Person,
and has held and will hold all of its assets in its own name.

 

(m) Borrower has maintained and will maintain its assets in such a manner that
it will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any Affiliate or constituent party or any other
Person.

 

(n) Borrower did not assume, guarantee or become obligated for the debts or
obligations of any other Person and did not hold itself out to be responsible
for or have its credit or assets available to satisfy the debts or obligations
of any other Person. Borrower will not assume, guarantee or become obligated for
the debts or obligations of any other Person and does not and will not hold
itself out to be responsible for or have its credit or assets available to
satisfy the debts or obligations of any other Person.

 

(o) The Organizational Documents of Borrower shall provide that the business and
affairs of Borrower shall be managed by or under the direction of a board of one
or more directors or managers designated by Sole Member, and at all times there
shall be at least one (1) duly appointed individuals on the board of directors
or managers (an “Independent Director”) of Borrower, each of whom (i) has at
least three (3) years prior employment experience and continues to be employed
as an independent director, independent manager or independent member by CT
Corporation, Corporation Service Company, National Registered Agents, Inc.,
Wilmington Trust Company, Stewart Management Company, Lord Securities
Corporation or, if none of those companies is then providing professional
independent directors, independent managers and independent members, another
nationally-recognized company that provides such services and which is
reasonably approved by Lender; (ii) is not on the board of directors or managers
of more than two (2) Affiliates of Borrower; and (iii) is not, and has never
been, and will not, while serving as an Independent Director be, any of the
following: (A) a stockholder, director, manager, officer, employee, partner,
member, attorney or counsel of Borrower, any Affiliate of Borrower or any direct
or indirect equity holder of any of them, (B) a creditor, customer, supplier,
service provider (including provider of professional services) or other Person
who derives any of its purchases or revenues from its activities with Borrower
or any Affiliate of Borrower (other than a nationally-recognized company that
routinely provides professional independent directors, independent managers or
independent members and other corporate services to Borrower or any Affiliate of
Borrower in the ordinary course of its business), (C) a member of the immediate
family of any such stockholder, director, manager, officer, employee, partner,
member, creditor, customer, supplier, service provider or other Person, or (D) a
Person controlling or under common control with any of (A), (B) or (C) above. A
natural person who satisfies the foregoing definition other than clause (iii)
shall not be disqualified as a result of clause (iii)(A) by reason of (I) being,
having been or becoming an Independent Director of an Affiliate of Borrower that
is not in the direct chain of ownership of Borrower or Sole Member and that is
required by a creditor to be a “single purpose entity”; provided that such
Independent Director is, was or will be employed by a company that routinely
provides professional independent directors, independent managers or independent
members, or (II) being, having been or becoming a member of Borrower pursuant to
an express provision in Borrower’s operating agreement providing for the
appointment of such Independent Director as a member of Borrower upon the
occurrence of any event pursuant to which Sole Member ceases to be a member of
Borrower (including the withdrawal or dissolution of Sole Member).

 

47

 

A natural person who satisfies the foregoing definition other than clause (iii)
shall not be disqualified as a result of clause (iii)(A) or (iii)(B) by reason
of being, having been or becoming an Independent Director of a “single purpose
entity” affiliated with Borrower; provided that the fees or other compensation
that such individual earns by serving as an Independent Director of one or more
Affiliates of Borrower in any given year constitute, in the aggregate, less than
five percent (5%) of such individual’s income for such year. The Organizational
Documents of Borrower shall provide that no Independent Director of Borrower may
be removed or replaced without Cause, and unless Borrower provides Lender with
not less than three (3) Business Days’ prior notice of (1) any proposed removal
of any Independent Director, together with a statement as to the reasons for
such removal, and (2) the identity of the proposed replacement Independent
Director, together with a certification that such replacement satisfies the
requirements set forth in the Organizational Documents of Borrower relating to
an Independent Director. In addition, the Organizational Documents of Borrower
shall provide an express acknowledgment that Lender is an intended third-party
beneficiary of the “special purpose” and “separateness” provisions of such
Organizational Documents. As used in this paragraph, the term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management, policies or activities of such Person, whether
through ownership of voting securities, by contract or otherwise and the terms
“controlled” and “controlling” shall have correlative meanings. As used in this
paragraph, the term “single purpose entity” shall mean a Person whose
Organizational Documents contain, and who covenants that such Person shall
comply or cause compliance with, provisions substantially similar to those set
forth in this Section 3.1.24.

 

48

 

(p) The Organizational Documents of Borrower shall provide that the board of
directors or managers of Borrower shall not take any action which, under the
terms of any Organizational Documents (including, if applicable, any voting
trust agreement with respect to any common stock), requires a unanimous vote of
the board of directors or managers of Borrower unless, at the time of such
action, there shall be at least one (1) member of the board of directors or
managers who is an Independent Director (and such Independent Director has
participated in such vote). The Organizational Documents of Borrower shall
provide that Borrower will not (and Borrower agrees that it will not), without
the unanimous consent of its board of directors or managers, including the
consent of the Independent Director, (i) file or consent to the filing of any
petition, either voluntary or involuntary, to take advantage of any applicable
insolvency, bankruptcy, liquidation or reorganization statute, (ii) seek or
consent to the appointment of a receiver, liquidator or any similar official for
Borrower or a substantial portion of its assets or properties, (iii) take any
action that might cause Borrower to become insolvent, (iv) make an assignment
for the benefit of creditors, (v) admit in writing Borrower’s inability to pay
its debts generally as they become due, (vi) declare or effectuate a moratorium
on the payment of any obligations, or (vii) take any action in furtherance of
any of the foregoing. In addition, the Organizational Documents of Borrower
shall provide that, when voting with respect to any of the matters set forth in
the immediately preceding sentence of this Section 3.1.24(p), the Independent
Director shall consider only the interests of Borrower, including its creditors.

 

(q) The Organizational Documents of Borrower shall provide that, as long as any
portion of the Debt remains outstanding, upon the occurrence of any event that
causes the sole member of Borrower (“Sole Member”) to cease to be a member of
Borrower (other than (i) upon an assignment by Sole Member of all of its limited
liability company interests in Borrower and the admission of the transferee, if
permitted pursuant to the Organizational Documents of Borrower and the Loan
Documents, or (ii) the resignation of Sole Member and the admission of an
additional member of Borrower, if permitted pursuant to the Organizational
Documents of Borrower and the Loan Documents), each of the persons acting as an
Independent Director of Borrower shall, without any action of any Person and
simultaneously with Sole Member ceasing to be a member of Borrower,
automatically be admitted as a member of Borrower (a “Special Member”) and shall
preserve and continue the existence of Borrower without dissolution. The
Organizational Documents of Borrower shall further provide that for so long as
any portion of the Debt is outstanding, no Special Member may resign or transfer
its rights as a Special Member unless (A) a successor Special Member has been
admitted to Borrower as a Special Member, and (B) such successor Special Member
has also accepted its appointment as an Independent Director of Borrower.

 

(r) The Organizational Documents of Borrower shall provide that, as long as any
portion of the Debt remains outstanding, except as expressly permitted pursuant
to the terms of the Loan Documents, (i) Sole Member may not resign, and (ii) no
additional member shall be admitted to Borrower.

 

(s) The Organizational Documents of Borrower shall provide that, as long as any
portion of the Debt remains outstanding: (i) Borrower shall be dissolved, and
its affairs shall be wound up, only upon the first to occur of the following:
(A) the termination of the legal existence of the last remaining member of
Borrower or the occurrence of any other event which terminates the continued
membership of the last remaining member of Borrower in Borrower unless the
business of Borrower is continued in a manner permitted by its operating
agreement or the Delaware Limited Liability Company Act (the “Act”), or (B) the
entry of a decree of judicial dissolution under Section 18-802 of the Act; (ii)
upon the occurrence of any event that causes the last remaining member of
Borrower to cease to be a member of Borrower or that causes Sole Member to cease
to be a member of Borrower (other than (A) upon an assignment by Sole Member of
all of its limited liability company interests in Borrower and the admission of
the transferee, if permitted pursuant to the Organizational Documents of
Borrower and the Loan Documents, or (B) the resignation of Sole Member and the
admission of an additional member of Borrower, if permitted pursuant to the
Organizational Documents of Borrower and the Loan Documents), to the fullest
extent permitted by law, the personal representative of such last remaining
member shall be authorized to, and shall, within ninety (90) days after the
occurrence of the event that terminated the continued membership of such member
in Borrower, agree in writing (1) to continue the existence of Borrower, and (2)
to the admission of the personal representative or its nominee or designee, as
the case may be, as a substitute member of Borrower, effective as of the
occurrence of the event that terminated the continued membership of such member
in Borrower; (iii) the bankruptcy of Sole Member or a Special Member shall not
cause such Sole Member or Special Member to cease to be a member of Borrower and
upon the occurrence of such event, the business of Borrower shall continue
without dissolution; (iv) in the event of the dissolution of Borrower, Borrower
shall conduct only such activities as are necessary to wind up its affairs
(including the sale of its assets and properties in an orderly manner), and its
assets and properties shall be applied in the manner, and in the order of
priority, set forth in Section 18-804 of the Act; and (v) to the fullest extent
permitted by applicable law, each of Sole Member and Special Members shall
irrevocably waive any right or power that they might have to cause Borrower or
any of its assets or properties to be partitioned, to cause the appointment of a
receiver for all or any portion of the assets or properties of Borrower, to
compel any sale of all or any portion of the assets or properties of Borrower
pursuant to any applicable law or to file a complaint or to institute any
proceeding at law or in equity to cause the dissolution, liquidation, winding up
or termination of Borrower.

 

49

 

(t) Intentionally omitted.

 

(u) Intentionally omitted.

 

(v) Borrower has paid and shall pay its own liabilities and expenses, including
the salaries of its own employees (if any) from its own funds, and has
maintained and shall maintain a sufficient number of employees (if any) in light
of its contemplated business operations.

 

(w) Borrower has compensated and shall compensate each of its consultants and
agents from its funds for services provided to it. Borrower has paid and shall
pay from its assets all obligations of any kind incurred.

 

(x) Borrower has not (i) filed a bankruptcy, insolvency or reorganization
petition or otherwise instituted insolvency proceedings or otherwise sought any
relief under any laws relating to the relief from debts or the protection of
debtors generally, (ii) sought or consented to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for Borrower or for all or any portion of Borrower’s assets or properties, (iii)
made any assignment for the benefit of Borrower’s creditors, or (iv) taken any
action that might have caused Borrower to become insolvent. Without the
unanimous consent of all of its directors or managers (including each
Independent Director), as applicable, will not (A) file a bankruptcy, insolvency
or reorganization petition or otherwise institute insolvency proceedings or
otherwise seek any relief under any laws relating to the relief from debts or
the protection of debtors generally, (B) seek or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator, custodian or any similar
official for Borrower or for all or any portion of Borrower’s assets or
properties, (C) make any assignment for the benefit of Borrower’s creditors, or
(D) take any action that might cause Borrower to become insolvent.

 

50

 

(y) Borrower has maintained and will maintain an arm’s-length relationship with
its Affiliates.

 

(z) Borrower has allocated and will allocate fairly and reasonably any overhead
expenses that are shared with any Affiliate, including shared office space.

 

(aa) Except in connection with the Loan, Borrower has not pledged and will not
pledge its assets or properties for the benefit of, or to secure the obligations
of, any other Person.

 

(bb) Borrower has had, has and will have no obligation to indemnify its
directors, managers, officers, members or Special Members, as the case may be,
or, if applicable, has such an obligation that is fully subordinated to the Debt
and that will not constitute a claim against Borrower if cash flow in excess of
the amount required to pay the Debt is insufficient to pay such obligation.

 

(cc) The Organizational Documents of Borrower shall provide that Borrower will
not: (i) dissolve, merge, liquidate, consolidate; (ii) sell, transfer, dispose,
or encumber (except in accordance with the Loan Documents) all or substantially
all of its assets or properties or acquire all or substantially all of the
assets or properties of any other Person; or (iii) engage in any other business
activity, or amend its Organizational Documents with respect to any of the
matters set forth in this Section 3.1.24, without the prior consent of Lender in
its sole discretion.

 

(dd) Borrower and Independent Director will consider the interests of Borrower’s
creditors in connection with all actions.

 

(ee) Borrower has not had and, except in connection with the Loan, does not have
and will not have any of its obligations guaranteed by any Affiliate.

 

(ff) Borrower has not owned or acquired and will not own or acquire any stock or
securities of any Person (except to the extent expressly permitted under the
Loan Documents).

 

(gg) Borrower has not bought or held and will not buy or hold evidence of
indebtedness issued by any other Person (other than cash or investment-grade
securities).

 

51

 

(hh) Borrower has not formed, acquired or held and will not form, acquire or
hold any subsidiary (whether corporation, partnership, limited liability company
or other entity), and Borrower has not owned and will not own any equity
interest in any other entity.

 

3.1.25 Tax Filings. To the extent required, Borrower has filed (or has obtained
effective extensions for filing) all federal, state and local tax returns
required to be filed and have paid or made adequate provision for the payment of
all federal, state and local taxes, charges and assessments payable by Borrower.
Borrower believes that its tax returns (if any) properly reflect the income and
taxes of Borrower for the periods covered thereby, subject only to reasonable
adjustments required by the Internal Revenue Service or other applicable tax
authority upon audit.

 

3.1.26 Solvency. Borrower (a) has not entered into the transaction or any Loan
Document with the actual intent to hinder, delay, or defraud any creditor and
(b) received reasonably equivalent value in exchange for its obligations under
the Loan Documents. Giving effect to the Loan, the fair saleable value of
Borrower’s assets exceeds and will, immediately following the making of the
Loan, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower’s assets is and will, immediately following the
making of the Loan, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its debts as such debts
become or may become absolute and matured. Borrower’s assets do not and,
immediately following the making of the Loan will not, constitute unreasonably
small capital to carry out its business as conducted or as proposed to be
conducted. Borrower does not intend to, and does not believe that it will, incur
debt and liabilities (including contingent liabilities and other commitments)
beyond its ability to pay such debt and liabilities as they mature (taking into
account the timing and amounts of cash to be received by Borrower and the
amounts to be payable on or in respect of obligations of Borrower).

 

3.1.27 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulations T, U or X or any other Regulations of such Board of Governors, or
for any purposes prohibited by any Legal Requirements or by the terms and
conditions of this Agreement or the other Loan Documents.

 

3.1.28 Organizational Chart. The organizational chart attached hereto as
Schedule III, relating to Borrower and certain Affiliates and other Persons, is
true, correct and complete on and as of the date hereof. No Person, other than
those Persons shown on Schedule III and those Persons comprising “Other Members”
and “Outside Investors” on Schedule III, has any ownership interest in, or right
of control, directly or indirectly, in Borrower.

 

3.1.29 Bank Holding Company. Borrower is not a “bank holding company” or a
direct or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.

 

52

 

3.1.30 No Other Debt. Borrower has not borrowed or received debt financing
(other than permitted pursuant to this Agreement) that has not been heretofore
repaid in full.

 

3.1.31 Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; or (b) subject to any other federal
or state law or regulation which purports to restrict or regulate its ability to
borrow money.

 

3.1.32 Intentionally Omitted.

 

3.1.33 No Bankruptcy Filing. No petition in bankruptcy has ever been filed
against Borrower or any constituent party of Borrower, and neither Borrower nor
any constituent party of Borrower has ever made an assignment for the benefit of
creditors or taken advantage of any insolvency act for the benefit of debtors.
Neither Borrower nor any of its constituent parties is contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of Borrower’s or such
constituent party’s assets or properties, and Borrower has no knowledge of any
Person contemplating the filing of any such petition against Borrower or any of
its constituent parties.

 

3.1.34 Full and Accurate Disclosure. No information contained in this Agreement,
the other Loan Documents, or any written statement or document furnished by or
on behalf of Borrower in connection with the Loan or pursuant to the terms of
this Agreement or any other Loan Document contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made. There is no fact or circumstance presently known to
Borrower which has not been disclosed to Lender and which could have a Material
Adverse Effect.

 

3.1.35 Foreign Person. Borrower is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Code.

 

3.1.36 No Change in Facts or Circumstances; Disclosure. All information
submitted by and on behalf of Borrower to Lender and in all financial
statements, rent rolls (including the rent roll attached hereto as Schedule I),
reports, certificates and other documents submitted in connection with the Loan
or in satisfaction of the terms of this Agreement or the other Loan Documents
and all statements of fact made by or on behalf of Borrower in this Agreement or
in any other Loan Document, are true, correct and complete in all material
respects. There has been no material adverse change in any condition, fact,
circumstance or event that would make any such information or statement of fact
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise has or could have a Material Adverse Effect.

 

3.1.37 Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder.

 

3.1.38 Perfection of Accounts. Borrower hereby represents and warrants to Lender
that:

 

53

 

(a) This Agreement, together with the other Loan Documents, create a valid and
continuing security interest (as defined in the Uniform Commercial Code) in the
Clearing Account and the Cash Management Account in favor of Lender, which
security interest is prior to all other Liens, and is enforceable as such
against creditors of and purchasers from Borrower. Other than in connection with
the Loan Documents, Borrower has not sold, pledged, transferred or otherwise
conveyed the Clearing Account and the Cash Management Account;

 

(b) The Clearing Account and the Cash Management Account constitute “deposit
accounts” or “securities accounts” within the meaning of the Uniform Commercial
Code;

 

(c) Pursuant and subject to the terms of this Agreement and the other Loan
Documents, Clearing Bank and Cash Management Bank have agreed to comply with all
instructions originated by Lender, without further consent by Borrower,
directing disposition of the Clearing Account and the Cash Management Account
and all sums at any time held, deposited or invested therein, together with any
interest or other earnings thereon, and all proceeds thereof (including proceeds
of sales and other dispositions), whether accounts, general intangibles, chattel
paper, deposit accounts, instruments, documents or securities; and

 

(d) The Clearing Account and the Cash Management Account are not in the name of
any Person other than Borrower, as pledgor, or Lender, as pledgee. Borrower has
not consented to Clearing Bank or Cash Management Bank complying with
instructions with respect to the Clearing Account or the Cash Management Account
from any Person other than Lender.

 

3.1.39 Intentionally Omitted.

 

3.1.40 REA. Borrower hereby represents and warrants to Lender with respect to
the REA:

 

(a) Borrower is a party to the REA and the REA is in full force and effect and
has not been amended or modified and Borrower’s interest therein has not been
assigned pursuant to any assignment which survives the Closing Date except the
assignment to Lender pursuant to the Loan Documents.

 

(b) Borrower is not in default under the REA and, to Borrower’s Actual
Knowledge, no other party to the REA is in default thereunder and there is no
existing condition which, but for the passage of time or the giving of notice or
both, could result in a default under the REA.

 

(c) To Borrower’s Actual Knowledge, after reasonable inquiry, the current
addresses to which notices are sent to Borrower or any other party to the REA
are correctly set forth in the REA.

 

(d) There are no set-offs, claims, counterclaims or defenses being asserted or,
to Borrower’s Actual Knowledge, capable of being asserted after giving the
requisite notice, if any, required under the REA or otherwise known by Borrower
or any other party to the REA for the enforcement of the obligations of any
party under the REA.

 

54

 

(e) To Borrower’s Actual Knowledge, there are no Liens capable of being asserted
for amounts due under the provisions of the REA which, if unpaid, may be
asserted as a Lien prior to the Lien of the Security Instrument.

 

(f) To Borrower’s Actual Knowledge, all common charges and other sums due from
Borrower under the REA have been paid to the extent they are payable on or prior
to the date hereof.

 

(g) Lender is a “Mortgagee” for purposes of the REA and is entitled to all
rights of a “Mortgagee” or holder of a “Mortgage” as defined in the REA.

 

3.1.41 Patriot Act.

 

(a) None of Borrower or any of its constituents or Affiliates, and to the best
of Borrower’s knowledge, any of their respective brokers or other agents acting
or benefiting in any capacity in connection with the Loan is a Prohibited
Person.

 

(b) None of Borrower, any of its constituents or Affiliates and any of their
respective brokers or other agents acting in any capacity in connection with the
Loan, (i) has conducted or will conduct any business or has engaged or will
engage in any transaction or dealing with any Prohibited Person, including
making or receiving any contribution of funds, goods or services to or for the
benefit of any Prohibited Person, (ii) has dealt or will deal in, or otherwise
has engaged or will engage in, any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224; or
(iii) has engaged or will engage in or has conspired or will conspire to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in the
Patriot Act.

 

(c) Borrower covenants and agrees to deliver to Lender any certification or
other evidence requested from time to time by Lender in its sole discretion,
confirming Borrower’s compliance with this Section 3.1.41.

 

3.1.42 Intentionally Omitted.

 

3.1.43 No Casualty. The Property has suffered no material Casualty which has not
been fully repaired and the cost thereof fully paid.

 

3.1.44 Purchase Options. Neither the Property, any part thereof nor any interest
therein is subject to any purchase options, rights of first refusal to purchase,
rights of first offer to purchase or other similar rights in favor of any
Person.

 

3.1.45 Use of Property. The Property consists solely of a shopping center and
related operations and is used for no other purpose.

 

3.1.46 Fiscal Year. Each fiscal year of Borrower commences on January 1.

 

3.1.47 Material Agreements.

 

55

 

(a) Borrower has not entered into, and is not bound by, any Material Agreement
which continues in existence, except those previously disclosed in writing to
Lender.

 

(b) Each of the Material Agreements is in full force and effect, there are no
monetary or other defaults by Borrower thereunder and, to Borrower’s Actual
Knowledge, there are no monetary or other defaults thereunder by any other party
thereto. None of Borrower, Manager or any other Person acting on Borrower’s
behalf has given or received any notice of default under any Material Agreement
that remains outstanding or in dispute.

 

(c) Borrower has delivered true, correct and complete copies of the Material
Agreements (including all amendments and supplements thereto) to Lender.

 

(d) No Material Agreement has as a party an Affiliate of Borrower.

 

3.1.48 Other Obligations and Liabilities. Borrower has no liabilities or other
obligations that arose or accrued prior to the date hereof that, either
individually or in the aggregate, could have a Material Adverse Effect. Borrower
has no known contingent liabilities.

 

3.1.49 Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity.

 

3.1.50 Underwriting Representations. Borrower hereby represents that it:

 

(a) has no judgments or liens of any nature against it except for tax liens not
yet due;

 

(b) is not involved in any dispute with any taxing authority;

 

(c) is not now, nor has ever been, a party to any lawsuit, arbitration, summons,
or legal proceeding that is still pending or that resulted in a judgment against
it or its assets or properties that has not been paid in full;

 

(d) has obtained a current Phase I environmental site assessment (and, if
applicable, a current Phase II environmental assessment) (collectively, the
“ESA”) for the Property prepared consistent with ASTM Practice E 1527 and the
ESA has not identified any recognized environmental conditions that require
further investigation or remediation; and

 

(e) each amendment and restatement of Borrower’s Organizational Documents has
been accomplished in accordance with, and was permitted by, the relevant
provisions of said documents prior to such amendment or restatement from time to
time.

 

Section 3.2 Survival of Representations.

 

The representations and warranties set forth in Section 3.1 hereof shall survive
for so long as any amount remains payable to Lender under this Agreement or any
of the other Loan Documents.

 

56

 

IV.BORROWER COVENANTS

 

Section 4.1 Borrower Affirmative Covenants.

 

Borrower hereby covenants and agrees with Lender that:

 

4.1.1 Existence; Compliance with Legal Requirements. Each of Borrower and Sole
Member shall do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its existence, rights, licenses, permits and
franchises and comply with all Legal Requirements applicable to it and the
Property. There shall never be committed by Borrower and Borrower shall not
knowingly permit any other Person in occupancy of or involved with the operation
or use of the Property to commit any act or omission affording the federal
government, any state or local government or any other Governmental Authority
the right of forfeiture against the Property or any part thereof or any monies
paid in performance of Borrower’s obligations under any of the Loan Documents.
Borrower hereby covenants and agrees not to commit, knowingly permit or suffer
to exist any act or omission affording such right of forfeiture. Borrower shall
at all times maintain, preserve and protect all franchises and trade names and
preserve all of its assets and properties used or useful in the conduct of its
business and shall keep the Property in good working order and repair, and from
time to time make, or cause to be made, all reasonably necessary repairs,
renewals, replacements, betterments and improvements thereto, all as more fully
provided in the Security Instrument. Borrower shall keep the Property insured at
all times by financially sound and reputable insurers, to such extent and
against such risks, and maintain liability and such other insurance, as is more
fully provided in this Agreement. After prior notice to Lender, Borrower, at its
sole cost and expense, may contest by appropriate legal proceeding promptly
initiated and conducted in good faith and with due diligence, the validity of
any Legal Requirement, the applicability of any Legal Requirement to Borrower or
the Property or any alleged violation of any Legal Requirement; provided that
(a) no Event of Default has occurred and remains outstanding; (b) Borrower is
permitted to do so under the provisions of any mortgage or deed of trust
superior in lien to the Security Instrument; (c) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any
instrument to which Borrower or the Property is subject and shall not constitute
a default thereunder and such proceeding shall be conducted in accordance with
all applicable statutes, laws and ordinances; (d) neither the Property nor any
part thereof or interest therein will be in danger of being sold, forfeited,
terminated, canceled or lost; (e) Borrower shall promptly upon final
determination thereof comply with such Legal Requirement determined to be valid
or applicable or cure any violation of such Legal Requirement; (f) such
proceeding shall suspend the enforcement of the contested Legal Requirement
against Borrower or the Property; (g) Borrower shall furnish such cash or other
security as may be required in the proceeding, or as may be reasonably requested
by Lender if no such cash or other security is required in the proceeding, to
ensure compliance with such Legal Requirement, together with all interest and
penalties payable in connection therewith; and (h) such contest by Borrower is
not in violation of the Leases. Lender may apply any such security or part
thereof as necessary to cause compliance with such Legal Requirement at any time
when, in the reasonable judgment of Lender, the validity, applicability or
violation of such Legal Requirement is finally established or the Property (or
any part thereof or interest therein) shall be in danger of being sold,
forfeited, terminated, canceled or lost or there shall be any danger of the Lien
of the Security Instrument being primed by any related Lien.

 

57

 

4.1.2 Taxes and Other Charges. Borrower shall pay all Taxes and Other Charges
now or hereafter levied or assessed or imposed against the Property or any part
thereof as the same become due and payable; provided, however, Borrower’s
obligation to directly pay Taxes shall be suspended for so long as Borrower
complies with the terms and provisions of Section 6.2 hereof. Borrower shall
furnish to Lender receipts for the payment of the Taxes and the Other Charges no
later than ten (10) days prior to the date the same shall become delinquent;
provided, however, that Borrower is not required to furnish such receipts for
payment of Taxes in the event that such Taxes have been paid by Lender pursuant
to Section 6.2 hereof. Borrower shall not permit or suffer and shall promptly
cause to be paid and discharged any Lien or charge against the Property. After
prior notice to Lender, Borrower, at its sole cost and expense, may contest by
appropriate legal proceeding, promptly initiated and conducted in good faith and
with due diligence, the amount or validity or application in whole or in part of
any Taxes or Other Charges; provided that (a) no Default or Event of Default has
occurred and remains outstanding; (b) Borrower is permitted to do so under the
provisions of any mortgage or deed of trust superior in lien to the Security
Instrument; (c) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower or the
Property is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable Legal
Requirements; (d) neither the Property nor any part thereof or interest therein
will be in danger of being sold, forfeited, terminated, canceled or lost;
(e) Borrower shall promptly upon final determination thereof pay the amount of
any such Taxes or Other Charges, together with all costs, interest and penalties
which may be payable in connection therewith; (f) such proceeding shall suspend
the collection of such contested Taxes or Other Charges from the Property;
(g) except to the extent already deposited with Lender pursuant to Section 6.2
hereof, Borrower shall furnish such cash or other security as may be required in
the proceeding, or as may be reasonably requested by Lender, to ensure the
payment of any such Taxes or Other Charges, together with all interest and
penalties thereon; and (h) such contest by Borrower is not in violation of the
Leases. Lender may pay over, assign or transfer any such security or part
thereof to the claimant entitled thereto at any time when, in the reasonable
judgment of Lender, the entitlement of such claimant is established or the
Property (or any part thereof or interest therein) shall be in danger of being
sold, forfeited, terminated, canceled or lost or there shall be any danger of
the Lien of the Security Instrument being primed by any related Lien.

 

4.1.3 Litigation. Borrower shall give prompt notice to Lender of any litigation
or governmental proceedings pending or overtly threatened in writing against the
Property, Borrower, Sole Member or Guarantor which, if adversely determined,
could have a Material Adverse Effect. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which may in any way affect the rights of Lender hereunder or under
any of the other Loan Documents and, in connection therewith, permit Lender, at
its election, to participate in any such proceedings.

 

4.1.4 Access to Property. Borrower shall permit agents, representatives and
employees of Lender to inspect the Property or any part thereof at reasonable
hours upon reasonable advance notice, subject to the rights of tenants under
existing Leases.

 

4.1.5 Further Assurances; Supplemental Mortgage Affidavits. Borrower shall, at
Borrower’s sole cost and expense:

 

58

 

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;

 

(b) cure, or cause to be cured, any defects in the execution and delivery of the
Loan Documents;

 

(c) execute and deliver, or cause to be executed and delivered, all such
documents, instruments, certificates, assignments and other writings and do, or
cause to be done, such other acts necessary or desirable (i) to correct any
errors in the Loan Documents, (ii) to evidence and more fully describe the
collateral at any time securing or intended to secure the Obligations, (iii) to
perfect, protect or preserve any Liens created under any of the Loan Documents
or (iv) to make any recordings, file any notices, or obtain any consents, as may
be necessary or appropriate in connection therewith; and

 

(d) do and execute, or cause to be done and executed, all such further lawful
and reasonable acts, conveyances and assurances for the better and more
effective carrying out of the intents and purposes of this Agreement and the
other Loan Documents, as Lender shall reasonably require from time to time.

 

4.1.6 Financial Reporting.

 

(a) GAAP. Borrower shall keep and maintain, or shall cause to be kept and
maintained, in accordance with GAAP (or such other sound accounting basis
consistently applied, as may be acceptable to Lender in Lender’s reasonable
discretion) and the requirements of Regulation AB, proper and accurate books,
records and accounts reflecting all of the financial affairs of Borrower and all
items of income and expense in connection with the operation of the Property.
All financial statements delivered to Lender pursuant to this Section 4.1.6
shall be prepared in accordance with GAAP (or such other sound accounting basis
consistently applied, as may be acceptable to Lender in Lender’s reasonable
discretion) and consistently applied and the requirements of Regulation AB.

 

(b) Intentionally Omitted.

 

(c) Quarterly Reports. Borrower shall furnish, or cause to be furnished, to
Lender on or before forty-five (45) days after the end of each calendar quarter
the following items, accompanied by an Officer’s Certificate stating that such
items are true, correct and complete and fairly present the financial condition
and results of the operations of Borrower and the Property (subject to normal
year-end adjustments) as applicable: (i)  a rent roll for the subject quarter
and a summary setting forth each of the following with respect to the Property
for such quarter: (A) rent per square foot payable by each tenant and
(B) aggregate occupancy of the Property by anchor space and in-line store space
as of the last day of such quarter; (ii) (A) a balance sheet for Borrower as of
the last day of such quarter and (B) quarterly and year-to-date operating
statements prepared for such quarter, noting Gross Income from Operations,
Operating Expenses, Capital Expenditures, Net Operating Income and such other
information necessary and sufficient to fairly represent the financial position
and results of operation of the Property during such quarter, all in form
satisfactory to Lender; and (iii) a calculation reflecting the Debt Service
Coverage Ratio as of the last day of such quarter for such quarter and for the
last four quarters. In addition, such Officer’s Certificate shall also state
that the representations and warranties of Borrower set forth in Section 3.1.24
are true and correct as of the date of such certificate and that there are no
trade payables and operational debt outstanding for more than sixty (60) days.

 

59

 

(d) Annual Reports. Borrower shall furnish, or cause to be furnished, to Lender
annually, within one hundred five (105) days following the end of each Fiscal
Year of Borrower, a complete copy of Borrower’s annual financial statements
certified, and if an Event of Default exists, audited, by a “Big Four”
accounting firm or other independent certified public accountant reasonably
acceptable to Lender (and Lender hereby approves Grant Thornton LLP) in
accordance with GAAP (or such other sound accounting basis consistently applied,
as may be acceptable to Lender in Lender’s reasonable discretion) and the
requirements of Regulation AB covering the Property for such Fiscal Year and
containing statements of profit and loss for Borrower and the Property and a
balance sheet for Borrower. Such statements shall set forth the financial
condition and the results of operations for the Property for such Fiscal Year
and shall include, but not be limited to, amounts representing annual Gross
Income from Operations, Operating Expenses, Capital Expenditures and Net
Operating Income. Borrower’s annual financial statements shall be accompanied by
(i) an Officer’s Certificate stating that each such annual financial statement
presents fairly the financial condition and the results of operations of
Borrower and the Property being reported upon and has been prepared in
accordance with GAAP (or such other accounting basis acceptable to Lender) and
the requirements of Regulation AB, (ii) an unqualified opinion of a “Big Four”
accounting firm or other independent certified public accountant reasonably
acceptable to Lender, (iii) a list of tenants, if any, occupying more than ten
percent (10%) of the total floor area of the Improvements, (iv) a breakdown
showing the year in which each Lease then in effect expires and the percentage
of total floor area of the Improvements and the percentage of base rent with
respect to which Leases shall expire in each such year, each such percentage to
be expressed on both a per year and cumulative basis, (v) a summary setting
forth each of the following with respect to the Property for such year: (A) rent
per square foot payable by each tenant and (B) aggregate occupancy of the
Property by anchor space and in-line store space as of the last day of such year
and (vi) a schedule certified by Borrower reconciling Net Operating Income to
Net Cash Flow, which shall itemize all adjustments made to Net Operating Income
to arrive at Net Cash Flow deemed material by Borrower.

 

(e) Certification; Supporting Documentation. Each such financial statement shall
be in scope and detail reasonably satisfactory to Lender and certified by an
officer or representative of Borrower.

 

(f) Access. Lender shall have the right from time to time at all times during
normal business hours to examine such books, records and accounts at the office
of Borrower or other Person maintaining such books, records and accounts and to
make such copies or extracts thereof as Lender shall desire. After the
occurrence of an Event of Default, Borrower shall pay any costs and expenses
incurred by Lender to examine Borrower’s accounting records with respect to the
Property, as Lender shall determine to be necessary or appropriate in the
protection of Lender’s interest.

 

60

 

(g) Format of Delivery. Any reports, statements or other information required to
be delivered under this Agreement shall be delivered (i) in paper form, (ii) on
a diskette, and (iii) if requested by Lender and within the capabilities of
Borrower’s data systems without change or modification thereto, in electronic
form reasonably acceptable to Lender.

 

(h) Annual Budget. For the partial year period commencing on the date hereof,
and for each Fiscal Year thereafter, Borrower shall submit to Lender an Annual
Budget not later than forty-five (45) days prior to the commencement of such
period or Fiscal Year, which Annual Budget shall set forth, on a month-by-month
basis, in reasonable detail, each line item of Borrower’s good faith estimate of
Gross Income from Operations, Operating Expenses and Capital Expenditures for
such period or Fiscal Year and shall otherwise be in form reasonably
satisfactory to Lender. The Annual Budget shall be subject to Lender’s approval,
not be to be unreasonably withheld so long as no Event of Default exists (each
such Annual Budget, an “Approved Annual Budget”). In the event that Lender
objects to a proposed Annual Budget submitted by Borrower, Lender shall advise
Borrower of such objections within fifteen (15) days after receipt thereof (and
deliver to Borrower a reasonably detailed description of such objections) and
Borrower shall promptly revise such Annual Budget and resubmit the same to
Lender. Lender shall advise Borrower of any objections to such revised Annual
Budget within ten (10) days after receipt thereof (and deliver to Borrower a
reasonably detailed description of such objections) and Borrower shall promptly
revise the same in accordance with the process described in this Section
4.1.6(h) until Lender approves the Annual Budget. Until such time that Lender
approves a proposed Annual Budget, the most recent Approved Annual Budget shall
apply; provided that, such Approved Annual Budget shall be adjusted to reflect
actual increases in Taxes, Insurance Premiums and Other Charges. In the event
that Borrower must incur an extraordinary operating expense or capital expense
not set forth in the applicable Approved Annual Budget (each, an “Extraordinary
Expense”), then Borrower shall promptly deliver to Lender a reasonably detailed
explanation of such proposed Extraordinary Expense for Lender’s approval.

 

(i) Additional Information. Borrower shall submit to Lender the financial data
and financial statements required, and within the time periods required, under
Sections 9.1(d), (e) and (f), if and when applicable.

 

(j) Other Required Information. Borrower shall furnish to Lender, within
ten (10) Business Days after request (or as soon thereafter as may be reasonably
possible), a summary of aggregate sales by tenants under Leases or other
occupants of the Property, both on an actual and on a comparable store basis (to
the extent such information is provided by tenants), and such further detailed
information with respect to the operation of the Property and the financial
affairs of Borrower as may be reasonably requested by Lender (including, without
limitation, a comparison of the budgeted income and expenses as set forth in the
applicable Approved Annual Budget and the actual income and expenses for the
applicable month, quarter or year and year-to-date for the Property, together
with a detailed explanation of any variances of more than five percent (5%)
between budgeted and actual amounts for such periods).

 

61

 

(k) Reporting Default. If Borrower fails to provide to Lender the financial
statements and other information specified in this Section 4.1.6 and such
failure shall continue for a period of ten (10) days following written notice by
Lender to Borrower, then (i) such failure shall, at Lender’s election,
constitute an Event of Default upon notice from Lender, and (ii) Borrower shall
pay to Lender a fee in the amount of $1,000 immediately upon the occurrence of
such failure and again upon the expiration of each 30-day period thereafter
until compliance is achieved, which amounts shall constitute a portion of the
Obligations and, if unpaid, shall accrue interest at the Default Rate.

 

(l) Regulation AB. Notwithstanding anything contained herein to the contrary,
all obligations of Borrower and Guarantor in the Loan Documents with respect to
Regulation AB shall only apply to the extent that the holder of the Loan is
required to comply with such regulation and such holder provides notice to
Borrower and/or Guarantor, as applicable, of such requirement.

 

4.1.7 Title to Property. Borrower shall warrant and defend (a) its title to the
Property, subject only to Permitted Encumbrances, and (b) the validity and
priority of the Liens of the Security Instrument and the Assignment of Leases on
the Property, subject only to Permitted Encumbrances, in each case against the
claims of all Persons whomsoever. Borrower shall reimburse Lender for any
losses, costs, damages or expenses (including reasonable attorneys’ fees and
court costs) incurred by Lender if an interest in the Property or any part
thereof is claimed by any other Person except as expressly permitted hereunder.

 

4.1.8 Estoppel Statement.

 

(a) Borrower shall deliver to Lender, within ten (10) Business Days after
Lender’s request, but not more than twice per calendar year (unless an Event of
Default exists), a statement, duly acknowledged and certified, setting forth
(i) the original principal amount of the Loan, (ii) the unpaid principal amount
of the Loan, (iii) the interest rate of the Loan, (iv) the date installments of
principal and/or interest were last paid, (v) any offsets or defenses to the
payment and performance of the Obligations, if any, and (vi) that this Agreement
and the other Loan Documents are valid, legal and binding obligations of
Borrower and have not been modified (or, if modified, giving particulars of such
modification).

 

(b) Borrower shall deliver to Lender, within thirty (30) days after Lender’s
request, an estoppel certificate from each Tenant under any Lease in form and
substance reasonably satisfactory to Lender; provided that (i) Borrower shall
only be required to use commercially reasonable efforts to obtain an estoppel
certificate from any Tenant not required to provide an estoppel certificate
under its Lease, (ii) such estoppel certificate may be in the form required
under such Lease, and (iii) after the final Securitization of the Loan, if, any,
Borrower shall not be required to deliver such estoppel certificate from any
Tenant more frequently than one (1) time in any calendar year (unless an Event
of Default exists).

 

(c) If the REA obligates the parties thereof to provide an estoppel, Borrower
shall use commercially reasonable efforts to deliver to Lender, within thirty
(30) days after Lender’s request, but not more than twice per calendar year
(unless an Event of Default exists), an estoppel certificate from each party
under the REA in form and substance reasonably satisfactory to Lender; provided
that such estoppel certificate may be in the form required under the REA.

 

62

 

4.1.9 Leases.

 

(a) All Leases and all renewals of Leases executed after the date hereof shall
(i) provide for economic terms, including rental rates, comparable to existing
local market rates for similar properties, (ii) be on commercially reasonable
terms, (iii) have a term of not less than three (3) years (unless Lender
approves in writing a shorter term), (iv) have a term of not more than fifteen
(15) years, including all extensions and renewals (unless Lender approves in
writing a longer term), (v) provide that such Lease is subordinate to the
Security Instrument and the Assignment of Leases and that the Tenant thereunder
will attorn to Lender and any purchaser at a foreclosure sale, (vi) be with
Tenants that are creditworthy, (vii) be written substantially in accordance with
a standard form of Lease which shall have been approved in writing by Lender
(subject to any commercially reasonable changes made in the course of
negotiations with the applicable Tenant and subject to requirements of national
tenants that require use of their lease form), (viii) not be with any Affiliate
of Borrower, Guarantor or Manager, and (ix) not contain any option to purchase,
any right of first option to purchase, any right of first refusal to purchase,
any right to terminate (except in the event of destruction or condemnation of
all or substantially all of the Property), or any other terms which could
materially adversely affect Lender’s rights under the Loan Documents; provided
that, in connection with renewals of Leases existing on the date hereof, any
applicable term that would otherwise breach the requirements set forth in this
Section 4.1.9(a) shall be permitted to the extent necessary to implement a
renewal term expressly contained in the applicable Lease and with respect to
which Borrower has no discretion.

 

(b) Borrower (i) shall perform the obligations which Borrower is required to
perform under the Leases; (ii) shall enforce the obligations to be performed by
the Tenants thereunder; (iii) shall promptly furnish to Lender any written
notice of default or termination received by Borrower from any Tenant under a
Lease, and any notice of default or termination given by Borrower to any Tenant;
(iv) shall not collect any Rents for more than one (1) month in advance of the
time when the same shall become due, except for bona fide security deposits not
in excess of an amount equal to two (2) months’ rent; (v) shall not enter into
any ground Lease or master Lease of any part of the Property; (vi) shall not
further assign or encumber any Lease or the Rents (except as contemplated by the
Loan Documents); (vii) shall not, except with Lender’s prior consent, cancel or
accept surrender or termination of any Lease; and (viii) shall not, except with
Lender’s prior consent, modify or amend any Lease (except, solely with respect
to Leases that are not Major Leases, for minor modifications and amendments
entered into in the ordinary course of business, consistent with prudent
property management practices, not affecting the economic terms of the
applicable Lease). Any action in violation of clause (v), (vi), (vii) or (viii)
of this Section 4.1.9(b) shall be void at the election of Lender.
Notwithstanding anything contained herein to the contrary, Borrower may amend
the provisions of any Lease that is not a Major Lease without Lender’s prior
written consent, provided such amendment does not reduce the amount or change
the timing of payment of rent, change the term of the Lease (except for renewals
or extensions otherwise permitted hereunder), extend the term of any Lease that
provides for below-market terms, release any party responsible for the
obligations of the lessee under the lease, or materially increase the lessor’s
or materially decrease the lessee’s financial obligations with respect to the
Property. Borrower shall deliver to Lender a copy of all such amendments entered
into pursuant to the foregoing together with Borrower’s certification that the
amendment satisfies the requirements of the preceding sentence within thirty
(30) days after the execution of such amendment.

 

63

 

(c) All Major Leases and all renewals, modifications and amendments thereof
(other than renewals, modifications and amendments strictly limited to the
implementation of options or rights expressly contained in Major Leases and with
respect to which Borrower has no discretion as to the terms thereof) executed
after the date hereof shall be subject to Lender’s prior approval. Borrower
shall submit to Lender (in accordance with the notice provisions of Section 11.6
of this Agreement) a copy of any proposed Major Lease or any proposed renewal,
modification or amendment of any Major Lease, together with all other documents
and information reasonably necessary to evaluate such Major Lease, renewal,
modification or amendment. In the event that Lender fails to respond to
Borrower’s initial request within ten (10) days after Lender’s receipt thereof,
Borrower shall resubmit the proposed Major Lease, renewal, modification or
amendment, as applicable, with the notation “IMMEDIATE RESPONSE REQUIRED.
FAILURE TO RESPOND TO THIS REQUEST FOR APPROVAL WITHIN TEN (10) DAYS AFTER
LENDER’S RECEIPT SHALL CONSTITUTE DEEMED APPROVAL BY LENDER” prominently
displayed in bold, all caps and fourteen (14) point or larger font. If Lender
does not approve or reject the proposed Major Lease, renewal, modification or
amendment within ten (10) days after Lender’s receipt of the resubmitted
request, Lender shall be deemed to have approved such Major Lease, renewal,
modification or amendment.

 

(d) Borrower shall not permit or consent to any assignment or sublease of any
Major Lease without Lender’s prior approval (other than any assignment or
sublease expressly permitted under a Major Lease pursuant to a unilateral right
of Tenant thereunder not requiring the consent of Borrower).

 

(e) Upon Borrower’s request and at Borrower’s sole cost and expense, Lender
shall execute and deliver its standard form of subordination, non-disturbance
and attornment agreement to Tenant under any future Major Lease approved by
Lender, with such commercially reasonable changes as may be requested by such
Tenant and which are acceptable to Lender.

 

(f) Borrower agrees to bear and shall pay or reimburse Lender on demand for all
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred by Lender in connection with the review
of any proposed Major Lease, any other matter requiring Lender’s consent under
this Section 4.1.9 or execution and delivery of any subordination,
non-disturbance and attornment agreement in accordance with this Section 4.1.9.

 

(g) Within ten (10) Business Days after Lender’s request, Borrower shall furnish
to Lender a statement of all tenant security or other deposits and copies of all
Leases not previously delivered to Lender, certified as being true, correct and
complete.

 

(h) All security deposits of Tenants, whether held in cash or any other form,
shall be held in compliance with all applicable Legal Requirements, shall not be
commingled with any other funds of Borrower and, if cash, shall be deposited by
Borrower in a separately designated account under Borrower’s control at Clearing
Bank. After the occurrence and during the continuance of an Event of Default,
Borrower shall, if permitted by the applicable Legal Requirements, cause all
such security deposits (and any interest thereon) to be transferred to the Cash
Management Account to be held by Cash Management Bank in a separate Eligible
Account subject to the terms of the Leases. Any bond or other instrument which
Borrower is permitted to hold in lieu of cash security deposits under the
applicable Legal Requirements (i) shall be maintained in full force and effect
in the full amount of such deposits unless replaced by cash deposits as
described above, (ii) shall be issued by an institution reasonably satisfactory
to Lender, (iii) shall, if permitted by the applicable Legal Requirements, name
Lender as payee or mortgagee thereunder (or, at Lender’s option, be fully
assignable to Lender), and (iv) shall in all respects comply with the applicable
Legal Requirements and otherwise be satisfactory to Lender. Borrower shall, upon
request, provide Lender with evidence reasonably satisfactory to Lender of
Borrower’s compliance with the foregoing.

 

64

 

4.1.10 Alterations. Lender’s prior approval shall be required in connection with
any alterations to the Property (a)(i) that could have a Material Adverse
Effect, (ii) the cost of which (including any related alteration, improvement or
replacement) is reasonably anticipated to exceed the Alteration Threshold
(excluding tenant improvement work), or (iii) that materially and adversely
affects any structural component of any Improvements, any utility or HVAC system
at the Property or the exterior of any building constituting a part of any
Improvements or (b) any material alterations to the Property during the
continuation of any Event of Default, which approval, in each case under clause
(a)(ii), shall not be unreasonably withheld, conditioned or delayed. Any
alteration to the Property shall be done and completed by Borrower in an
expeditious and diligent fashion and in compliance with all applicable Legal
Requirements. If the total unpaid amounts incurred and to be incurred with
respect to such alterations to the Property shall at any time exceed the
Alteration Threshold, Borrower shall promptly deliver to Lender as security for
the payment of such amounts and as additional security for Borrower’s
obligations under the Loan Documents any of the following: (A) cash, (B) Letters
of Credit, (C) U.S. Obligations or (D) other securities acceptable to Lender.
Such security shall be in an amount equal to the excess of the total unpaid
amounts incurred and to be incurred with respect to such alterations to the
Improvements (other than such amounts to be paid or reimbursed by Tenants under
the Leases; provided that the applicable Leases shall be in full force and
effect) over the Alteration Threshold, and, at Lender’s option, Lender shall
have the right to apply such security from time to time to pay for such
alterations. Upon substantial completion of any alteration to the Property,
Borrower shall provide evidence satisfactory to Lender that (1) such alteration
was constructed in accordance with all applicable Legal Requirements, (2) all
contractors, subcontractors, materialmen and professionals who provided work,
materials or services in connection with such alteration have been paid in full
and have delivered unconditional releases of liens, and (3) all licenses and
permits necessary for the use, operation and occupancy of the Improvements have
been issued, provided that, if any such license or permit is temporary in
nature, Borrower shall diligently pursue procuring a permanent license or permit
from the applicable Governmental Authority.

 

4.1.11 Intentionally Omitted.

 

4.1.12 Material Agreements. Borrower shall (a) promptly perform and/or observe
the covenants, agreements and conditions required to be performed and observed
by it under each Material Agreement and Operating Agreement to which it is a
party, and do all things necessary to preserve and to keep unimpaired its rights
thereunder, (b) promptly notify Lender in writing of the giving of any notice of
any default by any party under any Material Agreement and Operating Agreement of
which it has received written notice and (c) promptly enforce the performance
and observance of all of the covenants, agreements and conditions required to be
performed and/or observed by any other party under each Material Agreement and
Operating Agreement to which Borrower is a party in a commercially reasonable
manner.

 

65

 

4.1.13 Performance by Borrower. Borrower shall, in a timely manner, observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by Borrower, and shall not enter into or
otherwise suffer or permit any amendment, waiver, supplement, termination or
other modification of any Loan Document executed and delivered by Borrower
without the prior consent of Lender.

 

4.1.14 Costs of Enforcement/Remedying Defaults. In the event (a) that the
Security Instrument is foreclosed in whole or in part or the Note or any other
Loan Document is put into the hands of an attorney for collection, suit, action
or foreclosure, (b) of the foreclosure of any Lien or mortgage, whether senior
or junior to the Security Instrument, in which proceeding Lender is made a
party, (c) of the bankruptcy, insolvency, rehabilitation or other similar
proceeding in respect of Borrower or Guarantor or an assignment by Borrower or
Guarantor for the benefit of its creditors, or (d) Lender shall remedy or
attempt to remedy any Event of Default, Borrower shall be chargeable with and
agrees to pay all reasonable out-of-pocket costs and expenses incurred by Lender
as a result thereof, including costs of collection and defense (including
reasonable attorneys’, experts’, consultants’ and witnesses’ fees and
disbursements) in connection therewith and in connection with any appellate
proceeding or post-judgment action, which shall be due and payable on demand,
together with interest at the Default Rate from the date such costs and expenses
were incurred to and including the date the reimbursement payment is received by
Lender. All such indebtedness shall be secured by the Security Instrument.

 

4.1.15 Business and Operations. Borrower will continue to engage in the
businesses currently conducted by it as and to the extent the same are necessary
for the ownership, management and operation of the Property. Borrower will
qualify to do business and will remain in good standing under the laws of each
jurisdiction as and to the extent the same are required for the ownership,
management and operation of the Property. Borrower shall at all times cause the
Property to be maintained as a shopping center.

 

4.1.16 Intentionally Omitted.

 

4.1.17 Intentionally Omitted.

 

4.1.18 Handicapped Access.

 

(a) Borrower covenants and agrees that the Property shall at all times strictly
comply to the extent applicable with the requirements of the Americans with
Disabilities Act of 1990, the Fair Housing Amendments Act of 1988, all federal,
state and local laws and ordinances related to handicapped access and all rules,
regulations, and orders issued pursuant thereto including, without limitation,
the Americans with Disabilities Act Accessibility Guidelines for Buildings and
Facilities (collectively, the “Access Laws”).

 

66

 

(b) Notwithstanding anything to the contrary set forth herein or in any other
Loan Document, Borrower shall not alter or cause or permit to be altered the
Property in any manner which would increase Borrower’s responsibilities for
compliance with any Access Laws without the prior approval of Lender. The
foregoing shall apply to tenant improvements constructed by Borrower or by any
Tenant. Lender may condition any such approval upon receipt of a certificate of
compliance with the Access Laws from an architect, engineer, or other Person
acceptable to Lender.

 

(c) Borrower covenants and agrees to give prompt notice to Lender of the receipt
by Borrower of any written complaints related to the violation of any Access
Laws and of the commencement of any proceedings or investigations which relate
to compliance with any Access Laws.

 

4.1.19 Additional Reports. Upon Lender’s written request, Borrower shall deliver
to Lender as soon as reasonably available, but in no event later than thirty
(30) days after receipt of such written request, copies of any final
engineering, environmental or seismic reports prepared for Borrower with respect
to the Property.

 

4.1.20 Notice of Certain Events. Borrower shall promptly notify Lender of
(a) any Default or Event of Default of which Borrower has then current, actual
knowledge, together with a detailed statement of the steps being taken to cure
such Default or Event of Default; (b) any written notice of default received by
Borrower under any Material Agreement or Major Lease; (c) any written notice of
default received by Borrower under any other material obligations relating to
the Property or otherwise material to Borrower’s business; and (d) any pending
or threatened (based upon written threat to Borrower) legal, judicial,
administrative or regulatory proceedings, including any disputes between
Borrower and any Governmental Authority, which is reasonably expected to have a
Material Adverse Effect on Borrower or the Property.

 

4.1.21 Further Assurances; Power of Attorney. Borrower, upon and during the
continuance of an Event of Default, irrevocably appoints Lender as its true and
lawful attorney-in-fact to do, in its name or otherwise, any and all acts and to
execute any and all documents that are necessary for the purpose of exercising
and perfecting any and all rights and remedies available to Lender under the
Loan Documents, at law and in equity, including, without limitation, such rights
and remedies available to Lender pursuant to Section 10.2, Section 10.3, and
Section 10.4 (and the above powers granted to Lender are coupled with an
interest and shall be irrevocable).

 

4.1.22 Taxes on Security. Borrower shall pay all taxes, charges, filing,
registration and recording fees, excises and levies payable with respect to the
Note or the Liens created or secured by the Loan Documents, other than income,
franchise and doing business taxes imposed on Lender. If there shall be enacted
any law (a) deducting the Loan from the value of the Property for the purpose of
taxation, (b) affecting any Lien on the Property, or (c) changing existing laws
of taxation of mortgages, deeds of trust, security deeds, or debts secured by
real property, or changing the manner of collecting any such taxes, Borrower
shall promptly pay to Lender, on demand, all taxes, costs and charges for which
Lender is or may be liable as a result thereof; provided, however, that if such
payment would be prohibited by law or would render the Loan usurious, then
instead of collecting such payment, Lender may declare all amounts owing under
the Loan Documents to be due and payable within one hundred twenty (120) days of
written demand.

 

67

 

4.1.23 Intentionally Omitted.

 

4.1.24 REA. The Borrower hereby covenants and agrees with Lender with respect to
the REA as follows:

 

(a) Borrower shall pay all charges and other sums to be paid by Borrower
pursuant to the terms of the REA as the same shall become due and payable and
prior to the expiration of any applicable grace period therein provided. After
prior notice to Lender, Borrower, at its own cost and expense, may contest by
appropriate legal proceeding, promptly initiated and conducted in good faith and
with due diligence, the amount or validity or application in whole or in part of
any charges required to be paid by Borrower pursuant to the REA; provided that
(i) no Event of Default has occurred and remains outstanding; (ii) Borrower is
permitted to do so under the provisions of any mortgage or deed of trust
superior in lien to the Security Instrument; (iii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of the REA
and any other instrument to which Borrower is subject or by which the Property
is bound and shall not constitute a default thereunder and such proceeding shall
be conducted in accordance with all applicable Legal Requirements; (iv) neither
the Property nor any part thereof or interest therein will reasonably be in
danger of being sold, forfeited, terminated, cancelled or lost; (v) the REA will
not reasonably be in danger of being terminated; (vi) Borrower shall promptly
upon final determination thereof pay the amount of any such charges, together
with all interest and penalties which may be payable in connection therewith;
(vii) such proceeding shall suspend the collection of such charges from Borrower
and the Property; (viii) Borrower shall furnish such cash or other security as
may be required in the proceeding or as may be reasonably required by Lender to
ensure the payment of any such charges, together with all interest and penalties
thereon; and (ix) such contest by Borrower is not in violation of the Leases.
Lender may pay over, assign or transfer any such security or part thereof to the
claimant entitled thereto at any time when, in the reasonable judgment of
Lender, the entitlement of such claimant is established or the Property (or any
part thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, canceled or lost or there shall be any danger of the Lien of the
Security Instrument being primed by any related Lien.

 

(b) Borrower shall perform and observe all of the terms, covenants and
conditions required to be performed and observed by Borrower pursuant to terms
of the REA.

 

(c) Borrower shall take all actions as may be necessary from time to time to
preserve and maintain the REA in accordance with all applicable Legal
Requirements.

 

(d) Borrower shall enforce, in a commercially reasonable manner, the terms,
covenants and conditions to be performed and observed by the parties to the REA
(other than Borrower).

 

68

 

(e) Borrower shall promptly furnish to Lender any written notice of default or
other written communication delivered by or received by Borrower in connection
with the REA by any party to the REA or any third-party (other than routine
correspondences and invoices).

 

(f) If Lender or its nominee, designee, successor, or assignee acquires title
and/or rights of Borrower under the REA by reason of foreclosure of the Security
Instrument, deed-in-lieu of foreclosure or otherwise, Lender or such other party
shall (i) succeed to all of the rights of and benefits accruing to Borrower
under the REA, and (ii) be entitled to exercise all of the rights and benefits
accruing to Borrower under the REA. At such time as Lender shall request,
Borrower agrees to execute and deliver to Lender such documents as Lender and
its counsel may reasonably require in order to ensure that the provisions of
this Section 4.1.24(f) will be validly and legally enforceable and effective
against Borrower and all parties claiming by, through, under or against
Borrower.

 

4.1.25 Patriot Act Compliance. Borrower will use its good faith and commercially
reasonable efforts to comply with the Patriot Act and all applicable
requirements of Governmental Authorities relating to terrorism and money
laundering. Lender shall have the right to audit Borrower’s compliance with the
Patriot Act and all applicable requirements of Governmental Authorities relating
to terrorism and money laundering. In the event that Borrower fails to comply
with the Patriot Act or any such requirements of Governmental Authorities,
Lender may, at its option, cause Borrower to comply therewith. All costs and
expenses incurred by Lender in connection therewith shall be paid by Borrower to
Lender, upon demand, with interest at the Default Rate from the date such costs
and expenses were incurred to and including the date the reimbursement payment
is received by Lender. All such indebtedness shall be secured by the Security
Instrument.

 

4.1.26 Initial Equity Contribution. Borrower shall cause no less than $5,400,000
to be contributed to or applied in payment of the costs and expenses incurred by
Borrower in connection with Borrower’s acquisition of the Property, including
the payment to Seller of a portion of the purchase price payable for the
Property, prior to the disbursement by Lender of any proceeds of the Loan.

 

Section 4.2 Borrower Negative Covenants.

 

Borrower covenants and agrees with Lender that:

 

4.2.1 Liens. Borrower shall not create, incur, assume or suffer to exist any
Lien on any direct or indirect interest in Borrower or Sole Member or on any
portion of the Property except for Permitted Encumbrances.

 

4.2.2 Dissolution. Borrower shall not (a) engage in any dissolution, winding up,
liquidation or consolidation or merger with or into any other business entity,
(b) engage in any business activity not related to the ownership, management and
operation of the Property, (c) amend, modify, waive or terminate any
Organizational Document or any provision thereof except to the extent expressly
permitted by the Loan Documents, (d) transfer, lease or sell, in one transaction
or any combination of transactions, all or substantially all of the assets or
properties of Borrower except to the extent expressly permitted by the Loan
Documents, or (e) cause, permit or suffer Sole Member to (i) dissolve, wind up
or liquidate or take any action, or omit to take an action, as a result of which
Sole Member would be dissolved, wound up or liquidated in whole or in part, or
(ii) amend, modify, waive or terminate any Organizational Document of Sole
Member or any provision thereof, in each case without obtaining the prior
consent of Lender, except to the extent that such amendments, modifications or
waivers, as applicable, do not have a Material Adverse Effect on Borrower or the
Property.

 

69

 

4.2.3 Change in Business. Borrower shall not (a) enter into any line of business
other than the ownership, management and operation of the Property, (b) make any
material change in the scope or nature of its business objectives, purposes or
operations, or (c) undertake or participate in activities other than the
continuance of its present business.

 

4.2.4 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

 

4.2.5 Affiliate Transactions. Borrower shall not enter into, or be a party to,
any transaction with any Affiliate of Borrower or any partner, member, or
shareholder, as applicable, of Borrower or any Affiliate of Borrower except in
the ordinary course of business and on terms and conditions that are fully
disclosed to Lender in advance and that are intrinsically fair, commercially
reasonable and no less favorable to Borrower or such Affiliate, partner, member
or shareholder than those that would be available on an arm’s-length basis with
an unrelated third party.

 

4.2.6 Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

4.2.7 Assets. Borrower shall not purchase or own any asset or property other
than the Property and any asset or property necessary for or incidental to the
operation of the Property.

 

4.2.8 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property, and (b) with any portion of the Property
which may be deemed to constitute personal property, or any other action or
procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Property or any
portion thereof.

 

4.2.9 Principal Place of Business. Borrower shall not change its principal place
of business from the address set forth on the first page of this Agreement
without first giving Lender fifteen (15) days’ prior notice.

 

70

 

4.2.10 ERISA. (a) Borrower shall not engage in any transaction which would cause
any obligation, or any action taken or to be taken, hereunder or under the other
Loan Documents (or the exercise by Lender of any of its rights under this
Agreement or the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).

 

(a) Borrower shall deliver to Lender such certifications or other evidence from
time to time throughout the Term, as requested by Lender in its sole discretion,
that (i) Borrower is not an “employee benefit plan” as defined in Section 3(3)
of ERISA, which is subject to Title I of ERISA, or a “governmental plan” within
the meaning of Section 3(32) of ERISA; (ii) Borrower is not subject to any state
statute regulating investments of, or fiduciary obligations with respect to,
governmental plans; and (iii) one (1) or more of the following circumstances is
true:

 

(A) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);

 

(B) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower is held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or

 

(C) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

 

4.2.11 Material Agreements. Borrower shall not, without Lender’s prior consent:
(a) enter into, surrender or terminate any Material Agreement or Operating
Agreement to which it is a party or to which Borrower or the Property is subject
(unless the other party thereto is in material default and the termination of
such agreement would be commercially reasonable), (b) increase or consent to the
increase of the amount of any charges under any Material Agreement or Operating
Agreement to which it is a party or to which Borrower or the Property is
subject, except as provided therein or on an arm’s-length basis and commercially
reasonable terms; or (c) otherwise modify, change, supplement, alter or amend,
or waive or release any of its rights and remedies under any Material Agreement
or Operating Agreement to which it is a party or to which Borrower or the
Property is subject in any material respect, except on an arm’s-length basis and
commercially reasonable terms.

 

4.2.12 Change of Name, Identity or Structure. Borrower will not cause or permit
any change to be made to its name, identity (including its trade name or names)
or corporate, partnership or other organizational structure without notifying
Lender of such change in writing at least twenty (20) days prior to the
effective date of such change and without first obtaining the prior consent of
Lender. Borrower shall execute and deliver to Lender, prior to or
contemporaneously with the effective date of any such change, any financing
statement or amendment to financing statement required by Lender to establish or
maintain the validity, perfection and priority of the security interests granted
by the Loan Documents. At Lender’s request, Borrower shall execute a certificate
in form satisfactory to Lender listing each trade name under which Borrower
operates or intends to operate the Property, and representing and warranting
that Borrower does business under no other trade name with respect to the
Property.

 

71

 

4.2.13 Special Purpose. Without in any way limiting the provisions of this
Article IV, Borrower shall not take or permit any action that would result in
Borrower or Sole Member not being in compliance with the representations,
warranties and covenants set forth in Section 3.1.24.

 

4.2.14 Prohibited Person. At all times throughout the Term, including after
giving effect to any Transfers permitted pursuant to the Loan Documents, (a)
none of the funds or other assets of Borrower, Key Principal or Guarantor shall
constitute property of, or shall be beneficially owned, directly or indirectly,
by any Prohibited Person, with the result that the investment in Borrower, Key
Principal or Guarantor, as applicable (whether directly or indirectly), would be
prohibited by law, or the Loan made by Lender would be in violation of law, (b)
no Prohibited Person shall have any interest of any nature whatsoever in
Borrower, Key Principal or Guarantor, as applicable, with the result that the
investment in Borrower, Key Principal or Guarantor, as applicable (whether
directly or indirectly), would be prohibited by law or the Loan would be in
violation of law, and (c) none of the funds of Borrower, Key Principal or
Guarantor, as applicable, shall be derived from any unlawful activity with the
result that the investment in Borrower, Key Principal or Guarantor, as
applicable (whether directly or indirectly), would be prohibited by law or the
Loan would be in violation of law.

 

4.2.15 Intentionally Omitted.

 

4.2.16 REA.

 

(a) Borrower shall not, without Lender’s prior consent, modify, amend or
supplement, or consent to or suffer any modification, amendment, or
supplementation of the REA.

 

(b) Borrower shall not, without Lender’s prior consent, otherwise modify,
change, supplement, alter or amend, or waive or release any of its rights and
remedies under the REA.

 

(c) Borrower shall not take (and hereby assigns to Lender any right it may have
to take) any action to surrender, terminate, cancel, or accept any surrender,
termination or cancellation of the REA.

 

(d) Borrower shall not assign (other than to Lender) or encumber (other than in
favor of Lender as security for the Obligations) any of its rights under the
REA.

 

V.INSURANCE, CASUALTY AND CONDEMNATION

 

Section 5.1 Insurance.

 

5.1.1 Insurance Policies. (a) Borrower shall obtain and maintain, or cause to be
maintained, insurance for Borrower and the Property providing at least the
following coverages:

 

72

 

(i) comprehensive all risk insurance (including wind and named storms) on the
Improvements and the personal property at the Property (A) in an amount equal to
one hundred percent (100%) of the “full replacement cost” of the Property, which
for purposes of this Agreement shall mean actual replacement value (exclusive of
costs of excavations, foundations, underground utilities and footings) with a
waiver of depreciation; (B) containing an agreed amount endorsement with respect
to the Improvements and personal property at the Property waiving all
co-insurance provisions; (C) providing for no deductible in excess of Ten
Thousand and No/100 Dollars ($10,000) for all such insurance coverage provided
that a maximum deductible of up to five percent (5%) shall be permitted with
respect to earthquake, flood and windstorm coverage for all such insurance
coverage; and (D) containing “law and ordinance” coverage if any of the
Improvements or the use of the Property shall at any time constitute a legal
non-conforming structure or use. In addition, Borrower shall obtain: (1) if any
portion of the Improvements is currently or at any time in the future located in
a federally designated “special flood hazard area,” flood hazard insurance in an
amount equal to the maximum amount of such insurance available under the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform Act of 1994, as each may be amended, plus
such excess amount as Lender shall require; and (2) if the Property is located
in an area with a high degree of seismic activity, earthquake insurance in
amounts and in form and substance satisfactory to Lender, provided that the
insurance pursuant to clauses (1) and (2) hereof shall be on terms consistent
with the comprehensive all risk insurance policy required under this
Section 5.1.1(a)(i).

 

(ii) broad form commercial general liability insurance against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Property, such insurance (A) to be on the so-called “occurrence” form
with an occurrence limit of not less than One Million and No/100 Dollars
($1,000,000) and an aggregate limit of not less than Two Million and No/100
Dollars ($2,000,000); (B) to continue at not less than the aforesaid limit until
required to be changed by Lender by reason of changed economic conditions making
such protection inadequate; and (C) to cover at least the following hazards:
(1) premises and operations; (2) products and completed operations on an “if
any” basis; (3) independent contractors; (4) blanket contractual liability for
all legal contracts; and (5) contractual liability covering the indemnities
contained in Article 9 of the Security Instrument to the extent the same is
available;

 

(iii) business income insurance (A) with loss payable to Lender; (B) covering
all risks required to be covered by insurance pursuant to Sections 5.1.1(a)(i),
(iv), (vi), (xi) and (xii) for a period commencing at the time of loss for such
length of time as it takes to repair or replace with the exercise of due
diligence and dispatch; (C) in an amount equal to one hundred percent (100%) of
the projected gross income from the Property for a period from the date of loss
to a date (assuming total destruction) which is twelve (12) months from the date
that the Property is repaired or replaced and operations are resumed; and
(D) containing an extended period of indemnity endorsement which provides that
after the physical loss to the Improvements and the Personal Property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of six
(6) months from the date that the Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period. The amount of such business
income insurance shall be determined prior to the date hereof and at least once
each year thereafter based on Borrower’s reasonable estimate of the gross income
from the Property for the succeeding twenty-four (24) month period. All proceeds
payable to Lender pursuant to this Section 5.1.1(a)(iii) shall be held by Lender
and shall be applied to the obligations secured by the Loan Documents from time
to time due and payable hereunder and under the Note; provided, however, that
nothing herein contained shall be deemed to relieve Borrower of its obligation
to pay the Debt at the time and in the manner provided for in this Agreement,
the Note and the other Loan Documents except to the extent such amounts are
actually paid out of the proceeds of such business income insurance;

 

73

 

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the property and
liability coverage forms do not otherwise apply, (A) commercial general
liability and umbrella liability insurance covering claims related to
construction, repair and alteration at the Property not covered by or under the
terms or provisions of the commercial general liability insurance and umbrella
liability insurance policies required under this Section 5.1.1; and (B) the
insurance provided for in Section 5.1.1(a)(i) above written in a so-called
builder’s risk completed value form in amounts and with deductibles, terms and
conditions required by Lender (1) on a non-reporting basis, (2) covering all
risks required to be insured against pursuant to Sections 5.1.1(a)(i), (iii),
(vi), (xi) and (xii), (3) including permission to occupy the Property, and
(4) with an agreed amount endorsement waiving co-insurance provisions;

 

(v) workers’ compensation, subject to the statutory limits of the state in which
the Property is located, and employer’s liability insurance with a limit of at
least One Million and No/100 Dollars ($1,000,000) per accident and per disease
per employee, and One Million and No/100 Dollars ($1,000,000) for disease
aggregate in respect of any work or operations on or about the Property, or in
connection with the Property or its operation (if applicable);

 

(vi) comprehensive boiler and machinery insurance in amounts required by Lender
and on terms consistent with the insurance required under Section 5.1.1(a)(i)
above (if applicable);

 

(vii) umbrella liability insurance in addition to primary coverage in an amount
not less than Ten Million and No/100 Dollars ($10,000,000) per occurrence on
terms consistent with the insurance required under Section 5.1.1(a)(ii) and
(viii);

 

74

 

(viii) motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles, containing minimum limits per occurrence
of One Million and No/100 Dollars ($1,000,000) (if applicable);

 

(ix) liquor liability insurance or other liability insurance required in
connection with the sale of alcoholic beverages (if applicable);

 

(x) insurance against employee dishonesty in an amount required by Lender and
with a deductible not greater than Ten Thousand and No/100 Dollars ($10,000) (if
applicable);

 

(xi) with respect to commercial property, general liability, business income,
and umbrella liability insurance required under this Section 5.1.1(a)
(including, if applicable, insurance required under Section 5.1.1(a)(iv) above),
insurance for loss resulting from perils and acts of terrorism in amounts and
with terms and conditions applicable to commercial property, general liability,
business income, and umbrella liability insurance required under this
Section 5.1.1(a). The policy or endorsement providing for such insurance shall
be in form and substance satisfactory to Lender and shall satisfy Rating Agency
criteria for securitized loans; and

 

(xii) upon sixty (60) days’ notice, such other insurance and in such amounts as
Lender may, from time to time, reasonably request against such other insurable
hazards which at the time are commonly insured against for properties similar to
the Property located in or around the region in which the Property is located.

 

(b) All insurance provided for in Section 5.1.1(a) shall be obtained under valid
and enforceable policies (each individually, a “Policy” and collectively, the
“Policies”) and, to the extent not specified above, shall be subject to the
approval of Lender as to insurers, amounts, deductibles, loss payees and
insureds. Not less than fifteen (15) days prior to the expiration dates of the
Policies theretofore furnished to Lender, certificates of insurance evidencing
the Policies (and, upon Lender’s request, certified copies of such Policies)
accompanied by evidence satisfactory to Lender of payment of the premiums then
due thereunder (the “Insurance Premiums”) shall be delivered by Borrower to
Lender.

 

(c) Any blanket insurance Policy shall be subject to Lender’s approval, which
approval shall be conditioned upon, among other things, evidence satisfactory to
Lender that such Policy provides the same protection as would a separate Policy
insuring only the Property in compliance with the provisions of
Section 5.1.1(a).

 

(d) All Policies of insurance provided for or contemplated by Section 5.1.1(a)
shall be primary coverage and, except for the Policy referenced in
Section 5.1.1(a)(v), shall name Borrower as a named insured and Lender and its
successors and/or assigns as the additional insured, as its interests may
appear, and, in the case of property insurance (including, but not limited to,
flood, earthquake, boiler and machinery, and terrorism insurance), shall name
Lender and its successors and/or assigns, as their interests may appear, as
mortgagee pursuant to a non-contributing mortgagee clause (or its equivalent) in
favor of Lender and its successors and/or assigns providing that the loss
thereunder shall be payable to Lender and its successors and/or assigns.
Borrower shall not procure or permit any of its constituent entities to procure
any other insurance coverage which would be on the same level of payment as the
Policies or would adversely impact in any way the ability of Borrower or Lender
to collect any proceeds under any of the Policies.

 

75

 

(e) All Policies of insurance provided for in Section 5.1.1(a), except for the
Policies referenced in Section 5.1.1(a)(v) and (a)(viii), shall contain clauses
or endorsements to the effect that:

 

(i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

 

(ii) the Policy shall not be canceled or permitted to lapse without at least
thirty (30) days’ written notice to Lender and any other party named therein as
an additional insured and shall not be materially changed (other than to
increase the coverage provided thereby) without such a thirty (30) days’ written
notice;

 

(iii) Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments thereunder; and

 

(iv) the issuers thereof shall give written notice to Lender if the Policies
have not been renewed fifteen (15) days prior to its expiration.

 

(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate and all costs and expenses (including any Insurance Premiums)
incurred by Lender in connection with such action or in obtaining such insurance
and keeping it in effect shall be paid by Borrower to Lender upon demand with
interest at the Default Rate from the date such costs and expenses were incurred
to and including the date the reimbursement payment is received by Lender. All
such indebtedness shall be secured by the Security Instrument.

 

(g) In the event of foreclosure of the Security Instrument or other transfer of
title to the Property in extinguishment in whole or in part of the Obligations,
all right, title and interest of Borrower in and to the Policies then in force
concerning the Property and all proceeds payable thereunder shall thereupon vest
in Lender, the purchaser at such foreclosure or the transferee in the event of
such other transfer of title.

 

5.1.2 Insurance Company. The Policies shall be issued by financially sound and
responsible insurance companies authorized to do business in the State and
having a claims paying ability rating of “A” or “A2” or better (and the
equivalent thereof) by at least two (2) of the Rating Agencies rating the
Securities (one (1) of which shall be S&P if they are rating the Securities and
one (1) of which will be Moody’s if they are rating the Securities and rate the
applicable insurance companies), or if only one (1) Rating Agency is rating the
Securities, then only by such Rating Agency. Notwithstanding the foregoing,
Liberty Mutual Fire Insurance Company or an affiliate, member or subsidiary
thereof, in each case having an S&P rating of “A-”, rated “AXV” with AM Best,
shall each be deemed an acceptable insurer in its current position under
Borrower’s Policies provided the rating of such carrier is not withdrawn or
downgraded below the rating as of the date hereof. In the event such insurer’s
rating is withdrawn or downgraded, Borrower shall promptly replace such insurer
with an insurer meeting the rating requirements set forth herein.

 

76

 

Section 5.2 Casualty and Condemnation.

 

5.2.1 Casualty. If the Property shall sustain a Casualty, Borrower shall give
prompt notice of such Casualty to Lender and shall promptly commence and
diligently prosecute to completion the Restoration of the Property in accordance
with Section 5.3 hereof provided that Net Proceeds are made available to
Borrower for such purpose. Borrower shall pay all costs and expenses of such
Restoration whether or not such costs and expenses are covered by insurance.
Lender may, but shall not be obligated to, make proof of loss if not made
promptly by Borrower. In the event of a Casualty where the loss and the
applicable Net Proceeds are less than the Restoration Threshold, Borrower may
settle and adjust such claim; provided that (a) no Event of Default has occurred
and remains outstanding and (b) such adjustment is carried out in a commercially
reasonable and timely manner. In the event of a Casualty where the loss or the
applicable Net Proceeds is equal to or greater than the Restoration Threshold or
if an Event of Default has occurred and remains outstanding, Borrower may settle
and adjust such claim only with the prior consent of Lender (which consent shall
not be unreasonably withheld or delayed) and Lender shall have the opportunity
to participate, at Borrower’s cost and expense, in any such adjustments.
Notwithstanding any Casualty, Borrower shall continue to pay the Debt at the
time and in the manner provided for in this Agreement, the Note and the other
Loan Documents.

 

5.2.2 Condemnation. Borrower shall give Lender prompt notice of any actual or
threatened Condemnation by any Governmental Authority of all or any part of the
Property and shall deliver to Lender a copy of any and all notices or papers
served in connection with such Condemnation or related proceedings. Borrower may
settle and compromise any Condemnation only with the prior consent of Lender
(which consent shall not be unreasonably withheld or delayed) and Lender shall
have the opportunity to participate, at Borrower’s cost and expense, in any
applicable litigation or proceeding and settlement discussions in respect
thereof and Borrower shall from time to time deliver to Lender all instruments
requested by Lender to permit such participation. Borrower shall, at its cost
and expense, diligently prosecute any such litigations or proceedings, and shall
consult with Lender, its attorneys and experts, and cooperate with them in the
carrying on or defense of any such litigations or proceedings. Upon the
occurrence and during the continuance of an Event of Default, Lender is hereby
irrevocably appointed as Borrower’s attorney-in-fact, coupled with an interest,
with exclusive power to collect, receive and retain any Award and to make any
compromise or settlement in connection with any Condemnation. Notwithstanding
any Condemnation, Borrower shall continue to pay the Debt at the time and in the
manner provided for in this Agreement, the Note and the other Loan Documents.
Lender shall not be limited to the interest paid on the Award by any
Governmental Authority but shall be entitled to receive interest at the rate or
rates provided herein or in the Note. If any portion of the Property is taken by
any Governmental Authority, Borrower shall promptly commence and diligently
prosecute to completion the Restoration of the Property and otherwise comply
with the provisions of Section 5.3 hereof provided that Net Proceeds are made
available to Borrower for such purpose. If the Property is sold, through
foreclosure or otherwise, prior to the receipt by Lender of the Award, Lender
shall have the right, whether or not a deficiency judgment on the Note shall
have been sought, recovered or denied, to receive the Award or a portion thereof
sufficient to pay the Debt in full.

 

77

 

5.2.3 Casualty Proceeds. Notwithstanding the last sentence of
Section 5.1.1(a)(iii) above, and provided that no Event of Default has occurred
and remains outstanding, proceeds received by Lender on account of business or
rental interruption or other loss of income insurance specified in
Section 5.1.1(a)(iii) above with respect to any Casualty shall be (a) during any
Cash Management Trigger Event Period, deposited by Lender into the Cash
Management Account (in installments from time to time, if applicable) to the
extent such proceeds (or a portion thereof) reflects a replacement for lost
Rents for the relevant period, as determined by Lender in good faith and (b)
during the absence of a Cash Management Trigger Event Period, held by Lender and
disbursed to Borrower (in installments from time to time, if applicable) to the
extent such proceeds (or a portion thereof) reflects a replacement for lost
Rents for the relevant period, as determined by Lender in good faith. All other
such proceeds shall be held by Lender and disbursed in accordance with
Section 5.3 hereof.

 

Section 5.3 Delivery of Net Proceeds.

 

5.3.1 Minor Casualty or Condemnation. If a Casualty or Condemnation has occurred
to the Property and the Net Proceeds shall be less than the Restoration
Threshold and the costs and expenses to complete the Restoration shall be less
than the Restoration Threshold, the Net Proceeds will be disbursed by Lender to
Borrower upon receipt; provided that, no Event of Default shall have occurred
and be continuing and Borrower delivers a written undertaking to commence and
complete the Restoration in an expeditious and diligent fashion and in
accordance with all applicable Legal Requirements. If any Net Proceeds are
received by Borrower and may be retained by Borrower pursuant to the terms
hereof, such Net Proceeds shall, until completion of the Restoration, be held by
Borrower in trust for Lender and shall be segregated from other funds of
Borrower to be used to pay for the costs and expenses of Restoration in
accordance with the terms hereof.

 

5.3.2 Major Casualty or Condemnation. (a) If a Casualty or Condemnation has
occurred to the Property and the Net Proceeds are equal to or greater than the
Restoration Threshold or the costs and expenses to complete the Restoration are
equal to or greater than the Restoration Threshold, Lender shall make the Net
Proceeds available for the Restoration, provided that each of the following
conditions is satisfied:

 

(i) no Event of Default shall have occurred and remain outstanding;

 

(ii) (A) in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total floor area of the Improvements at the
Property has been damaged, destroyed or rendered unusable as a result of such
Casualty or (B) in the event the Net Proceeds are an Award, less than ten
percent (10%) of the land constituting the Property is taken, and such land is
located along the perimeter or periphery of the Property, and no portion of the
Improvements (other than parking lot area provided that the Property still
complies with applicable zoning requirements) is the subject of the
Condemnation;

 

78

 

(iii) Leases requiring payment of annual rent equal to not less than
seventy-five percent (75%) of the Gross Income from Operations received by
Borrower during the twelve (12) month period immediately preceding the Casualty
or Condemnation and all Major Leases shall remain in full force and effect
during and after the completion of the Restoration without abatement of rent
beyond the time required for Restoration, notwithstanding the occurrence of such
Casualty or Condemnation;

 

(iv) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than one hundred twenty (120) days after the occurrence
of such Casualty or Condemnation) and shall diligently pursue the same to
satisfactory completion;

 

(v) Lender shall be reasonably satisfied that any operating deficits and all
scheduled payments under this Agreement and the other Loan Documents (including
scheduled payments of principal and interest) will be paid during the period
required for Restoration from (A) the Net Proceeds, (B) the Insurance Proceeds
of the business or rental interruption or other loss of income insurance
specified in Section 5.1.1(a)(iii) hereof or (C) other funds of Borrower;

 

(vi) Lender shall be reasonably satisfied that the Restoration will be completed
on or before the earliest to occur of (A) the date that is six (6) months prior
to the Maturity Date, (B) the earliest date required for such completion under
the terms of any Major Lease, (C) the date, if any, required under the
applicable Legal Requirements for such completion, or (D) 6 months prior to the
expiration of the insurance coverage specified in Section 5.1.1(a)(iii) hereof;

 

(vii) the Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable Legal Requirements;

 

(viii) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements;

 

(ix) such Casualty or Condemnation, as applicable, does not result in the loss
of access to the Property or the Improvements;

 

(x) the Management Agreement shall remain in full force and effect,
notwithstanding the occurrence of such Casualty or Condemnation;

 

79

 

(xi) all Operating Agreements shall remain in full force and effect,
notwithstanding the occurrence of such Casualty or Condemnation;

 

(xii) after giving effect to such Restoration, the pro forma Debt Service
Coverage Ratio for the twelve (12) full calendar months immediately following
such Restoration shall not be less than 1.15 to 1.00;

 

(xiii) intentionally omitted;

 

(xiv) Lender shall be satisfied that, upon the completion of the Restoration,
the Loan-to-Value Ratio shall not be greater than seventy-five percent (75%);

 

(xv) Borrower shall deliver, or cause to be delivered, to Lender a signed,
detailed budget approved in writing by Borrower’s architect or engineer stating
all of the costs and expenses of completing the Restoration, which budget shall
be acceptable to Lender; and

 

(xvi) the Net Proceeds, together with any cash or cash equivalent deposited by
Borrower with Lender, are sufficient, in Lender’s reasonable judgment, to pay
for all costs and expenses of the Restoration in full.

 

(b) The Net Proceeds shall be paid directly to Lender and held by Lender in an
interest-bearing account and, until disbursed in accordance with the provisions
of this Section 5.3.2, shall constitute additional security for the Obligations.
The Net Proceeds (including all interest earned thereon) shall be disbursed by
Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence satisfactory to Lender that (i) all
requirements set forth in Section 5.3.2(a) have been satisfied, (ii) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (iii) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other liens or encumbrances of any nature whatsoever on the
Property arising out of the Restoration which have not either been fully bonded
by a surety company acceptable to Lender and the Rating Agencies to the
satisfaction of Lender and discharged of record or, in the alternative, fully
insured to the satisfaction of Lender by the title insurance company issuing the
Title Insurance Policy.

 

(c) All plans and specifications in connection with the Restoration shall be
subject to the prior approval of Lender (not to be unreasonably withheld,
conditioned or delayed) and an independent architect or engineer selected by
Lender (the “Casualty Consultant”). The plans and specifications shall require
that the Restoration be completed in a first-class workmanlike manner at least
equivalent to the quality and character of the original work in the Improvements
so that, upon completion thereof, the Property shall be at least equal in value
and general utility to the Property prior to the Casualty or Condemnation, as
applicable (it being understood, however, that (i) Borrower shall not be
obligated to restore the Property to the precise condition of the Property prior
to such Casualty or Condemnation, as applicable, and (ii) in the case of a
partial Condemnation, the Restoration shall be done to the extent reasonably
practicable after taking into account the consequences of such partial
Condemnation; provided that the Property shall be restored, to the extent
reasonably practicable, to be of at least equal value and of substantially the
same character as prior to the Casualty or Condemnation, as applicable).
Borrower shall restore all Improvements such that when they are fully restored
and/or repaired, such Improvements and their contemplated use fully comply with
all applicable Legal Requirements. The identity of the contractors,
subcontractors and materialmen engaged in the Restoration (each a “Restoration
Contractor”), as well as the contracts under which they have been engaged, shall
be subject to the prior approval of Lender and the Casualty Consultant. In the
event that Lender fails to respond to Borrower’s initial request for approval
within ten (10) days after Lender’s receipt thereof, Borrower shall resubmit
such request, with the notation “IMMEDIATE RESPONSE REQUIRED. FAILURE TO RESPOND
TO THIS REQUEST FOR APPROVAL WITHIN FIVE (5) DAYS AFTER LENDER’S RECEIPT SHALL
CONSTITUTE DEEMED APPROVAL BY LENDER” prominently displayed in bold, all caps
and fourteen (14) point or larger font. If Lender does not approve or reject the
proposed Restoration Contractor or related contract, as applicable, within five
(5) days after Lender’s receipt of the resubmitted request, Lender shall be
deemed to have approved such Restoration Contractor or related contract, as
applicable. All costs and expenses incurred by Lender in connection with
recovering, holding and disbursing the Net Proceeds for the Restoration
(including, without limitation, reasonable attorneys’ fees and expenses and the
Casualty Consultant’s fees and disbursements) shall be paid by Borrower.

 

80

 

(d) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs and expenses actually
incurred from time to time for work in place as part of the Restoration, as
certified by the Casualty Consultant, less the Casualty Retainage. The term
“Casualty Retainage” shall mean, as to each contractor, subcontractor or
materialman engaged in the Restoration, an amount equal to ten percent (10%) of
the costs and expenses actually incurred for work in place as part of the
Restoration, as certified by the Casualty Consultant, until the Restoration has
been completed. The Casualty Retainage shall in no event, and notwithstanding
anything to the contrary set forth above in this Section 5.3.2(d), be less than
the amount actually held back by Borrower from contractors, subcontractors and
materialmen engaged in the Restoration. The Casualty Retainage shall not be
released until the Casualty Consultant certifies to Lender that the Restoration
has been completed in accordance with the provisions of this Section 5.3.2 and
that all approvals necessary for the re-occupancy and use of the Property have
been obtained from all applicable Governmental Authorities, and Lender receives
evidence satisfactory to Lender that the costs and expenses of the Restoration
have been paid in full or will be paid in full out of the Casualty Retainage;
provided, however, that Lender will release the portion of the Casualty
Retainage being held with respect to any contractor, subcontractor or
materialman engaged in the Restoration as of the date upon which (i) the
Casualty Consultant certifies to Lender that such contractor, subcontractor or
materialman has satisfactorily completed all work and has supplied all materials
in accordance with the provisions of the contractor’s, subcontractor’s or
materialman’s contract, (ii) such contractor, subcontractor or materialman
delivers lien waivers and evidence of payment in full of all sums due to such
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the title insurance company issuing the Title Insurance Policy, and
(iii) to the extent available in Texas, Lender receives an endorsement to the
Title Insurance Policy insuring the continued priority of the Lien of the
Security Instrument and evidence of payment of any premium payable in connection
with such endorsement. If required by Lender, the release of any such portion of
the Casualty Retainage shall be approved by the surety company, if any, which
has issued a payment or performance bond with respect to the applicable
contractor, subcontractor or materialman.

 

81

 

(e) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

 

(f) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs and expenses
which are estimated by the Casualty Consultant to be incurred in connection with
the completion of the Restoration, Borrower shall deposit the deficiency (the
“Net Proceeds Deficiency”) with Lender before any further disbursement of the
Net Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender
shall be held by Lender and shall be disbursed for costs and expenses actually
incurred in connection with the Restoration on the same terms and conditions
applicable to the disbursement of the Net Proceeds, and until so disbursed
pursuant to this Section 5.3.2 shall constitute additional security for the
Obligations.

 

(g) The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after (i) the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 5.3.2 and (ii) the receipt by
Lender of evidence satisfactory to Lender that all costs and expenses incurred
in connection with the Restoration have been paid in full shall be remitted by
Lender to Borrower, provided that no Event of Default has occurred and remains
outstanding; provided, however, that, in the case of a Condemnation, the amount
returned to Borrower in accordance with this Section 5.3.2(g) shall not exceed
the amount of the Net Proceeds Deficiency deposited by Borrower with the balance
being applied to the Debt in the manner provided for in Section 5.3.2(h) hereof.

 

(h) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to
Section 5.3.2(g) hereof may be retained and applied by Lender toward the payment
of the Debt, whether or not then due and payable, in such order, proportion and
priority as Lender in its sole discretion shall deem proper, without the
imposition of any prepayment penalty, premium or charge (unless an Event of
Default exists), provided, however, that the Borrower shall in all instances be
obligated to pay the Exit Fee in accordance with Section 2.4 hereof, or, at the
discretion of Lender, the same may be paid, either in whole or in part, to
Borrower for such purposes as Lender shall approve in its sole discretion.

 

(i) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, if the Loan is included in a REMIC Trust and, immediately
following a release of any portion of the Lien of the Security Instrument
following a Casualty or Condemnation (but taking into account any proposed
Restoration of the remaining Property), the ratio of the unpaid principal
balance of the Loan to the value of the remaining Property is greater than 125%
(such value to be determined, in Lender’s sole discretion, by any commercially
reasonable method permitted to a REMIC Trust), the principal balance of the Loan
must be paid down by the least of the following amounts: (i) the Net Proceeds,
(ii) the fair market value of the released property at the time of the release,
or (iii) an amount such that the loan-to-value ratio of the Loan (as so
determined by Lender) does not increase after the release, unless Lender
receives an opinion of counsel that if such amount is not paid, the applicable
Securitization will not fail to maintain its status as a REMIC Trust as a result
of the related release of such portion of the Lien of the Security Instrument.
If and to the extent the preceding sentence applies, only such amount of the Net
Proceeds, if any, in excess of the amount required to pay down the principal
balance of the Loan may be released for purposes of Restoration or released to
Borrower as otherwise expressly provided in this Section 5.3.

 

82

 

VI.RESERVE FUNDS AND CASH MANAGEMENT

 

Section 6.1 Required Repairs.

 

6.1.1 Performance of Required Repairs.

 

(a) Borrower shall perform the repairs at the Property as more particularly set
forth on Schedule II hereto (such repairs, collectively, the “Required
Repairs”), and shall complete each of the Required Repairs on or before the
respective deadline as set forth on Schedule II.

 

(b) Borrower shall permit Lender and its agents and representatives (including,
without limitation, Lender’s engineer or architect) or third parties to enter
onto the Property during normal business hours (subject to the rights of Tenants
under their Leases) to inspect the progress of any Required Repairs and all
materials being used in connection therewith and to examine all plans,
specifications and shop drawings relating to such Required Repairs. Borrower
shall cause all contractors, subcontractors and materialmen to cooperate with
Lender and its agents and representatives or such other Persons described above
in connection with the inspections, if any, required by Lender in accordance
with this Section 6.1.1.

 

(c) All Required Repairs and all materials, equipment, fixtures, or any other
item comprising a part of any Required Repair shall be constructed, installed or
completed, as applicable, free and clear of all liens, claims and other
encumbrances not previously approved by Lender.

 

(d) All Required Repairs shall comply with all applicable Legal Requirements of
all Governmental Authorities having jurisdiction over the Property and all
applicable insurance requirements (including, without limitation, applicable
building codes, special use permits, environmental regulations, and requirements
of insurance underwriters).

 

6.1.2 Failure to Perform Required Repairs. It shall be an Event of Default if
(a) subject to delays resulting from Force Majeure Events, Borrower does not
complete the Required Repairs by the required deadline for each Required Repair
as set forth on Schedule II or (b) fails to comply with any other provision of
this Section 6.1 and such failure is not cured within thirty (30) days after
notice from Lender.

 

Section 6.2 Tax Funds.

 

83

 

6.2.1 Deposits of Tax Funds. On the Closing Date, Borrower shall deposit with
Lender an amount equal to One Hundred Ten Thousand Eight Hundred Sixteen and
14/100 Dollars ($110,816.14) and, on each Monthly Payment Date, Borrower shall
deposit with Lender an amount equal to one-twelfth (1/12) of the Taxes (the
“Monthly Tax Deposit”) that Lender estimates will be payable during the next
ensuing twelve (12) months in order to accumulate sufficient funds to pay all
such Taxes at least thirty (30) days prior to their respective due dates.
Amounts deposited pursuant to this Section 6.2.1 are referred to herein as the
“Tax Funds” and the account in which such amounts are held by Lender shall
hereinafter be referred to as the “Tax Account.” If at any time Lender
reasonably determines that the Tax Funds will not be sufficient to pay the Taxes
at least thirty (30) days prior to the respective due dates, Lender shall notify
Borrower of such determination and the monthly deposits for Taxes shall be
increased by the amount that Lender estimates is sufficient to make up the
deficiency at least thirty (30) days prior to the respective due dates for the
Taxes; provided that if Borrower receives notice of any such deficiency after
the date that is thirty (30) days prior to the date that Taxes are due, Borrower
will deposit such amount within three (3) Business Days after its receipt of
such notice.

 

6.2.2 Release of Tax Funds.

 

(a) Lender will apply the Tax Funds to payments of Taxes required to be made by
Borrower pursuant to Section 4.1.2 hereof and under the Security Instrument.
Borrower shall furnish Lender with all bills, statements and estimates for Taxes
at least thirty (30) days prior to the date on which such Taxes first become
payable. In making any payment relating to Taxes, Lender may do so according to
any bill, statement or estimate procured from the public office (with respect to
Taxes) without inquiry into the accuracy of such bill, statement or estimate or
into the validity of any tax, assessment, sale, forfeiture, tax lien or title or
claim thereof. If the amount of the Tax Funds shall exceed the amounts due for
Taxes, Lender shall, in its sole discretion, return any excess to Borrower or
credit such excess against future payments to be made to the Tax Funds. Any Tax
Funds remaining after the Debt has been paid in full shall be returned to
Borrower.

 

(b) All costs and expenses incurred by Lender in connection with holding and
disbursing the Tax Funds (including, without limitation, the costs and expenses
of the inspections, if any, required hereunder) shall be paid by Borrower.

 

Section 6.3 Insurance Funds.

 

6.3.1 Deposits of Insurance Funds. On the Closing Date, Borrower shall deposit
with Lender an amount equal to Four Thousand Fifty Six and No/100 Dollars
($4,056.00) and, on each Monthly Payment Date, Borrower shall deposit with
Lender an amount equal to one-twelfth (1/12) of the Insurance Premiums (the
“Monthly Insurance Deposit”) that Lender estimates will be payable for the
renewal of the coverages afforded by the Policies upon the expiration thereof in
order to accumulate sufficient funds to pay all such Insurance Premiums at least
thirty (30) days prior to the expiration of the Policies. Amounts deposited
pursuant to this Section 6.3.1 are referred to herein as the “Insurance Funds”
and the account in which such amounts are held by Lender shall hereinafter be
referred to as the “Insurance Account.” If at any time Lender reasonably
determines that the Insurance Funds will not be sufficient to pay the Insurance
Premiums at least thirty (30) days prior to the expiration of the Policies,
Lender shall notify Borrower of such determination and the monthly deposits for
Insurance Premiums shall be increased by the amount that Lender estimates is
sufficient to make up the deficiency at least thirty (30) days prior to
expiration of the Policies; provided that if Borrower receives notice of any
such deficiency after the date that is thirty (30) days prior to expiration of
the Policies, Borrower will deposit such amount within three (3) Business Days
after its receipt of such notice.

 

84

 

6.3.2 Release of Insurance Funds.

 

(a) Lender will apply the Insurance Funds to payments of Insurance Premiums for
the Policies required to be maintained by Borrower pursuant to Section 5.1.1
hereof. Borrower shall furnish Lender with all bills, invoices and statements
for Insurance Premiums at least thirty (30) days prior to the date on which such
Insurance Premiums first become payable. In making any payment relating to
Insurance Premiums, Lender may do so according to any bill, invoice or statement
procured from the insurance company or its agent, without inquiry into the
accuracy of such bill, invoice or statement. If the amount of the Insurance
Funds shall exceed the amounts due for Insurance Premiums, Lender shall, in its
sole discretion, return any excess to Borrower or credit such excess against
future payments to be made to the Insurance Funds. Any Insurance Funds remaining
after the Debt has been paid in full shall be returned to Borrower.

 

(b) All costs and expenses incurred by Lender in connection with holding and
disbursing the Insurance Funds (including, without limitation, the costs and
expenses of the inspections, if any, required hereunder) shall be paid by
Borrower.

 

Section 6.4 Capital Expenditure Funds.

 

6.4.1 Deposits of Capital Expenditure Funds. On the Closing Date, Borrower shall
deposit with Lender an amount equal to Zero and No/100 Dollars ($0.00) and, on
each Monthly Payment Date, Borrower shall deposit with Lender an amount equal to
One Thousand Three Hundred Eighty and 66/100 Dollars ($1,380.66) (the “Monthly
Capital Expenditure Deposit”) for annual Capital Expenditures approved by
Lender, which approval shall not be unreasonably withheld or delayed. Amounts
deposited pursuant to this Section 6.4.1 are referred to herein as the “Capital
Expenditure Funds” and the account in which such amounts are held by Lender
shall hereinafter be referred to as the “Capital Expenditure Account.” Lender
may reassess its estimate of the amount necessary for Capital Expenditures from
time to time and may require Borrower to increase the monthly deposits required
pursuant to this Section 6.4.1 upon thirty (30) days’ notice to Borrower if
Lender determines based on a current property condition report, or otherwise
determines in it reasonable discretion that an increase is necessary for proper
maintenance and operation of the Property, provided, however, if Lender
increases the Monthly Capital Expenditure Deposit without obtaining and relying
on a current property condition report, Borrower shall have the right, at its
own expense, to obtain a property condition report certified to Lender from an
engineering firm acceptable to Lender in its reasonable discretion, and Lender
shall require a Monthly Capital Expenditure Deposit equal to the greater of (A)
the Monthly Capital Expenditure Deposit prior to reassessment, and (B) the
Monthly Capital Expenditure Deposit suggested by Borrower's property condition
report.

 

85

 

6.4.2 Release of Capital Expenditure Funds. (a) Lender shall disburse Capital
Expenditure Funds only for Capital Expenditures.

 

(a) Lender shall disburse to Borrower the Capital Expenditure Funds upon
satisfaction by Borrower of each of the following conditions: (i) Borrower shall
submit a request for payment to Lender at least twenty (20) days prior to the
date on which Borrower requests such payment be made and specifies the Capital
Expenditures to be paid, (ii) on the date such request is received by Lender and
on the date such payment is to be made, no Event of Default shall have occurred
and remain outstanding, (iii) Lender shall have received an Officer’s
Certificate (A) stating that all items to be funded by the requested
disbursement are Capital Expenditures, (B) stating that all Capital Expenditures
to be funded by the requested disbursement have been completed in a good and
workmanlike manner and in accordance with all applicable Legal Requirements,
such certificate to be accompanied by a copy of any license, permit or other
approval required by any Governmental Authority in connection with such Capital
Expenditures, (C) identifying each Person that supplied materials or labor in
connection with the Capital Expenditures to be funded by the requested
disbursement, (D) stating that each such Person has been paid in full or will be
paid in full upon such disbursement, such certificate to be accompanied by lien
waivers or other evidence of payment satisfactory to Lender, and (E) stating
that the Capital Expenditures to be funded by the requested disbursement have
not been the subject of a previous disbursement, (iv) at Lender’s option, a
title search for the Property indicating that the Property is free from all
liens, claims and other encumbrances not previously approved by Lender, and
(v) Lender shall have received such other evidence as Lender shall reasonably
request that the Capital Expenditures to be funded by the requested disbursement
have been completed and are paid for or will be paid for in full upon such
disbursement to Borrower. Lender shall not be required to disburse Capital
Expenditure Funds more frequently than once each calendar month, and each
disbursement of Capital Expenditure Funds must be in an amount not less than the
Minimum Disbursement Amount (or a lesser amount if the total remaining balance
of Capital Expenditure Funds is less than the Minimum Disbursement Amount, in
which case only one disbursement of the amount remaining in the Capital
Expenditure Account shall be made).

 

(b) Nothing in this Section 6.4 shall (i) make Lender responsible for making or
completing any Capital Expenditure Work; (ii) obligate Lender to commence or
proceed with any Capital Expenditure Work; (iii) require Lender to expend funds
in addition to the Capital Expenditure Funds to complete any Capital Expenditure
Work; or (iv) obligate Lender to demand from Borrower additional sums to perform
or complete any Capital Expenditure Work.

 

(c) If a disbursement of Capital Expenditure Funds will exceed Twenty Five
Thousand and No/100 Dollars ($25,000), Lender may require an inspection of the
Property prior to such disbursement in order to verify completion of the Capital
Expenditure Work for which reimbursement is sought. Lender may require that such
inspection be conducted by an independent professional selected by Lender and
may require a certificate of completion by an independent professional
acceptable to Lender prior to such disbursement of Capital Expenditure Funds.

 

(d) Borrower shall permit Lender and its agents and representatives (including,
without limitation, Lender’s engineer or architect) or third parties to enter
onto the Property during normal business hours (subject to the rights of Tenants
under their Leases) to inspect the progress of any Capital Expenditure Work and
all materials being used in connection therewith and to examine all plans,
specifications and shop drawings relating to such Capital Expenditure Work.
Borrower shall cause all contractors, subcontractors and materialmen to
cooperate with Lender and its agents and representatives or such other Persons
described above in connection with the inspections, if any, required by Lender
in accordance with this Section 6.4.2.

 

86

 

(e) All Capital Expenditure Works and all materials, equipment, fixtures, or any
other item comprising a part of any Capital Expenditure Work shall be
constructed, installed or completed, as applicable, free and clear of all liens,
claims and other encumbrances not previously approved by Lender.

 

(f) All Capital Expenditure Works shall comply with all applicable Legal
Requirements of all Governmental Authorities having jurisdiction over the
Property and all applicable insurance requirements (including, without
limitation, applicable building codes, special use permits, environmental
regulations, and requirements of insurance underwriters).

 

(g) In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided builder’s risk insurance, workers’
compensation insurance, public liability insurance and other insurance to the
extent required by the applicable Legal Requirements in connection with any
Capital Expenditure Work. All such policies shall be in form and amount
reasonably satisfactory to Lender. All such policies which can be endorsed with
a non-contributing mortgagee clause (or its equivalent) making loss thereunder
payable to Lender and its successors and/or assigns shall be so endorsed. At
Lender’s request, certified copies of such policies shall be delivered to
Lender.

 

(h) Any Capital Expenditure Funds remaining after the Debt has been paid in full
shall be returned to Borrower.

 

(i) All costs and expenses incurred by Lender in connection with holding and
disbursing the Capital Expenditure Funds (including, without limitation, the
costs and expenses of the inspections, if any, required hereunder) shall be paid
by Borrower.

 

6.4.3 Failure to Perform Capital Expenditure Works. It shall be an Event of
Default if Borrower fails to comply with any provision of this Section 6.4 and
such failure is not cured within thirty (30) days after written notice from
Lender. Upon the occurrence of an Event of Default, Lender may, at its option,
use the Capital Expenditure Funds (or any portion thereof) to perform or
complete any Capital Expenditure Work as provided in Section 6.4.2 hereof or any
other repair or replacement to the Property. Such right to withdraw and apply
the Capital Expenditure Funds shall be in addition to all other rights and
remedies provided to Lender under this Agreement and the other Loan Documents.

 

Section 6.5 Liberty Mutual Funds.

 

6.5.1 Deposits of Liberty Mutual Funds. On the Closing Date, Borrower shall
deposit with Lender an amount equal to One Hundred Twelve Thousand Two Hundred
Forty-Five and No/100 Dollars ($112,245.00). Amounts deposited pursuant to this
Section 6.5.1 are referred to herein as the “Liberty Mutual Funds” and the
account in which such amounts are held by Lender shall hereinafter be referred
to as the “Liberty Mutual Account.”

 

87

 

6.5.2 Release of Liberty Mutual Funds. Lender shall disburse to Borrower the
Liberty Mutual Funds upon Lender’s receipt of evidence satisfactory to Lender
(including a tenant estoppel certificate in form reasonably acceptable to
Lender) that all tenant improvements costs and leasing commissions related to
the lease at the Property with Liberty Mutual Insurance Co. have been paid.

 

Section 6.6 Intentionally Omitted.

 

Section 6.7 Excess Cash Flow Funds.

 

6.7.1 Deposits of Excess Cash Flow Funds. During a Cash Sweep Event Period,
Borrower shall deposit with Lender all Excess Cash Flow, which sums shall be
held by Lender as additional security for the Loan. Amounts so deposited shall
hereinafter be referred to as the “Excess Cash Flow Funds” and the account in
which such amounts are held by Lender shall hereinafter be referred to as the
“Excess Cash Flow Account.”

 

6.7.2 Release of Excess Cash Flow Funds.

 

(a) Upon the termination of a Cash Sweep Event Period and provided that no other
Cash Sweep Event shall have occurred and remain outstanding, all funds on
deposit in the Excess Cash Flow Account shall be disbursed to Borrower.

 

(b) All costs and expenses incurred by Lender in connection with holding and
disbursing the Excess Cash Flow Funds shall be paid by Borrower.

 

Section 6.8 Reserve Funds.

 

6.8.1 Security Interest. Borrower hereby pledges to Lender, and grants a
security interest in, any and all monies now or hereafter deposited in the
Reserve Funds as additional security for the performance of the Obligations.
Until expended or applied as provided in this Agreement, the Reserve Funds shall
constitute additional security for the performance of the Obligations. Lender
shall have no obligation to release any of the Reserve Funds while any Event of
Default has occurred and remains outstanding. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, upon the occurrence of
an Event of Default, Lender may, in addition to any and all other rights and
remedies available to Lender, apply any sums then present in the Reserve Funds
to the payment of the Debt in any order, proportion and priority as Lender may
determine in its sole and absolute discretion. Borrower shall not further
pledge, assign or grant any security interest in any Reserve Fund or permit any
lien or encumbrance to attach thereto, or any levy to be made thereon, or any
UCC-1 Financing Statements, except those naming Lender as the secured party, to
be filed with respect thereto.

 

6.8.2 Investments; Income Taxes. The Reserve Funds shall be held in Lender’s
name and may be commingled with Lender’s own funds at financial institutions
selected by Lender in its sole discretion. The Reserve Funds shall be held in an
Eligible Account and may be invested in Permitted Investments as directed by
Lender. Lender shall not be liable for any loss sustained on the investment of
any funds constituting the Reserve Funds. In connection with the liquidation and
transfer of any amounts then invested in Permitted Investments to the applicable
Reserve Fund or reinvestment of such amounts in other Permitted Investments as
Lender may reasonably determine to be necessary to perfect or protect any
security interest granted or purported to be granted hereby or to enable Lender
to exercise and enforce Lender’s rights and remedies hereunder with respect to
any Reserve Funds, Borrower shall deposit with Lender an amount equal to the
actual losses sustained on such liquidation within one (1) Business Day of
Lender’s notice. All interest on a Reserve Fund shall not be added to or become
a part thereof (other than interest on the Capital Expenditure Funds, which
shall be added to or become a part thereof) and shall be the sole property of
and shall be paid to Lender. Borrower shall report on its federal, state and
local income tax returns all interest or income on the Capital Expenditure Funds
credited or paid to Borrower.

 

88

 

6.8.3 Indemnity. Borrower shall indemnify Lender and hold Lender harmless from
and against any and all actions, suits, claims, demands, liabilities, losses,
damages, obligations and costs and expenses (including reasonable attorneys’
fees and expenses) arising from or in any way connected with the Reserve Funds
or the performance of the obligations for which the Reserve Funds were
established, except to the extent caused by Lender’s gross negligence or willful
misconduct. Borrower shall assign to Lender all rights and claims Borrower may
have against all Persons supplying labor, materials or other services which are
to be paid or reimbursed from or secured by the Reserve Funds; provided,
however, that Lender may not pursue any such right or claim unless an Event of
Default has occurred and remains outstanding.

 

Section 6.9 Provisions Regarding Letters of Credit.

 

6.9.1 Event of Default. An Event of Default shall occur if Borrower shall fail
to make any reimbursement or similar obligation with respect to any Letter of
Credit that has been delivered pursuant to this Agreement, or if Borrower shall
fail to (i) replace or extend any Letter of Credit prior to the date which is
thirty (30) days prior to the expiration thereof or (ii) replace any outstanding
Letter of Credit within thirty (30) days if such Letter of Credit fails to meet
the requirements set forth in the definition of Letter of Credit. Lender shall
not be required to exercise its rights under Section 6.9.4 below in order to
prevent any such Event of Default from occurring and shall not be liable for any
losses due to the insolvency of the issuer of the Letter of Credit as a result
of any failure or delay by Lender in the exercise of such rights, but if Lender
draws on the Letter of Credit and the issuer honors such draw and no Event of
Default shall exist, Lender shall hold the proceeds of such draw in the same
manner as Lender holds the Reserve Funds.

 

6.9.2 Security for Debt. Each Letter of Credit delivered under this Agreement
shall be additional security for the payment of the Debt. Upon the occurrence of
an Event of Default, Lender shall have the right, at its option, to draw on any
Letter of Credit and to apply all or any part thereof to the payment of the
items for which such Letter of Credit was established or to apply each such
Letter of Credit to payment of the Debt in such order, proportion or priority as
Lender may determine or to hold such proceeds as security for the Debt.

 

89

 

6.9.3 Limitations on Letters of Credit. Notwithstanding anything in this
Agreement or any other Loan Document to the contrary, the Borrower shall not
have any rights to deliver any Letter of Credit pursuant to any provision of
this Agreement or any other Loan Document if the aggregate amount of any Letters
of Credit delivered to Lender in accordance with this Agreement or any other
Loan Document shall exceed ten percent (10%) of the Outstanding Principal
Balance. In no event shall the aggregate amount of any Letters of Credit
delivered in accordance with this Agreement or any other Loan Document exceed
ten percent (10%) of the Outstanding Principal Balance.

 

6.9.4 Additional Rights of Lender. In addition to any other right Lender may
have to draw upon a Letter of Credit pursuant to the terms and conditions of
this Agreement, Lender shall have the additional rights to draw in full any
Letter of Credit: (a) with respect to any evergreen Letter of Credit, if Lender
has received a notice from the issuing bank that the Letter of Credit will not
be renewed and a substitute Letter of Credit is not provided at least thirty
(30) days prior to the date on which the outstanding Letter of Credit is
scheduled to expire; (b) with respect to any Letter of Credit with a stated
expiration date, if Lender has not received a notice from the issuing bank that
it has renewed the Letter of Credit at least thirty (30) days prior to the date
on which such Letter of Credit is scheduled to expire or a substitute Letter of
Credit is not provided at least thirty (30) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; or (c) if Lender has
received notice that the bank issuing the Letter of Credit shall cease to be an
Eligible Institution and Borrower has not, within thirty (30) days after notice
thereof, obtained a new Letter of Credit from an Eligible Institution.

 

VII.PROPERTY MANAGEMENT

 

Section 7.1 Management Agreement.

 

Borrower shall cause the Property to be operated in accordance with the
Management Agreement. Borrower shall (a) diligently perform and observe all of
the terms, covenants and conditions of the Management Agreement on the part of
Borrower to be performed and observed, (b) promptly upon request of Lender
notify Lender of any default under the Management Agreement of which it is
aware, (c) promptly deliver to Lender a copy of each financial statement,
business plan, capital expenditures plan, report and estimate received by it
under the Management Agreement and (d) promptly enforce the performance and
observance of all of the terms, covenants and conditions required to be
performed and/or observed by Manager under the Management Agreement, in a
commercially reasonable manner. If Borrower shall default in the performance or
observance of any term, covenant or condition of the Management Agreement on the
part of Borrower to be performed or observed, then, without limiting Lender’s
other rights or remedies under this Agreement or the other Loan Documents, and
without waiving or releasing Borrower from any of its obligations hereunder,
under the other Loan Documents or under the Management Agreement, Lender shall
have the right, but shall be under no obligation, to pay any sums and to perform
any act as may be appropriate to cause the terms, covenants and conditions of
the Management Agreement on the part of Borrower to be performed or observed in
all material respects.

 

Section 7.2 Prohibition Against Termination or Modification.

 

90

 

(a) Borrower shall not, without prior consent of Lender (not to be unreasonably
withheld, conditioned or delayed), (i) surrender, terminate, cancel, modify,
renew, amend, or extend (other than automatic renewals and extensions pursuant
to the terms of the Management Agreement) the Management Agreement, (ii) reduce
or consent to the reduction of the term of the Management Agreement, (iii)
increase or consent to the increase of the amount of any fees or other charges
under the Management Agreement, or (iv) otherwise modify, change, supplement,
alter or amend, or waive or release any of its rights and remedies under, the
Management Agreement in any material respect (the “Management Agreement
Modifications”). In the event that Lender fails to respond to Borrower’s initial
request for approval within ten (10) days after Lender’s receipt thereof,
Borrower shall resubmit such request, with the notation “IMMEDIATE RESPONSE
REQUIRED. FAILURE TO RESPOND TO THIS REQUEST FOR APPROVAL WITHIN FIVE (5) DAYS
AFTER LENDER’S RECEIPT SHALL CONSTITUTE DEEMED APPROVAL BY LENDER” prominently
displayed in bold, all caps and fourteen (14) point or larger font. If Lender
does not approve or reject the proposed Management Agreement Modification within
five (5) days after Lender’s receipt of the resubmitted request, Lender shall be
deemed to have approved such Management Agreement Modification.

 

(b) In the event that the Management Agreement expires or is terminated (without
limiting any obligation of Borrower to obtain Lender’s consent to any
termination or modification of the Management Agreement in accordance with the
terms and provisions of this Agreement), Borrower shall promptly enter into a
Replacement Management Agreement with a Qualified Manager.

 

(c) Upon the occurrence and during the continuation of an Event of Default,
Borrower shall not exercise any rights, make any decisions, grant any approvals
or otherwise take any action under the Management Agreement without the prior
consent of Lender, which consent may be granted, conditioned or withheld in
Lender’s sole discretion.

 

Section 7.3 Replacement of Manager.

 

Lender shall have the right to require Borrower to replace Manager with a Person
which is not an Affiliate of, but is chosen by, Borrower and approved by Lender
upon the occurrence of any one or more of the following events: (a) at any time
following the occurrence and during the continuance of an Event of Default,
(b) if Manager shall be in default under the Management Agreement beyond any
applicable notice and cure period, and/or (c) if Manager, Guarantor or Key
Principal shall become insolvent or a debtor in any Bankruptcy Action.

 

Section 7.4 Matters Concerning Manager.

 

Without limiting the generality of the terms set forth in Section 7.3 above, if
(a) the Debt has been accelerated pursuant to Section 10.1(b) hereof,
(b) Manager shall become insolvent or a debtor in any Bankruptcy Action or
(c) an event of default occurs under the Management Agreement, Borrower shall,
at Lender’s request, terminate the Management Agreement and replace Manager with
a manager approved by Lender on terms and conditions satisfactory to Lender, it
being understood and agreed that the management fee for such replacement manager
shall not exceed then prevailing market rates.

 

91

 

VIII.TRANSFERS

 

Section 8.1 Transfer or Encumbrance of Property.

 

(a) Without the prior consent of Lender, neither Borrower nor any Restricted
Party shall do any of the following (each, a “Transfer”): sell, transfer,
convey, assign, mortgage, pledge, encumber, alienate, grant a Lien on, grant any
option with respect to or grant any other interest in the Property, any part
thereof or any direct or indirect interest therein (including any legal,
beneficial or economic interest in Borrower or any Restricted Party), directly
or indirectly, voluntarily or involuntarily, by operation of law or otherwise,
and whether or not for consideration or of record, other than Permitted
Transfers.

 

(b) A Transfer shall include (i) an installment sales agreement wherein Borrower
agrees to sell the Property, any part thereof or any interest therein for a
price to be paid in installments; (ii) an agreement by Borrower leasing all or a
substantial part of the Property for other than actual occupancy by a space
tenant thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Leases
or any Rents; (iii) if Borrower or any Restricted Party is a corporation, the
voluntary or involuntary sale, conveyance or transfer of such corporation’s
stock (or the stock of any corporation directly or indirectly controlling such
corporation by operation of law or otherwise) or the creation or issuance of new
stock such that such corporation’s stock shall be vested in a party or parties
who are not now stockholders or any change in the control of such corporation;
(iv) if Borrower or any Restricted Party is a limited or general partnership,
joint venture or limited liability company, the change, removal, resignation or
addition of a general partner, managing partner, limited partner, joint venturer
or member, the voluntary or involuntary transfer of the partnership interest of
any general partner, managing partner or limited partner, the creation or
issuance of new limited partnership interests, the voluntary or involuntary
transfer of the interest of any joint venturer or member or the creation or
issuance of new non-managing member interests; and (v) if Borrower or any
Restricted Party is a trust or nominee trust, the voluntary or involuntary
transfer of the legal or beneficial interest in such trust or nominee trust or
the creation or issuance of new legal or beneficial interests.

 

(c) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder or under the other Loan
Documents in order to declare the Debt immediately due and payable upon a
Transfer (other than a Permitted Transfer) without Lender’s prior consent. This
provision shall apply to every Transfer regardless of whether voluntary or not,
and whether or not Lender has consented to any previous Transfer.

 

(d) Lender’s consent to one Transfer shall not be deemed to be a waiver of
Lender’s right to require such consent to any future occurrence of same. Any
Transfer made in contravention of this Section 8.1 shall be null and void and of
no force and effect.

 

(e) Borrower agrees to bear and shall pay or reimburse Lender on demand for all
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses, title search costs and title insurance endorsement
premiums) incurred by Lender in connection with the review, approval and/or
documentation of any proposed Transfer. If required by Lender, Borrower shall
deposit with Lender an amount equal to Lender’s anticipated costs and expenses
in evaluating any proposed Transfer.

 

92

 

(f) As used in this Section 8.1, the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management, policies or activities of a Person, whether through ownership of
voting securities, by contract or otherwise and the terms “controlled” and
“controlling” shall have correlative meanings.

 

Section 8.2 Permitted Transfers of Interests in Borrower.

 

(a) Notwithstanding anything to the contrary contained in Section 8.1 hereof,
Lender’s consent shall not be required in connection with the following equity
Transfers: (i) the sale, Transfer or issuance of shares of common stock in REIT,
provided that either (1) such shares of common stock are listed on the New York
Stock Exchange, the NASDAQ Global Select Market or another nationally recognized
stock exchange or (2) such shares of common stock are sold in the ordinary
course of business and in accordance with all applicable Legal Requirements to
retail investors as contemplated by the prospectus dated March 17, 2011 (and
amendments #1-7 thereof) filed by REIT with the United Stated Securities and
Exchange Commission; (ii) subject to Section 8.2(b) below, a Transfer of direct
or indirect equity ownership interests in Sole Member (each, an “ARCROP
Transfer”) or (iii) the creation or issuance of new limited partnership interest
by Sole Member; provided that, with respect to the Transfers listed in clauses
(ii) and (iii) above, the following conditions are satisfied: (A) Lender shall
receive not less than thirty (30) days prior written notice of such Transfers,
except in connection with any Transfer listed in clause (iii) above and/or any
Transfer of shares in REIT in connection with REIT’s redemption program for
which reporting is completed as required pursuant to applicable securities laws;
(B) subject to subject to Section 8.2(b) below, no such Transfer shall result in
a change in control of Sole Member or Guarantor; (C) after giving effect to any
such Transfer, Sole Member shall (I) own at least a 51% direct ownership
interest in Borrower, (II) control Borrower and (III) directly or indirectly
control the day-to-day operation of the Property; (D) after giving effect to any
such Transfers, the Property shall continue to be managed by Manager or
Qualified Manager; (E) the legal and financial structure of Borrower and its
members, and the single purpose nature and bankruptcy remoteness of Borrower and
its stockholders, partners or members, as applicable, after any such Transfer,
shall satisfy Lender’s then current applicable underwriting criteria and
requirements; (F) in the case of any Transfer that results in any Person and its
Affiliates owning in excess of twenty percent (20%) of the direct or indirect
equity ownership interests in Borrower, Borrower shall deliver, at Borrower’s
sole cost and expense, customary searches (credit, judgment, lien, bankruptcy,
etc.) reasonably acceptable to Lender with respect to such transferee and its
Affiliates as Lender may reasonably require; (G) Borrower shall provide Lender
with copies of all instruments effecting such Transfer and copies of any
Organizational Documents that Lender shall require, not less than thirty (30)
days prior to the proposed date of such Transfer, except in connection with any
Transfer listed in clause (iii) above and/or any Transfer of shares in REIT in
connection with REIT’s redemption program for which reporting is completed as
required pursuant to applicable securities laws; and (H) such Transfers shall be
conditioned upon Borrower’s ability to, after giving effect to the Transfer in
question (I) remake the representations contained herein relating to ERISA,
OFAC, and Patriot Act matters (and, upon Lender’s request, Borrower shall
deliver to Lender an Officer’s Certificate containing such updated
representations effective as of the date of the consummation of the applicable
Transfer) and (II) continue to comply with the covenants contained herein
relating to ERISA, OFAC and Patriot Act matters. As used in this Section 8.2,
the term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management, policies or activities of a
Person, whether through ownership of voting securities, by contract or otherwise
and the terms “controlled” and “controlling” shall have correlative meanings.

 

93

 

(b) Notwithstanding the foregoing or anything contained herein to the contrary,
an ARCROP Transfer shall only be permitted (without Lender’s consent and without
payment of any fee), provided that the requirements set forth in Section 8.2(a)
above are otherwise satisfied, and provided, further, that the following
conditions are met: (i) no Event of Default shall have occurred and be
continuing; (ii) after giving effect to such Transfer, Sole Member shall be
controlled by one (1) or more Qualified Equityholders; and (iii) Lender shall
receive copies of all instruments effectuating such Transfer promptly after
giving effect to such Transfer.

 

(c) Borrower may, upon thirty (30) days prior notice to Lender, grant easements,
restrictions covenants, reservations and rights of way in the ordinary course of
business for access, water and sewer lines, telephone and telegraph lines,
electric lines or other utilities or for other similar purposes (collectively
“Utility Easements”), provided that no such transfer, conveyance or encumbrance
shall have a Material Adverse Effect. In the event that Lender fails to respond
to Borrower’s initial request for approval within ten (10) days after Lender’s
receipt thereof, Borrower shall resubmit such request, with the notation
“IMMEDIATE RESPONSE REQUIRED. FAILURE TO RESPOND TO THIS REQUEST FOR APPROVAL
WITHIN FIVE (5) DAYS AFTER LENDER’S RECEIPT SHALL CONSTITUTE DEEMED APPROVAL BY
LENDER” prominently displayed in bold, all caps and fourteen (14) point or
larger font. If Lender does not approve or reject the proposed Utility Easement
within five (5) days after Lender’s receipt of the resubmitted request, Lender
shall be deemed to have approved such Utility Easement. In connection with any
transfer, conveyance or encumbrance permitted pursuant to this Section 8.2(b),
Borrower shall deliver to Lender, not less than thirty (30) days prior to the
date of such transfer, a copy of the proposed instrument of transfer, which
shall not impose any liability on Lender and shall be reasonably acceptable to
Lender in all respects. Borrower shall (i) pay all reasonable out-of-pocket
costs incurred by Lender in connection with such transfer; and (ii) deliver to
Lender an Officer’s Certificate certifying that such transfer does not have a
Material Adverse Effect.

 

Section 8.3 Insolvency Opinion. Notwithstanding anything in this Agreement to
the contrary, to the extent an Insolvency Opinion was delivered in connection
with the Loan or a Secondary Market Transaction with respect to the Loan, if
after giving effect to any Transfer (including, without limitation, a Permitted
Transfer), more than forty-nine percent (49%) in the aggregate of direct or
indirect interests in any Restricted Party are owned by any Person and its
Affiliates that owned less than forty-nine percent (49%) direct or indirect
interest in such Restricted Party as of the Closing Date, Borrower shall deliver
to Lender prior to the effective date of such Transfer an updated Insolvency
Opinion acceptable to Lender and the Rating Agencies.

 

IX.SALE AND SECURITIZATION OF MORTGAGE

 

94

 

Section 9.1 Sale of Mortgage and Securitization.

 

(a) Lender shall have the right (i) to sell or otherwise transfer the Loan as a
whole loan or sell or otherwise transfer any portion thereof or any interest
therein, (ii) to sell participation interests in the Loan or (iii) to securitize
the Loan or any portion thereof or any interest therein in one or more private
or public securitizations. (The transactions referred to in clauses (i), (ii)
and (iii) are each hereinafter referred to as a “Secondary Market Transaction”
and the transaction referred to in clause (iii) shall hereinafter be referred to
as a “Securitization.” Any certificates, notes or other securities issued in
connection with a Securitization are hereinafter referred to as “Securities.”)

 

(b) If requested by Lender, at Lender’s sole cost and expense, Borrower shall
assist Lender in satisfying the market standards to which Lender customarily
adheres or which may be required in the marketplace, by the Rating Agencies or
by any Legal Requirements in connection with any Secondary Market Transactions
(including any Exchange Act Filings or any report that is required to be made
“available” to holders of the Securities under Regulation AB or applicable Legal
Requirements), including, without limitation, to:

 

(i) (A) provide updated financial and other information with respect to the
Property, the business operated at the Property, Borrower, Guarantor, any
Affiliate of Borrower or Guarantor and Manager (including, without limitation,
the information set forth on Schedule V hereto), (B) provide updated budgets and
rent rolls (including itemized percentage of floor area occupied and percentage
of aggregate base rent for each Tenant) relating to the Property and (C) provide
updated appraisals, market studies, environmental audits, reviews and reports
(Phase I’s and, if appropriate, Phase II’s), property condition reports and
other due diligence investigations of the Property (the information required
under clauses (A), (B) and (C) shall hereinafter be referred to collectively as
the “Updated Information”), together with appropriate verification of the
Updated Information through letters of auditors, certificates of third party
providers or opinions of counsel acceptable to Lender and the Rating Agencies;

 

(ii) provide opinions of counsel, which may be relied upon by Lender, the NRSROs
and their respective counsel, agents and representatives, as to bankruptcy
non-consolidation, fraudulent conveyance, and “true sale” or any other opinion
customary in Secondary Market Transactions or required by the Rating Agencies
with respect to the Property, Borrower, Guarantor and any Affiliate of Borrower
or Guarantor, which counsel and opinions shall be satisfactory to Lender and the
Rating Agencies;

 

(iii) provide, and cause to be provided, updated representations and warranties
made in the Loan Documents and make, and cause to be made, such additional
representations and warranties as may be requested by Lender or the Rating
Agencies and consistent with the facts covered by such representations and
warranties as they exist on the date thereof;

 

95

 

(iv) execute, and cause to be executed, such amendments, replacements or other
modifications to Borrower’s Organizational Documents or the Loan Documents as
may be reasonably requested by Lender or the Rating Agencies to effect the
Secondary Market Transactions; provided, however, that Borrower shall not be
required to amend, restate or otherwise modify any Loan Document if such
amendment, restatement or other modification would (A) increase the initial
weighted average interest rate or change the amortization of principal set forth
herein or in the Note (except that the weighted average interest rate or the
amortization of principal may subsequently change due to involuntary prepayments
or if an Event of Default shall occur), (B) amend or otherwise modify any other
material economic term of the Loan, (C) create or expand any obligations, duties
or liabilities of Borrower or Guarantor, or (D) limit, condition or eliminate
any terms, provisions or conditions which benefit Borrower or Guarantor; and

 

(v) attend management meetings, provide access to the Property and conduct tours
of the Property; and

 

(vi) provide, and cause to be provided, certificates or other evidence of
reliance satisfactory to Lender and the Rating Agencies with respect to any
information or third party reports obtained in connection with the origination
of the Loan or any Updated Information from Borrower, Guarantor, any Affiliate
of Borrower or Guarantor, Manager and any accountants, appraisers, engineers,
environmental assessment experts and other experts or third party providers of
such information, reports or Updated Information.

 

(c) If, at the time one or more Disclosure Documents are being prepared for or
in connection with a Securitization, Lender expects that Borrower alone or
Borrower and one or more Affiliates of Borrower (including any guarantor or
other Person that is directly or indirectly committed by contract or otherwise
to make payments on all or a part of the Loan) collectively, or the Property
alone or the Property and Related Properties collectively, will be a Significant
Obligor, Borrower shall furnish to Lender upon request the following financial
information:

 

(i) if Lender expects that the principal amount of the Loan together with any
Related Loans, as of the cut-off date for such Securitization, may equal or
exceed ten percent (10%) (but less than twenty percent (20%)) of the aggregate
principal amount of all mortgage loans included or expected to be included in
the Securitization, net operating income for the Property and the Related
Properties for the most recent Fiscal Year and interim period as required under
Item 1112(b)(1) of Regulation AB (or, if the Loan is not treated as a
non-recourse loan under Instruction 3 for Item 1101(k) of Regulation AB,
selected financial data meeting the requirements and covering the time periods
specified in Item 301 of Regulation S-K and Item 1112(b)(1) of Regulation AB),
or

 

(ii) if Lender expects that the principal amount of the Loan together with any
Related Loans, as of the cut-off date for such Securitization, may equal or
exceed twenty percent (20%) of the aggregate principal amount of all mortgage
loans included or expected to be included in the Securitization, the financial
statements required under Item 1112(b)(2) of Regulation AB (which includes, but
may not be limited to, a balance sheet with respect to the entity that Lender
determines to be a Significant Obligor for the two most recent Fiscal Years and
applicable interim periods, meeting the requirements of Rule 3-01 of Regulation
S-X, and statements of income and statements of cash flows with respect to the
Property for the three most recent Fiscal Years and applicable interim periods,
meeting the requirements of Rule 3-02 of Regulation S-X (or if Lender determines
that the Property is the Significant Obligor and the Property (other than
properties that are hotels, nursing homes, or other properties that would be
deemed to constitute a business and not real estate under Regulation S-X or
other legal requirements) was acquired from an unaffiliated third party and the
other conditions set forth in Rule 3-14 of Regulation S-X have been met, the
financial statements required by Rule 3-14 of Regulation S-X)).

 

96

 

(d) Further, if requested by Lender, Borrower shall, promptly upon Lender’s
request, furnish to Lender financial data or financial statements meeting the
requirements of Item 1112(b)(1) or (2) of Regulation AB, as specified by Lender,
for any tenant of the Property if, in connection with a Securitization, Lender
expects there to be, as of the cut-off date for such Securitization, a
concentration with respect to such tenant or group of Affiliated tenants within
all of the mortgage loans included or expected to be included in the
Securitization such that such tenant or group of Affiliated tenants would
constitute a Significant Obligor. Borrower shall furnish to Lender, on an
ongoing basis, financial data or financial statements with respect to such
tenants meeting the requirements of Item 1112(b)(1) or (2) of Regulation AB, as
specified by Lender, but only for so long as such entity or entities are a
Significant Obligor and either (i) Exchange Act Filings in connection with or
relating to the Securitization are required to be made under applicable Legal
Requirements or (ii) comparable information is required to otherwise be
“available” to holders of the Securities under Regulation AB or applicable Legal
Requirements.

 

(e) If Lender determines that Borrower alone or Borrower and one or more
Affiliates of any Borrower collectively, or the Property alone or the Property
and Related Properties collectively, are a Significant Obligor, then Borrower
shall furnish to Lender, on an ongoing basis, selected financial data or
financial statements meeting the requirements of Item 1112(b)(1) or (2) of
Regulation AB, as specified by Lender, but only for so long as such entity or
entities are a Significant Obligor and either (i) Exchange Act Filings are
required to be made under applicable Legal Requirements or (ii) comparable
information is required to otherwise be “available” to holders of the Securities
under Regulation AB or applicable Legal Requirements.

 

(f) Any financial data or financial statements provided pursuant to this
Section 9.1 shall be furnished to Lender within the following time periods:

 

(i) with respect to information requested in connection with the preparation of
Disclosure Documents for a Securitization, within ten (10) Business Days after
notice from Lender; and

 

97

 

(ii) with respect to ongoing information required under Sections 9.1(d) and (e)
above, (A) not later than thirty (30) days after the end of each fiscal quarter
of Borrower and (B) not later than seventy-five (75) days after the end of each
Fiscal Year of Borrower.

 

(g) All financial data and financial statements provided by Borrower hereunder
pursuant to Sections 9.1(c), (d), (e) and (f) hereof shall be prepared in
accordance with GAAP, and shall meet the requirements of Regulation S-K or
Regulation S-X, as applicable, Regulation AB, and any and all other applicable
Legal Requirements. All financial statements relating to a Fiscal Year shall be
audited by independent accountants of Borrower acceptable to Lender in
accordance with generally accepted auditing standards, Regulation S-X or
Regulation S-K, as applicable, Regulation AB, and all other applicable Legal
Requirements, shall be accompanied by the manually executed report of the
independent accountants thereon, which report shall meet the requirements of
Regulation S-K or Regulation S-X, as applicable, Regulation AB, and all other
applicable Legal Requirements, and shall be further accompanied by a manually
executed consent of the independent accountants, in form and substance
acceptable to Lender, to the inclusion of such financial statements in any
Disclosure Document, any Exchange Act Filing or any report that is required to
be made “available” to holders of the Securities under Regulation AB or
applicable Legal Requirements and to the use of the name of such independent
accountants and the reference to such independent accountants as “experts” in
any Disclosure Document, any Exchange Act Filing or any report that is required
to be made “available” to holders of the Securities under Regulation AB or
applicable Legal Requirements, all of which shall be provided at the same time
as the related financial statements are required to be provided. All other
financial data and financial statements (audited or unaudited) provided by
Borrower shall be accompanied by an Officer’s Certificate which shall state that
such financial data and financial statements meet the requirements set forth in
the first sentence of this paragraph.

 

(h) In the event Lender determines, in connection with a Securitization, that
financial statements and financial data required in order to comply with
Regulation AB or any amendment, modification or replacement thereto or any other
Legal Requirements are other than as provided herein, then notwithstanding the
foregoing provisions of this Section 9.1, Lender may request, and Borrower shall
promptly provide, such other financial statements and financial data as Lender
determines to be necessary or appropriate for such compliance.

 

(i) Without limiting the generality of Section 9.1(h) above, if requested by
Lender, Borrower shall promptly provide Lender with any financial statements or
financial, statistical, operating or other information as Lender shall determine
to be required pursuant to Regulation AB or any amendment, modification or
replacement thereto or any other Legal Requirements in connection with any
Disclosure Document, any Exchange Act Filing or any report that is required to
be made “available” to holders of the Securities under Regulation AB or
applicable Legal Requirements or as shall otherwise be reasonably requested by
Lender.

 

(j) Borrower agrees that Lender may disclose any information relating to
Borrower, its Affiliates, the Property or any aspect of the Loan (including
information provided by or on behalf of Borrower or any of its Affiliates to
Lender) to the parties requesting such information and, if applicable, the
NRSROs in connection with any Secondary Market Transaction. Borrower also
understands that the findings and conclusions of any third-party due diligence
report obtained by Lender or other Securitization Indemnified Parties may be
made publicly available if required, and in the manner prescribed, by Section
15E(s)(4)(A) of the Exchange Act, any rules promulgated thereunder or any other
applicable Legal Requirements.

 

98

 

(k) All reasonable, out-of-pocket costs and expenses incurred by Borrower,
Guarantor and Lender in connection with this Section 9.1 (including, without
limitation, the fees and expenses of the Rating Agencies) shall be paid by
Lender.

 

Section 9.2 Securitization Indemnification.

 

(a) Borrower understands that information provided to Lender by Borrower or its
agents, counsel and representatives may be included in Disclosure Documents in
connection with a Securitization and may also be included in filings with the
Securities and Exchange Commission pursuant to the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), and may be made available to investors or
prospective investors in the Securities, the NRSROs and other advisory and
service providers relating to a Securitization. In the event that any Disclosure
Document is required to be revised prior to the sale of all Securities in
connection with a Securitization, Borrower will cooperate with Lender (or, if
applicable, the holder of the applicable interest in the Loan) in updating the
Disclosure Document by providing all current information necessary to keep the
Disclosure Document accurate and complete in all material respects.

 

(b) Borrower hereby agrees to indemnify Lender, UBSRESI, any Affiliate of
UBSRESI that has filed any registration statement relating to the Securitization
or has acted as the issuer, the sponsor or depositor in connection with a
Securitization, any Affiliate of UBSRESI that acts as an underwriter, placement
agent or initial purchaser of the Securities issued in connection with a
Securitization, any other issuers, depositors, underwriters, placement agents or
initial purchasers of the Securities issued in connection with a Securitization,
and each of their respective directors, officers, partners, employees,
representatives, agents and Affiliates, and each Person that controls any such
Person within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act (collectively, the “Securitization Indemnified Parties”) for
any liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, claims, costs and expenses (collectively, the “Securitization
Indemnification Liabilities”) to which any Securitization Indemnified Party may
become subject insofar as the Securitization Indemnification Liabilities arise
out of or are based upon (i) any untrue statement or alleged untrue statement of
any material fact contained in the information provided to Lender by Borrower,
any Affiliate of Borrower or any of their respective agents, counsel or
representatives, (ii) the omission or alleged omission to state therein a
material fact required to be stated in such information or necessary in order to
make the statements in such information, in light of the circumstances under
which they were made, not misleading, and (iii) a breach of the representations
and warranties made by Borrower in Section 3.1.34 of this Agreement. Borrower
also agrees to reimburse each Securitization Indemnified Party for any legal or
other costs and expenses reasonably incurred by such Securitization Indemnified
Party in connection with investigating or defending the Securitization
Indemnification Liabilities. Borrower’s liability under this paragraph will be
limited to any such liability, obligation, loss, damage, penalty, action,
judgment, suit, claim, cost or expense that arises out of or is based upon an
untrue statement or omission made therein in reliance upon and in conformity
with information furnished by or on behalf of Borrower in connection with the
preparation of the Disclosure Documents or in connection with the underwriting
or closing of the Loan (including, without limitation, financial statements of
Borrower, operating statements and rent rolls with respect to the Property).
This indemnity provision will be in addition to any obligation or liability
which Borrower may otherwise have.

 

99

 

(c) In connection with Exchange Act Filings and information therein or other
reports containing comparable information that are required to be made
“available” to holders of the Securities under Regulation AB or applicable Legal
Requirements, as it relates to the Property, Borrower, Guarantor, any Affiliate
of Borrower or Guarantor, Manager or any other aspect of the Loan, Borrower
agrees to (i) indemnify the Securitization Indemnified Parties for
Securitization Indemnification Liabilities to which any Securitization
Indemnified Party may become subject insofar as the Securitization
Indemnification Liabilities arise out of, or are based upon, an untrue statement
or omission made in reliance upon, and in conformity with, information furnished
to Lender by or on behalf of Borrower in connection with the preparation of the
Disclosure Document, in connection with the underwriting or closing of the Loan
or any of the reports, statements or other information furnished by or on behalf
of Borrower pursuant to the terms of this Agreement, including financial
statements of Borrower, operating statements and rent rolls with respect to the
Property, and (ii) reimburse each Securitization Indemnified Party for any legal
or other costs and expenses reasonably incurred by such Securitization
Indemnified Party in connection with defending or investigating the
Securitization Indemnification Liabilities.

 

(d) Promptly after receipt by a Securitization Indemnified Party of notice of
any claim or the commencement of any action or suit, such Securitization
Indemnified Party shall, if a claim for indemnification in respect thereof is to
be made against Borrower, notify Borrower in writing of the claim or the
commencement of such action or suit; provided, however, that the failure to
notify Borrower shall not relieve Borrower from any liability which it may have
under the indemnification provisions of this Section 9.2 except to the extent
that it has been materially prejudiced by such failure and, provided further
that the failure to notify Borrower shall not relieve Borrower from any
liability which it may have to any Securitization Indemnified Party otherwise
than under the provisions of this Section 9.2. If any such claim, action or suit
shall be brought against any Securitization Indemnified Party, and it shall
notify Borrower thereof, Borrower shall be entitled to participate therein and,
to the extent that it wishes, assume the defense thereof with counsel reasonably
satisfactory to such Securitization Indemnified Party. After notice from
Borrower to the applicable Securitization Indemnified Party of Borrower’s
election to assume the defense of such claim, action or suit, Borrower shall not
be liable to such Securitization Indemnified Party for any legal or other costs
and expenses subsequently incurred by such Securitization Indemnified Party in
connection with the defense thereof except as provided in the following
sentence; provided, however, if the defendants in any such action or suit
include both Borrower, on the one hand, and one or more Securitization
Indemnified Parties on the other hand, and a Securitization Indemnified Party
shall have reasonably concluded that there are legal defenses available to it
and/or other Securitization Indemnified Parties that are different or in
addition to those available to Borrower, the Securitization Indemnified Party or
Parties shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action or suit on
behalf of such Securitization Indemnified Party or Parties. The Securitization
Indemnified Party shall instruct its counsel to maintain reasonably detailed
billing records for fees and disbursements for which such Securitization
Indemnified Party is seeking or intends to seek reimbursement hereunder and
shall submit copies of such detailed billing records to substantiate that such
counsel’s fees and disbursements are related solely to the defense of a claim
for which Borrower is required hereunder to indemnify such Securitization
Indemnified Party. Borrower shall not be liable for the costs and expenses of
more than one (1) such separate counsel unless a Securitization Indemnified
Party shall have reasonably concluded that there may be legal defenses available
to it that are different from or additional to those available to another
Securitization Indemnified Party.

 

100

 

(e) Without the prior written consent of the applicable Securitization
Indemnified Party (which consent shall not be unreasonably withheld or delayed),
Borrower shall not settle or compromise or consent to the entry of any judgment
in any pending or threatened claim, action, suit or proceeding in respect of
which indemnification may be sought hereunder (whether or not any Securitization
Indemnified Party is an actual or potential party to such claim, action, suit or
proceeding) unless Borrower shall have given the applicable Securitization
Indemnified Party reasonable prior notice thereof and shall have obtained an
unconditional release of each Securitization Indemnified Party from all
Securitization Indemnification Liabilities arising out of or relating to such
claim, action, suit or proceeding. As long as Borrower has complied with its
obligations to defend and indemnify hereunder, Borrower shall not be liable for
any settlement made by any Securitization Indemnified Party without the consent
of Borrower (which consent shall not be unreasonably withheld or delayed).

 

(f) Borrower agrees that if any indemnification or reimbursement sought pursuant
to this Section 9.2 is finally judicially determined to be unavailable for any
reason or is insufficient to hold any Securitization Indemnified Party harmless
(with respect only to the Securitization Indemnification Liabilities that are
the subject of this Section 9.2), then Borrower, on the one hand, and such
Securitization Indemnified Party, on the other hand, shall contribute to the
Securitization Indemnification Liabilities for which such indemnification or
reimbursement is held unavailable or is insufficient: (i) in such proportion as
is appropriate to reflect the relative benefits to Borrower, on the one hand,
and such Securitization Indemnified Party, on the other hand, from the
transactions to which such indemnification or reimbursement relates; or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative faults of Borrower, on the
one hand, and all Securitization Indemnified Parties, on the other hand, as well
as any other equitable considerations. Notwithstanding the provisions of this
Section 9.2, (A) no Person found liable for a fraudulent misrepresentation shall
be entitled to contribution from any other Person who is not also found liable
for such fraudulent misrepresentation, and (B) Borrower agrees that in no event
shall the amount to be contributed by the Securitization Indemnified Parties
collectively pursuant to this Section 9.2(f) exceed the amount of the fees
actually received by the Securitization Indemnified Parties in connection with
the closing of the Loan.

 

(g) Borrower agrees that the indemnification, contribution and reimbursement
obligations set forth in this Section 9.2 shall apply whether or not any
Securitization Indemnified Party is a formal party to any claim, action, suit or
proceeding. Borrower further agrees that the Securitization Indemnified Parties
are intended third party beneficiaries under this Section 9.2.

 

101

 

(h) The liabilities and obligations of Borrower and the Securitization
Indemnified Parties under this Section 9.2 shall survive the termination of this
Agreement and the satisfaction and discharge of the Debt.

 

X.DEFAULTS

 

Section 10.1 Event of Default.

 

(a) Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):

 

(i) (A) if any monthly Debt Service, any monthly deposit of Reserve Funds or the
payment due on the Maturity Date is not paid when due or (B) if any other
portion of the Debt is not paid when due; provided that, with respect to this
clause (B), such non-payment continues for five (5) days following notice to
Borrower that the same is due and payable;

 

(ii) if any of the Taxes or Other Charges are not paid when due except to the
extent sums sufficient to pay such Taxes and Other Charges have been deposited
with Lender in accordance with the terms of this Loan Agreement and Lender is
obligated to pay same pursuant to the terms hereof;

 

(iii) if the Policies are not kept in full force and effect;

 

(iv) if Borrower commits, permits or suffers a Transfer in violation of the
provisions of this Agreement or Article 6 of the Security Instrument;

 

(v) if any certification, representation or warranty made by Borrower herein or
in any other Loan Document, or in any report, certificate, financial statement
or other instrument, agreement or document furnished to Lender shall have been
false or misleading in any material respect as of the date such certification,
representation or warranty was made;

 

(vi) (A) if Borrower or Sole Member shall make an assignment for the benefit of
creditors or (B) if Guarantor shall make an assignment for the benefit of
creditors unless, within thirty (30) days after such default, a Replacement
Guarantor shall have executed and delivered to Lender Replacement Guaranties;

 

(vii) (A) if Borrower or Sole Member fails or admits its inability to pay debts
generally as they become due or (B) if, Guarantor fails or admits in writing its
inability to pay debts generally as they become due unless, within thirty (30)
days after such default, a Replacement Guarantor shall have executed and
delivered to Lender Replacement Guaranties;

 

102

 

(viii) (A) if a receiver, liquidator or trustee shall be appointed for Borrower
or Sole Member or if Borrower or Sole Member shall be adjudicated a bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Borrower or Sole
Member, or if any proceeding for the dissolution or liquidation of Borrower or
Sole Member shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Borrower or Sole Member, upon the same not being discharged, stayed or dismissed
within ninety (90) days, or (B) if a receiver, liquidator or trustee shall be
appointed for Guarantor or if Guarantor shall be adjudicated a bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Guarantor, or if any
proceeding for the dissolution or liquidation of Guarantor shall be instituted
unless, within thirty (30) days after such default, a Replacement Guarantor
shall have executed and delivered to Lender Replacement Guaranties; provided,
however, if such appointment, adjudication, petition or proceeding was
involuntary and not consented to by Guarantor, upon the same not being
discharged, stayed or dismissed within ninety (90) days or if an order for
relief is entered;p

 

(ix) if Borrower or Guarantor attempts to assign its rights under this Agreement
or any of the other Loan Documents or any interest herein or therein in
contravention of the Loan Documents;

 

(x) if Borrower shall be in default beyond any applicable cure periods under any
agreement (other than the Loan Documents) creating a Lien on the Property or any
part thereof and the Lien shall remain undischarged of record (by payment,
bonding or otherwise) for a period of thirty (30) days after Borrower has first
received notice thereof;

 

(xi) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

 

(xii) if Borrower shall continue to be in Default under any of the terms,
covenants or provisions set forth in Section 9.1, Section 11.29 or Section 11.30
hereof, or fails to cooperate with Lender in connection with a Secondary Market
Transaction in accordance with the terms, covenants and provisions set forth in
Section 9.1 hereof, for three (3) days after notice to Borrower from Lender;

 

(xiii) if any of the assumptions contained in any Insolvency Opinion is or shall
become untrue in any material respect;

 

103

 

(xiv) if Borrower breaches any representation, warranty or covenant contained in
Section 3.1.24 hereof;

 

(xv) (A) if a breach or default by Borrower under any condition or obligation
contained in any Operating Agreement that is reasonably expected to result in a
Material Adverse Effect is not cured within any applicable cure period provided
therein, (B) if there occurs any event or condition that gives any party to any
Operating Agreement (other than Borrower) the right to terminate or cancel such
Operating Agreement and such event or condition is not cured within any
applicable cure period under such Operating Agreement, or (C) if any Operating
Agreement is terminated or cancelled without Lender’s prior consent, the
termination of cancellation of which could result in a Material Adverse Effect
as reasonably determined by Lender, or (D) if any of the terms, covenants or
conditions of any Operating Agreement shall in any manner be modified, changed,
supplemented, altered, or amended without Lender’s prior consent, which
modification, change, supplementation, alteration or amendment, in each case,
could result in a Material Adverse Effect as reasonably determined by Lender;

 

(xvi) if a material default has occurred and continues beyond any applicable
cure period under the Management Agreement and such default permits Manager
thereunder to terminate or cancel the Management Agreement;

 

(xvii) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in clauses (i) to (xvi)
above, for ten (10) days after notice to Borrower from Lender, in the case of
any Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
Default, such additional period not to exceed ninety (90) days; or

 

(xviii) if there shall be Default under any of the other Loan Documents beyond
any applicable cure periods contained in such Loan Documents, whether as to
Borrower, Guarantor or the Property, or if any other such event shall occur or
condition shall exist, if the effect of such event or condition is to accelerate
the maturity of any portion of the Debt or to permit Lender to accelerate the
maturity of all or any portion of the Debt.

 

(b) Upon the occurrence and during the continuance of an Event of Default (other
than an Event of Default described in Section 10.1(a)(vi), (vii) or (viii)
above) and at any time thereafter, Lender may, in addition to any other rights
or remedies available to it pursuant to this Agreement and the other Loan
Documents or at law or in equity, take such action, without notice or demand,
that Lender deems advisable to protect and enforce its rights against Borrower
and in and to the Property, including, without limitation, declaring the Debt to
be immediately due and payable, and Lender may enforce or avail itself of any or
all rights or remedies provided in the Loan Documents against Borrower and the
Property, including, without limitation, all rights or remedies available at law
or in equity; and upon and during the continuance of any Event of Default
described in Section 10.1(a)(vi), (vii) or (viii) above, the Debt shall
immediately and automatically become due and payable, without notice or demand,
and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

 

104

 

Section 10.2 Remedies.

 

(a) Upon the occurrence and during the continuance of an Event of Default, all
or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement or any of the other
Loan Documents executed and delivered by, or applicable to, Borrower or at law
or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any portion of the Debt shall be declared due and payable,
and whether or not Lender shall have commenced any foreclosure proceeding or
initiated or taken other action for the enforcement of its rights and remedies
under any of the Loan Documents with respect to all or any part of the Property.
Any such actions taken by Lender shall be cumulative and concurrent and may be
pursued independently, singly, successively, together or otherwise, at such time
and in such order as Lender may determine in its sole and absolute discretion,
to the fullest extent permitted by law, without impairing or otherwise affecting
the other rights and remedies of Lender permitted by law, equity or contract or
as set forth herein or in the other Loan Documents. Without limiting the
generality of the foregoing, Borrower agrees that, if an Event of Default has
occurred and remains outstanding, (i) Lender is not subject to any “one action”
or “election of remedies” law or rule, and (ii) all liens and other rights,
remedies or privileges provided to Lender shall remain in full force and effect
until Lender has exhausted all of its rights and remedies against the Property
and the Security Instrument has been foreclosed, sold and/or otherwise realized
upon in satisfaction of the Obligations or the Debt has been paid in full.

 

(b) With respect to Borrower and the Property, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to the
Property for the satisfaction of any of the Debt in any order, proportion or
priority, and Lender may seek satisfaction out of the Property, or any part
thereof, in its sole and absolute discretion in respect of the Debt. In
addition, Lender shall have the right from time to time to partially foreclose
the Security Instrument in any manner and for any amounts secured by the
Security Instrument then due and payable as determined by Lender in its sole and
absolute discretion including, without limitation, the following circumstances:
(i) in the event Borrower defaults beyond any applicable grace period in the
payment of one or more scheduled payments of principal and interest, Lender may
foreclose the Security Instrument to recover such delinquent payments or (ii) in
the event Lender elects to accelerate less than the entire Outstanding Principal
Balance, Lender may foreclose the Security Instrument to recover so much of the
principal balance of the Loan as Lender may accelerate and such other sums
secured by the Security Instrument as Lender may elect. Notwithstanding one or
more partial foreclosures, the Property shall remain subject to the Security
Instrument to secure payment of sums secured by the Security Instrument and not
previously recovered.

 

105

 

(c) Upon the occurrence and during the continuance of an Event of Default (but
without limiting Lender’s rights under Section 9.1, Section 11.29 or
Section 11.30 hereof), Lender shall have the right from time to time to sever
the Note and the other Loan Documents into one or more separate notes, mortgages
and other security documents (collectively, the “Severed Loan Documents”) in
such denominations and priority as Lender shall determine in its sole and
absolute discretion for purposes of evidencing and enforcing its rights and
remedies provided hereunder. In such event, Borrower shall execute and deliver
to Lender from time to time, promptly after the request of Lender, a severance
agreement and such other documents as Lender shall request in order to effect
the severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender, and Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until five (5) Business Days
after written notice has been given to Borrower by Lender of Lender’s intent to
exercise its rights under such power. Borrower shall be obligated to pay any
reasonable out-of-pocket costs or expenses incurred in connection with the
preparation, execution, recording or filing of the Severed Loan Documents and
other matters and documentation in connection therewith. The Severed Loan
Documents shall not contain any representations, warranties or covenants not
contained in the Loan Documents and any such representations and warranties
contained in the Severed Loan Documents will be given by Borrower only as of the
Closing Date.

 

(d) Any amounts recovered from the Property or any other collateral for the Loan
after the occurrence of an Event of Default may be applied by Lender toward the
payment of any principal and/or interest of the Loan and/or any other amounts
due under the Loan Documents in such order, proportion and priority as Lender in
its sole and absolute discretion shall determine.

 

Section 10.3 Right to Cure Defaults.

 

Lender may, but without any obligation to do so and without notice to or demand
on Borrower and without releasing Borrower from any obligation hereunder or
under the other Loan Documents or being deemed to have cured any Event of
Default, make, do or perform any obligation of Borrower hereunder or under the
other Loan Documents in such manner and to such extent as Lender may deem
necessary. Lender is authorized to enter upon the Property for such purposes, or
appear in, defend, or bring any action or proceeding to protect its interest in
the Property for such purposes. All costs and expenses incurred by Lender in
remedying or attempting to remedy such Event of Default or such other breach or
default by Borrower or in appearing in, defending, or bringing any action or
proceeding shall bear interest at the Default Rate from the date such costs and
expenses were incurred to the date reimbursement payment is received by Lender.
All such costs and expenses incurred by Lender, together with interest thereon
calculated at the Default Rate, shall be deemed to constitute a portion of the
Obligations, shall be secured by the liens and security interests provided to
Lender under the Loan Documents and shall be immediately due and payable upon
demand by Lender therefore.

 

106

 

Section 10.4 Remedies Cumulative.

 

The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise. Lender’s rights, powers
and remedies may be pursued singly, concurrently or otherwise, at such time and
in such order as Lender may determine in Lender’s sole and absolute discretion.
No delay or omission to exercise any right, power or remedy accruing upon an
Event of Default shall impair any such right, power or remedy or shall be
construed as a waiver thereof, but any such right, power or remedy may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default shall not be construed to be a waiver of any
subsequent Default or Event of Default or to impair any right, power or remedy
consequent thereon.

 

XI.MISCELLANEOUS

 

Section 11.1 Successors and Assigns.

 

This Agreement and all agreements, covenants, representations and warranties in
this Agreement, by or on behalf of Borrower, shall inure to the benefit of the
legal representatives, successors and assigns of Lender.

 

Section 11.2 Lender’s Discretion.

 

Whenever pursuant to this Agreement Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive. Prior to a Securitization, whenever pursuant to
this Agreement the Rating Agencies are given any right to approve or disapprove,
or any arrangement or term is to be satisfactory to the Rating Agencies, the
decision of Lender to approve or disapprove or to decide whether arrangements or
terms are satisfactory or not satisfactory, based upon Lender’s determination of
Rating Agency criteria, shall be substituted therefore.

 

Section 11.3 Governing Law.

 

(A) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA,
EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND
ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE
LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

107

 

(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS MAY AT
LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:

 

BOND, SCHOENECK & KING, PLLC
350 LINDEN OAKS, SUITE 310

ROCHESTER, NY 14625-2825
ATTN: TIMOTHY M. FITZGERALD

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE AGENT IF ITS AUTHORIZED AGENT CEASES TO
HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.

 

108

 

Section 11.4 Modification, Waiver in Writing.

 

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement or of any other Loan Document, nor consent to any
departure by Borrower therefrom, shall in any event be effective unless the same
shall be in a writing signed by the party against whom enforcement is sought,
and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given. Except as otherwise expressly
provided herein, no notice to or demand on Borrower shall entitle Borrower to
any other or future notice or demand in the same, similar or other
circumstances.

 

Section 11.5 Delay Not a Waiver.

 

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement in, or exercising any
right, power, remedy or privilege under, this Agreement or any other Loan
Document shall operate as or constitute a waiver thereof, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement or any other Loan Document, Lender shall not be deemed to have
waived any right either to require prompt payment when due of all other amounts
due under this Agreement or the other Loan Documents, or to declare a default
for failure to effect prompt payment of any such other amount. Lender shall have
the right to waive or reduce any time periods that Lender is entitled to under
the Loan Documents in its sole and absolute discretion.

 

Section 11.6 Notices.

 

All notices, demands, requests, consents, approvals or other communications (any
of the foregoing, a “Notice”) required, permitted, or desired to be given
hereunder shall be in writing (a) sent by telefax (with answer back
acknowledged), (b) sent by registered or certified mail, postage prepaid, return
receipt requested, (c) delivered by hand or (d) delivered by reputable overnight
courier addressed to the party to be so notified at its address hereinafter set
forth, or to such other address as such party may hereafter specify in
accordance with the provisions of this Section 11.6. Any Notice shall be deemed
to have been received: (i) if sent by telefax, on the date of sending the
telefax if sent during business hours on a Business Day (otherwise on the next
Business Day), (ii) if sent by registered or certified mail, on the date of
delivery or the date of the first attempted delivery, in either case on a
Business Day (otherwise on the next Business Day), (iii) if delivered by hand,
on the date of delivery if delivered during business hours on a Business Day
(otherwise on the next Business Day), and (iv) if sent by an overnight
commercial courier, on the next Business Day, in each case addressed to the
parties as follows:

 

109

 

 

If to Lender: UBS Real Estate Securities Inc.   1285 Avenue of the Americas  
New York, New York 10019   Attention:  Transaction Management – Maryann Fisher  
Facsimile No.:  (212) 821-2848     with a copy to: Stroock & Stroock & Lavan LLP
  180 Maiden Lane   New York, New York 10038   Attention:  William Campbell,
Esq.   Facsimile No.:  (212) 806-1215     If to Borrower:  ARC LCROWTX001, LLC  
c/o American Realty Capital   405 Park Avenue, 15th Floor   New York, New York
10022   Attention:  General Counsel   Facsimile No.:  (212) 421-5799     with a
copy to: c/o American Realty Capital   405 Park Avenue, 15th Floor   New York,
New York 10022   Attention:  Chief Financial Officer   Facsimile No.:  (212)
421-5799     and: Condon Thornton Sladek Harrell PLLC   8080 Park Lane, Suite
700   Dallas, Texas 75231   Attention:  William Sladek, Esq.   Facsimile No.: 
(214) 691-6311

 

Section 11.7 Trial by Jury.

 

BORROWER AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

 

110

 

Section 11.8 Headings.

 

The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

Section 11.9 Severability.

 

Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

 

Section 11.10 Preferences.

 

Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the Obligations. To
the extent Borrower makes any payment to Lender, which payment or proceeds or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other Person under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds received, the
Obligations or a portion thereof intended to be satisfied shall be revived and
continue in full force and effect, as if such payment or proceeds had not been
received by Lender.

 

Section 11.11 Waiver of Notice.

 

Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to the applicable Legal Requirements, permitted to waive the giving of
notice. Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower.

 

Section 11.12 Remedies of Borrower.

 

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where, by law or
under this Agreement or the other Loan Documents, Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, Borrower agrees
that neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s sole remedy shall be limited to commencing an action seeking
injunctive relief or declaratory judgment. The parties hereto agree that any
action or proceeding to determine whether Lender or its agent has acted
reasonably shall be determined by an action seeking declaratory judgment.

 

111

 

Section 11.13 Expenses; Indemnity.

 

(a) Borrower shall pay or, if Borrower fails to pay, reimburse Lender upon
receipt of notice from Lender, for all reasonable costs and expenses (including
reasonable attorneys’ fees and expenses) incurred by Lender in connection with
(i) Borrower’s ongoing performance of and compliance with Borrower’s agreements
and covenants contained in this Agreement and the other Loan Documents on its
part to be performed or complied with after the Closing Date, including, without
limitation, confirming compliance with environmental and insurance requirements;
(ii) Lender’s ongoing performance of and compliance with all agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date; (iii) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters requested by Borrower; (iv) the filing and
recording fees and expenses, title insurance and reasonable fees and expenses of
counsel for providing to Lender all required legal opinions, and other similar
expenses incurred, in creating and perfecting the Liens in favor of Lender
pursuant to this Agreement and the other Loan Documents; (v) enforcing or
preserving any rights in response to third party claims or the prosecuting or
defending of any action or proceeding or other litigation or otherwise, in each
case against, under or affecting Borrower, this Agreement, any other Loan
Document, the Property, or any other security given for the Loan; (vi) enforcing
any obligations of, or collecting any payments due from, Borrower or Guarantor
under this Agreement or the other Loan Documents or with respect to the Property
or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or of
any insolvency or bankruptcy proceedings; and (vii) securing Borrower’s
compliance with any requests made by Lender pursuant to the provisions of this
Agreement, including Section 9.1, Section 11.29 or Section 11.30 hereof;
provided, however, that Borrower shall not be liable for the payment of any such
costs and expenses to the extent the same arise by reason of the gross
negligence, illegal acts, fraud or willful misconduct of Lender. At Lender’s
discretion, any such costs and expenses due and payable to Lender may be paid to
Lender from any amounts in the Clearing Account or the Cash Management Account.

 

(b) Borrower shall indemnify, defend and hold harmless Lender Indemnitees from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including, without limitation, the reasonable fees and
expenses of counsel for any Lender Indemnitee in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not such Lender Indemnitee shall be designated a party thereto), that
may be imposed on, incurred by, or asserted against any Lender Indemnitee in any
manner relating to or arising out of (i) any breach by Borrower of its
obligations under, or any misrepresentation by Borrower contained in, this
Agreement or the other Loan Documents, (ii) any material misstatement or
omission in any report, certificate, financial statement, other agreement,
instrument or document or other materials or information provided by or on
behalf of Borrower pursuant to this Agreement or any other Loan Document or in
connection with the Loan, or (iii) the use or intended use of the proceeds of
the Loan (collectively, the “Indemnified Liabilities”); provided, however, that
Borrower shall not have any obligation to the Lender Indemnitees hereunder to
the extent that such Indemnified Liabilities arise from the gross negligence,
illegal acts, fraud or willful misconduct of the Lender Indemnitees. To the
extent that the undertaking to indemnify, defend and hold harmless set forth in
the preceding sentence may be unenforceable because it violates any law or
public policy, Borrower shall pay the maximum portion that it is permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by the Lender Indemnitees.

 

112

 

(c) In connection with a Securitization, Borrower shall pay for or, if Borrower
fails to pay, to reimburse Lender for, any fees, costs and expenses of any
Rating Agency in connection with any consent, approval, waiver or confirmation
obtained from such Rating Agency pursuant to the terms and conditions of this
Agreement or any other Loan Document and Lender shall be entitled to require
payment of such fees, costs and expenses as a condition precedent to the
obtaining of any such consent, approval, waiver or confirmation.

 

Section 11.14 Schedules Incorporated.

 

The Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.

 

Section 11.15 Offsets, Counterclaims and Defenses.

 

Any assignee of Lender’s interest in and to this Agreement and the other Loan
Documents shall take the same free and clear of all offsets, counterclaims or
defenses which are unrelated to such documents which Borrower may otherwise have
against any assignor of such documents, and no such unrelated offset,
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

 

Section 11.16 No Joint Venture or Partnership.

 

Borrower and Lender intend that the relationships created hereunder and under
the other Loan Documents be solely that of borrower and lender. Nothing herein
or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender or
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

 

Section 11.17 Publicity.

 

All news releases, publicity or advertising by Borrower or its Affiliates
through any media which refers to the Loan, the Loan Documents or Lender or any
of its Affiliates shall be subject to the prior approval of Lender. Borrower
authorizes Lender to issue press releases, advertisements and other promotional
materials in connection with Lender’s own promotional and marketing activities,
including in connection with a Secondary Market Transaction, and such materials
may describe the Loan in general terms or in detail and Lender’s participation
therein in the Loan.

 

113

 

Section 11.18 Waiver of Marshalling of Assets.

 

To the fullest extent permitted by law, Borrower, for itself and its successors
and assigns, waives all rights to a marshalling of the assets of Borrower,
Borrower’s partners, members and others with interests in Borrower, and of the
Property, and agrees not to assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Property for the collection of the Debt without any
prior or different resort for collection or of the right of Lender to the
payment of the Debt out of the net proceeds of the Property in preference to
every other claimant whatsoever.

 

Section 11.19 Waiver of Offsets/Defenses/Counterclaims.

 

Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents or otherwise to offset any obligations to make the payments
required by the Loan Documents. No failure by Lender to perform any of its
obligations hereunder shall be a valid defense to, or result in any offset
against, any payments which Borrower is obligated to make under any of the Loan
Documents.

 

Section 11.20 Conflict; Construction of Documents; Reliance.

 

In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control. The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower acknowledges and
agrees that, with respect to the Loan, Borrower shall rely solely on its own
judgment and advisors in entering into the Loan without relying in any manner on
any statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender. Lender shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under any
of the Loan Documents or any other agreements or instruments which govern the
Loan by virtue of the ownership by it or any parent, subsidiary or Affiliate of
Lender of any legal, beneficial or economic interest any of them may acquire in
Borrower, and Borrower hereby irrevocably waives the right to raise any defense
or take any action on the basis of the foregoing with respect to Lender’s
exercise of any such rights or remedies. Borrower acknowledges that Lender
engages in the business of real estate financings and other real estate
transactions and investments which may be viewed as adverse to or competitive
with the business of Borrower or its Affiliates.

 

Section 11.21 Brokers and Financial Advisors.

 

Borrower hereby represents that it has dealt with no financial advisors,
brokers, underwriters, placement agents, agents or finders in connection with
the transactions contemplated by this Agreement. Borrower shall indemnify,
defend and hold Lender harmless from and against any and all liabilities,
obligations, losses, damages, claims, costs and expenses of any kind (including
Lender’s attorneys’ fees and expenses) in any way relating to or arising from a
claim by any Person that such Person acted on behalf of Borrower or Lender in
connection with the transactions contemplated herein. The provisions of this
Section 11.21 shall survive the expiration and termination of this Agreement and
the payment of the Debt.

 

114

 

Section 11.22 Exculpation.

 

Subject to the qualifications below, Lender shall not enforce the liability and
obligation of Borrower to perform and observe the obligations contained in this
Agreement, the Note, the Security Instrument or the other Loan Documents by any
action or proceeding wherein a money judgment shall be sought against Borrower,
except that Lender may bring a foreclosure action, an action for specific
performance or any other appropriate action or proceeding to enable Lender to
enforce and realize upon its interest under this Agreement, the Note, the
Security Instrument and the other Loan Documents, or in the Property, the Rents,
or any other collateral given to Lender pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Borrower only to the
extent of Borrower’s interest in the Property, in the Rents, and in any other
collateral given to Lender, and Lender, by accepting this Agreement, the Note,
the Security Instrument and the other Loan Documents, agrees that it shall not
sue for, seek or demand any deficiency judgment against Borrower in any such
action or proceeding under or by reason of or under or in connection with this
Agreement, the Note, the Security Instrument or the other Loan Documents. The
provisions of this Section 11.22 shall not, however, (a) constitute a waiver,
release or impairment of any obligation evidenced or secured by any of the Loan
Documents; (b) impair the right of Lender to name Borrower as a party defendant
in any action or suit for foreclosure and sale under the Security Instrument;
(c) affect the validity or enforceability of any guaranty or indemnity made in
connection with the Loan or any of the rights and remedies of Lender thereunder;
(d) impair the right of Lender to obtain the appointment of a receiver;
(e) impair the enforcement of the Assignment of Leases; (f) constitute a
prohibition against Lender to seek a deficiency judgment against Borrower in
order to fully realize the security granted by the Security Instrument or to
commence any other appropriate action or proceeding in order for Lender to
exercise its rights and remedies against the Property, the Rents or any other
collateral given to Lender pursuant to the Loan Documents; or (g) constitute a
waiver of the right of Lender to enforce the liability and obligation of
Borrower, by money judgment or otherwise, to the extent of any loss, damage,
cost, expense, liability, claim or other obligation incurred by Lender
(including attorneys’ fees and costs reasonably incurred) arising out of or in
connection with, and Borrower shall be personally liable for, the following (all
such liability and obligation of Borrower for any or all of the following being
referred to herein as the “Borrower’s Recourse Liabilities”):

 

(i) fraud, intentional or material misrepresentation by Borrower, Guarantor or
any Affiliate of Borrower or Guarantor in connection with the Loan;

 

(ii) the gross negligence or willful misconduct by or on behalf of Borrower,
Guarantor or any Affiliate of Borrower or Guarantor or any of their respective
agents or representatives in connection with the Loan;

 

115

 

(iii) the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity or in the Security Instrument
concerning Environmental Laws and Hazardous Substances and any indemnification
of Lender and other Persons with respect thereto in either document;

 

(iv) the removal or disposal of any portion of the Property after an Event of
Default in violation of the terms of the Loan Documents unless (a)
pre-authorized by Lender in writing or (b) if not pre-authorized by Lender, such
removal or disposal is in the ordinary course of business and replaced
concurrently with like-kind property of substantially equivalent value;

 

(v) the misappropriation, misapplication or conversion by Borrower of (A) any
Insurance Proceeds paid by reason of any Casualty, (B) any Awards or other
amounts received in connection with a Condemnation of all or a portion of the
Property, or (C) any Rents;

 

(vi) any security deposits, advance deposits or any other deposits collected by
Borrower, its agent or principals with respect to the Property which are not
delivered to Lender prior to or upon a foreclosure of the Property or action in
lieu thereof, except to the extent any such security deposits were applied in
accordance with the terms and conditions of the applicable Leases prior to the
occurrence of the Event of Default that gave rise to such foreclosure or action
in lieu thereof;

 

(vii) Borrower’s failure to obtain and maintain in full force and effect fully
paid for Policies as required by this Agreement (except to the extent that (1)
amounts have been deposited with Lender as Insurance Funds and the same are not
applied toward payment of the premiums for such Policies or (2) there is
insufficient cash flow from the Property to pay for such Policies) or to pay any
Taxes or assessments affecting the Property (except to the extent that (1)
amounts have been deposited with Lender as Tax Funds and the same are not
applied toward payment of such Taxes or (2) there is insufficient cash flow from
the Property to pay such amounts);

 

(viii) failure to pay charges for labor or materials or other charges that can
create Liens on any portion of the Property unless (a) Borrower, its agents or
principals are not in receipt of sufficient gross revenues from the Property to
pay same or (b) sufficient reserves have been established with Lender for the
express purpose of paying same;

 

(ix) Borrower’s indemnification of Lender set forth in Section 9.2 hereof;

 

(x) any material physical waste at the Property;

 

116

 

(xi) any damage or destruction to the Property caused by the acts or omissions
of Borrower, Guarantor or any of their principals, officers, agents, employees
or contractors;

 

(xii) the payment of fees or other amounts by Borrower to any of its Affiliates
in violation of the Loan Documents;

 

(xiii) Borrower’s commission of a criminal act; or

 

(xiv) Borrower fails to permit on-site inspections of the Property, fails to
provide financial information, fails to maintain its status as a single purpose
entity or fails to appoint a new property manager upon the request of Lender, in
each case as required by, and in accordance with the terms and provisions of,
this Agreement and the other Loan Documents.

 

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the other Loan Documents, (A) Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b) or 1111(b) or any other
provisions of the U.S. Bankruptcy Code or any other Bankruptcy Law to file a
claim for the full amount of the Debt or to require that all collateral shall
continue to secure all of the Obligations in accordance with the Loan Documents,
and (B) the Debt shall be fully recourse to Borrower in the event that any of
the following occurs (each, a “Springing Recourse Event”): (1) Borrower fails to
obtain Lender’s prior consent to any Indebtedness or voluntary Lien (subject to
Borrower’s right to contest same in accordance with the terms of this Agreement
and other Loan Documents) encumbering the Property or any part thereof or
interest therein and such Indebtedness or voluntary Lien is not paid off in full
or released within ten (10) Business Days after Borrower’s receipt of Lender’s
written demand except to the extent expressly permitted by this Agreement;
(2) Borrower fails to obtain Lender’s prior consent to any Transfer except to
the extent expressly permitted by this Agreement or the Security Instrument;
(3) Borrower files a voluntary petition under the Bankruptcy Law; (4) an
Affiliate, officer, director, or representative which controls, directly or
indirectly, Borrower files, or joins in the filing of, an involuntary petition
against Borrower under the Bankruptcy Law, or solicits or causes to be solicited
petitioning creditors for any involuntary petition against Borrower from any
Person; (5) Borrower files an answer consenting to or otherwise acquiescing in
or joining in any involuntary petition filed against it by any other Person
under the Bankruptcy Law, or solicits or causes to be solicited petitioning
creditors for any involuntary petition against Borrower from any Person; (6) any
Affiliate, officer, director, or representative which controls, directly or
indirectly, Borrower consents to or acquiesces in or joins in an application for
the appointment of a custodian, receiver, trustee, or examiner for Borrower or
any portion of the Property; (7) Borrower makes an assignment for the benefit of
creditors, or admits, in writing or in any action or proceeding, its insolvency
or inability to pay its debts as they become due; or (8) the first full monthly
payment of principal and interest on the Note is not paid when due unless sums
sufficient to pay such amounts have been deposited with Lender in the Cash
Management Account.

 

As used in this Section 11.22, the term “control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management,
policies or activities of a Person, whether through ownership of voting
securities, by contract or otherwise and the terms “controlled” and
“controlling” shall have correlative meanings.

 

117

 

Section 11.23 Prior Agreements.

 

This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written, including, without limitation, the Term Sheet dated April 30,
2012 between American Realty Capital – Retail Centers of America, Inc. and
Lender, are superseded by the terms of this Agreement and the other Loan
Documents.

 

Section 11.24 Servicer.

 

(a) At the option of Lender, the Loan may be serviced by a master servicer,
primary servicer, special servicer and/or trustee (any such master servicer,
primary servicer, special servicer and trustee, together with its agents,
nominees or designees, are collectively referred to herein as “Servicer”)
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a pooling and servicing agreement, servicing agreement, special
servicing agreement and/or other agreement providing for the servicing of one
(1) or more mortgage loans (collectively, the “Servicing Agreement”) between
Lender and Servicer. Borrower shall be responsible for (i) any reasonable set-up
fees or any other initial costs and expenses relating to or arising under the
Servicing Agreement and (ii) any reasonable fees and expenses of Servicer
(including, without limitation, attorneys’ fees and disbursements). Without
limiting the generality of the foregoing, Servicer shall be entitled to
reimbursement of costs and expenses as and to the same extent (but without
duplication) as Lender is entitled thereto under this Agreement and the other
Loan Documents.

 

(b) Upon notice thereof from Lender, Servicer shall have the right to exercise
all rights of Lender and enforce all obligations of Borrower and Guarantor
pursuant to the provisions of this Agreement and the other Loan Documents.

 

(c) Provided Borrower shall have been given notice of Servicer’s address by
Lender, Borrower shall deliver, or cause to be delivered, to Servicer duplicate
originals of all notices and other documents and instruments which Borrower or
Guarantor may or shall be required to deliver to Lender pursuant to this
Agreement and the other Loan Documents (and no delivery of such notices or other
documents and instruments by Borrower or Guarantor shall be of any force or
effect unless delivered to Lender and Servicer as provided above).

 

Section 11.25 Joint and Several Liability.

 

If Borrower consists of more than one (1) Person, the representations,
warranties, covenants, obligations and liabilities of each Person shall be joint
and several.

 

Section 11.26 Creation of Security Interest.

 

118

 

Notwithstanding any other provision set forth in this Agreement, the Note, the
Security Instrument or any of the other Loan Documents, Lender may at any time
grant a security interest in all or any portion of its rights under this
Agreement, the Note, the Security Instrument or any of the other Loan Documents
(including, without limitation, the payments owing to it) (a) to any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System or to the central reserve bank or similar authority of
any other country to secure any obligation of Lender or its Affiliates to such
bank or similar authority or (b) to secure any borrowing by Lender or its
Affiliates from any company that purchases or funds financial assets by issuing
commercial paper.

 

Section 11.27 Intentionally Omitted.

 

Section 11.28 Set-Off.

 

In addition to any other rights and remedies of Lender provided by the Loan
Documents and by law, Lender shall have the right, without prior notice to
Borrower, any such notice being expressly waived by Borrower to the extent
permitted by applicable law, upon any amount becoming due and payable by
Borrower hereunder or under the other Loan Documents (whether at the stated
maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by Lender or any
Affiliate of Lender to or for the credit or the account of Borrower. Lender
agrees to promptly notify Borrower after any such set-off and application made
by Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

 

Section 11.29 Component Notes.

 

Without in any way limiting Lender’s other rights under this Agreement or any
other Loan Document (including Lender’s rights under Section 9.1 and Section
11.30 hereof), Lender shall have the right, at its sole cost and expense, at any
time and in its sole and absolute discretion, to require Borrower, at no
reasonable out-of-pocket cost or expense to Borrower, to execute and deliver new
component notes (including senior and junior notes) to replace the original note
or modify the original note to reflect multiple components of the Loan, which
notes may be paid in such order of priority as may be designated by Lender,
provided that (a) the aggregate principal amount of such component notes shall,
on the date created, equal the Outstanding Principal Balance immediately prior
to the creation of such component notes, (b) the weighted average interest rate
of all such component notes shall, on the date created, equal the interest rate
which was applicable to the Loan immediately prior to the creation of such
component notes, and (c) the scheduled debt service payments on all such
component notes shall, on the date created, equal the scheduled debt service
payments under the Loan immediately prior to the creation of such component
notes. Borrower, at Lender’s cost and expense, shall cooperate with all
reasonable requests of Lender in order to establish the component notes and
shall execute and deliver, and cause to be executed and delivered, such
documents as shall reasonably be required by Lender or, in the event of a
Securitization, any Rating Agency in connection therewith, all in form and
substance reasonably satisfactory to Lender and, if applicable, satisfactory to
such Rating Agency (including, without limitation, the severance of security
documents). Borrower hereby absolutely and irrevocably appoints Lender as its
true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to establish the component
notes as described in this Section 11.29, Borrower ratifying all that its said
attorney shall do by virtue thereof; provided, however, Lender shall not make or
execute any such documents under such power until five (5) days after notice has
been given to Borrower by Lender of Lender’s intent to exercise its rights under
such power and Borrower has failed to execute such documents.

 

119

 

Section 11.30 Mezzanine Loan.

 

Without in any way limiting Lender’s other rights under this Agreement or any
other Loan Document (including Lender’s rights under Section 9.1 and Section
11.29 hereof), Lender shall have the right (the “Mezzanine Option”) at any time,
in its sole and absolute discretion, to divide the Loan into two parts: a
mortgage loan (the “Mortgage Loan”) and one or more mezzanine loans (each
individually, a “Mezzanine Loan”). In effectuating the foregoing, Lender (in its
capacity as the lender under the Mezzanine Loans, “Mezzanine Lender”) will make
one or more mezzanine loans to single purpose, bankruptcy remote entities that
own, directly or indirectly, all of the legal, beneficial and economic interests
in Borrower (each individually, a “Mezzanine Borrower”) in the amount of the
related Mezzanine Loan; each Mezzanine Borrower will contribute the amount of
its Mezzanine Loan and the proceeds of any junior Mezzanine Loan contributed to
such Mezzanine Borrower by its immediately junior Mezzanine Borrower to Borrower
(Borrower, in its capacity as the borrower under the Mortgage Loan, “Mortgage
Borrower”) or to its immediately senior Mezzanine Borrower, as applicable; and
Mortgage Borrower will apply the contribution to pay down the Loan to the amount
of the Mortgage Loan. In connection with the Mezzanine Option:

 

(a) Lender shall have the right to establish different interest rates and debt
service payments for the Mortgage Loan and the Mezzanine Loans and to require
the payment of the Mortgage Loan and the Mezzanine Loans in such order of
priority as may be designated by Lender; provided, that (i) the aggregate
principal amount of the Mortgage Loan and the Mezzanine Loans shall equal the
Outstanding Principal Balance immediately prior to the creation of the Mortgage
Loan and the Mezzanine Loans, (ii) the weighted average interest rate of the
Mortgage Loan and the Mezzanine Loans shall, on the date created, equal the
interest rate which was applicable to the Loan immediately prior to creation of
the Mortgage Loan and the Mezzanine Loans and (iii) the scheduled debt service
payments on the Mortgage Loan and the Mezzanine Loans shall, on the date
created, equal the scheduled debt service payments under the Loan immediately
prior to creation of the Mortgage Loan and the Mezzanine Loans.

 

(b) Each Mezzanine Borrower shall be a single purpose, bankruptcy remote entity
under the criteria established by the Rating Agencies and shall own directly one
hundred percent (100%) of the legal, beneficial and economic interests in
Mortgage Borrower or its immediately senior Mezzanine Borrower, as applicable.
The security for any Mezzanine Loan shall include a pledge by the related
Mezzanine Borrower of one hundred percent (100%) of the direct ownership
interests in Mortgage Borrower or its immediately senior Mezzanine Borrower, as
applicable.

 

 

120

 



 

(c) Borrower, Mortgage Borrower and Mezzanine Borrowers shall cooperate with all
reasonable requests of Lender in order to convert the Loan into the Mortgage
Loan and the Mezzanine Loans and shall execute and deliver, and cause to be
executed and delivered, such documents as shall reasonably be required by Lender
or any Rating Agency in connection therewith, all in form and substance
reasonably satisfactory to Lender and, if applicable, satisfactory to such
Rating Agency (including, without limitation, the delivery of bankruptcy
non-consolidation opinions and the modification of organizational documents and
loan documents). Each of Borrower, Mortgage Borrower and Mezzanine Borrowers
hereby absolutely and irrevocably appoints Lender as its true and lawful
attorney, coupled with an interest, in its name and stead to make and execute
all documents necessary or desirable to convert the Loan as described in this
Section 11.30, each of Borrower, Mortgage Borrower and Mezzanine Borrowers
ratifying all that its said attorney shall do by virtue thereof; provided,
however, Lender shall not make or execute any such documents under such power
until three (3) days after notice has been given to Borrower by Lender of
Lender’s intent to exercise its rights under such power. Borrower, Mortgage
Borrower and Mezzanine Borrowers shall pay all costs and expenses in connection
with the creation of the Mortgage Loan and the Mezzanine Loans and all
requirements relating thereto.

 

Section 11.31 Approvals; Third Parties; Conditions.

 

(a) All approval rights retained or exercised by Lender with respect to any
Leases, contracts, plans, studies and other matters are solely to facilitate
Lender’s credit underwriting, and shall not be deemed or construed as a
determination that Lender has passed on the adequacy thereof for any other
purpose and may not be relied upon by Borrower or any other Person.

 

(b) This Agreement and the other Loan Documents are for the sole and exclusive
use of Borrower and Lender and may not be enforced, nor relied upon, by any
other Person. Nothing contained in this Agreement or the other Loan Documents
shall be deemed to confer upon any Person other than Borrower and Lender any
right to insist upon or to enforce the performance or observance of any of the
terms, covenants and conditions contained herein or therein. All conditions to
the obligations of Lender hereunder or under the other Loan Documents are
imposed solely and exclusively for the benefit of Lender and no other Person
shall have standing to require satisfaction of such conditions or be entitled to
assume that Lender will refuse to make the Loan (or, if applicable, make any
advances) or otherwise perform or satisfy such obligations in the absence of
strict compliance with any or all of such conditions and no other Person shall
under any circumstances be deemed to be a beneficiary of such conditions, any or
all of which may be freely waived in whole or in part by Lender at any time in
Lender’s sole and absolute discretion.

 

Section 11.32 Limitation on Liability of Lender’s Officers, Employees, etc.

 

Any obligation or liability whatsoever of Lender which may arise at any time
under this Agreement or any other Loan Document shall be satisfied, if at all,
out of Lender’s interest in the Property only. No such obligation or liability
shall be personally binding upon, nor shall resort for the enforcement thereof
be had to, any other asset or property of Lender or the asset or property of any
of Lender’s shareholders, directors, officers, employees or agents, regardless
of whether such obligation or liability is in the nature of contract, tort or
otherwise.

 

121

 

 

Section 11.33 Certain Additional Rights of Lender (VCOC).

 

Notwithstanding anything to the contrary contained in this Agreement, Lender
shall have:

 

(a) the right to routinely consult with and advise Borrower’s management
regarding the significant business activities and business and financial
developments of Borrower; provided, however, that such consultations shall not
include discussions of environmental compliance programs or disposal of
Hazardous Substances. Consultation meetings should occur on a regular basis (no
less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times upon reasonable notice;

 

(b) the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower at any reasonable times upon reasonable notice;

 

(c) the right, in accordance with the terms of this Agreement, including,
without limitation, Section 4.1.6 hereof, to receive monthly, quarterly and year
end financial reports, including balance sheets, statements of income,
shareholder’s equity and cash flow, a management report and schedules of
outstanding indebtedness; and

 

(d) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
of any other significant property (other than personal property required for the
day to day operation of the Property).

 

The rights described above in this Section 11.33 may be exercised by any entity
which owns and controls, directly or indirectly, substantially all of the
interests in Lender. As used in this Section 11.33, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management, policies or activities of a Person, whether through
ownership of voting securities, by contract or otherwise and the terms
“controlled” and “controlling” shall have correlative meanings.

 

 

 

[NO FURTHER TEXT ON THIS PAGE]

 

122

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

  LENDER:       UBS REAL ESTATE SECURITIES INC.,   a Delaware corporation      
    By:

/s/ Maryann Fisher

    Name: Maryann Fisher     Title:   Director           By:

/s/ Christopher Metz

    Name:  Christopher Metz     Title:    Director        

 

  BORROWER:       ARC LCROWTX001, LLC,   a Delaware limited liability company  
        By:

/s/ Jesse C. Galloway

    Name:  Jesse C. Galloway     Title:    Authorized Signatory      

 

 

 

